Exhibit 10.1

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT dated as of March 20, 2012 (this
“Agreement”), to the Credit Agreement dated as of November 20, 2007 (as amended
through the date hereof, the “Original Credit Agreement”), among DJO FINANCE LLC
(formerly known as Reable Therapeutics Finance LLC), a Delaware limited
liability company (the “Company”), DJO HOLDINGS LLC (formerly known as Reable
Therapeutics Holdings LLC), a Delaware limited liability company (“Holdings”),
CREDIT SUISSE AG (formerly known as Credit Suisse), as Administrative Agent,
Collateral Agent, Swing Line Lender and L/C Issuer, and each lender party
thereto (collectively, the “Existing Lenders”).

WHEREAS, pursuant to the Original Credit Agreement, the Lenders have extended,
and have agreed to extend, credit to the Company;

WHEREAS, the Company has requested that the Original Credit Agreement be amended
and restated in the form of the Amended and Restated Credit Agreement attached
hereto as Exhibit A (the “Amended and Restated Credit Agreement”) to, among
other things, (i) provide for a new revolving credit facility in an aggregate
principal amount of $100,000,000 (the “Replacement Revolving Credit Facility”;
the commitments thereunder, the “Replacement Revolving Credit Commitments”),
(ii) extend the final maturity of some or all of the Term Loans outstanding
under the Original Credit Agreement (the “Existing Term Loans”), (iii) provide
for the making of new term loans in an aggregate principal amount of up to
$350,000,000 (the “Tranche B-3 Term Loans”; the commitments to make such term
loans, the “Tranche B-3 Term Commitments”) and (iv) permit the Company to issue
the Second Lien Notes (as defined in the Amended and Restated Credit Agreement);

WHEREAS, upon the Restatement Effective Date (as defined below), certain of the
terms of those Existing Term Loans of each Existing Term Lender that approves
this Agreement and elects to convert such Existing Term Loans into Tranche B-2
Term Loans (the Existing Term Loans that such Existing Term Lender has so
elected to convert, its “Converted Term Loans”) by executing and delivering to
the Administrative Agent (or its counsel), on or prior to 5:00 p.m., New York
City time, on March 12, 2012 (the “Delivery Time”), a signature page to this
Agreement designating itself as an “Extending Term Lender” (each, an “Extending
Term Lender”; each Term Lender that does not so designate itself being referred
to herein as a “Declining Term Lender” (it being understood that any Existing
Term Lender that elects to convert some, but not all of its Existing Term Loans
shall be an Extending Term Lender with respect to its Converted Term Loans and a
Declining Term Lender with respect to the remainder of its Existing Term Loans))
will be modified as set forth herein;

WHEREAS, upon the Restatement Effective Date, each person that delivers to the
Administrative Agent (or its counsel), on or prior to the Delivery Time, a
signature page to this Agreement designating itself as a “Replacement Revolving
Credit Lender” (each,



--------------------------------------------------------------------------------

a “Replacement Revolving Credit Lender”) shall have the Replacement Revolving
Credit Commitment set forth opposite its name on Schedule I hereto;

WHEREAS, upon the Restatement Effective Date, each person that delivers to the
Administrative Agent (or its counsel), on or prior to the Delivery Time, a
signature page to this Agreement designating itself as a “Tranche B-3 Term
Lender” (each, a “Tranche B-3 Term Lender”) shall have the Tranche B-3 Term
Commitment set forth opposite its name on Schedule I hereto; and

WHEREAS, the Required Lenders (as defined in the Original Credit Agreement) are
willing to amend and restate the Original Credit Agreement, the Extending Term
Lenders are willing to convert such Existing Term Loans into Tranche B-2 Term
Loans, the Replacement Revolving Credit Lenders are willing to provide the
Replacement Revolving Credit Commitments and the Tranche B-3 Term Lenders are
willing to make the Tranche B-3 Term Loans, in each case on the terms and
subject to the conditions set forth herein and in the Amended and Restated
Credit Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Amended and Restated Credit
Agreement. The provisions of Section 1.02 of the Amended and Restated Credit
Agreement are hereby incorporated reference herein, mutatis mutandis.

SECTION 2. Amendment and Restatement of the Credit Agreement. Effective as of
the Restatement Effective Date, the Original Credit Agreement is hereby amended
and restated in its entirety in the form of the Amended and Restated Credit
Agreement attached as Exhibit A hereto. As used in the Amended and Restated
Credit Agreement, the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof” and words of similar import, shall, unless the
context otherwise requires, refer to the Amended and Restated Credit Agreement.
As used in any other Loan Document, the term “Credit Agreement” shall, from and
after the Restatement Effective Date, unless the context otherwise requires,
mean the Amended and Restated Credit Agreement, as the same may be further
amended, supplemented or otherwise modified from time to time.

SECTION 3. Existing Term Loans. (a) Subject to the terms and conditions set
forth herein and in the Amended and Restated Credit Agreement, effective as the
Restatement Effective Date (i) each Extending Term Lender shall be a Tranche B-2
Term Lender under the Amended and Restated Credit Agreement, and its Converted
Term Loans shall be Tranche B-2 Term Loans of like principal amount thereunder
and (ii) each Declining Lender shall be a Tranche B-1 Lender under the Amended
and Restated Credit Agreement, and its Existing Term Loans shall be Tranche B-1
Loans of like principal amount thereunder.

 

2



--------------------------------------------------------------------------------

(b) The Interest Periods and Applicable Rates in effect for the Term Loan
Borrowings immediately prior to the Restatement Effective Date shall remain in
effect for the Tranche B-1 Borrowings and the Tranche B-2 Borrowings resulting
from the effectiveness of this Agreement on the Restatement Effective Date, with
only the Applicable Rate for the Tranche B-2 Borrowings changing as of, and with
effect from and after, the Restatement Effective Date.

SECTION 4. Tranche B-3 Term Loans. (a) Subject to the terms and conditions set
forth herein and in the Amended and Restated Credit Agreement, each Tranche B-3
Lender agrees, severally and not jointly, to make Tranche B-3 Term Loans to the
Company on the Restatement Effective Date in the amount set forth opposite such
Tranche B-3 Lender’s name on Schedule I hereto.

(b) Unless the context shall otherwise require, each Tranche B-3 Lender shall
constitute a Term Lender and a Lender under the Credit Agreement, and its
Tranche B-3 Term Loans shall constitute Term Loans, in each case for all
purposes of the Amended and Restated Credit Agreement and the other Loan
Documents.

(c) Unless previously terminated, the Term Commitments of the Tranche B-3 Term
Lenders to make Tranche B-3 Term Loans shall terminate upon the earlier to occur
of (i) the making of the Tranche B-3 Term Loans on the Restatement Effective
Date and (ii) 5:00 p.m., New York City time, on March 20, 2012.

SECTION 5. Replacement Revolving Credit Facility. (a) Subject to the terms and
conditions set forth herein and in the Amended and Restated Credit Agreement,
each Replacement Revolving Credit Lender agrees, effective as of the Restatement
Effective Date, severally and not jointly, to provide a Replacement Revolving
Credit Commitment to the Company in the aggregate amount set forth opposite its
name on Schedule I hereto.

(b) From and after the Restatement Effective Date, each Replacement Revolving
Credit Lender shall constitute a “Revolving Credit Lender”, each Replacement
Revolving Credit Commitment shall constitute a “Revolving Credit Commitment”,
and the loans made pursuant thereto shall constitute “Revolving Credit Loans”,
in each case for all purposes of the Amended and Restated Credit Agreement and
the other Loan Documents.

(c) Each of Credit Suisse AG, in its capacity as an L/C Issuer under the Amended
and Restated Credit Agreement, and each Replacement Revolving Credit Lender
agrees that notwithstanding the termination of the existing Revolving Credit
Commitments, the Letters of Credit outstanding on the Restatement Effective Date
shall remain outstanding as Letters of Credit under the Amended and Restated
Credit Agreement, and each Replacement Revolving Credit Lender agrees that it
shall be bound by the applicable provisions of Section 2.03 of the Credit
Agreement in respect thereof.

(d) If there are any Revolving Credit Loans or Swing Line Loans outstanding
immediately prior to the Restatement Effective Date (the “Original Revolving
Credit Loans”), such Original Revolving Credit Loans shall be prepaid in full by
the Company on the Restatement Effective Date, which prepayment shall be
accompanied by accrued

 

3



--------------------------------------------------------------------------------

and unpaid fees and interest on the Original Revolving Credit Loans being
prepaid and any other amounts required to be paid in respect thereof. Such
prepayment may be financed (subject to satisfaction of applicable borrowing
conditions under Section 4.02 of the Amended and Restated Credit Agreement) with
the proceeds of the loans made under the Replacement Revolving Credit Facility
made on the Restatement Effective Date by the Replacement Revolving Credit
Lenders.

SECTION 6. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, Holdings, the Company and each other Loan Party
represents and warrants to each of the Lenders and the Administrative Agent that
at the time of and immediately after giving effect to this Agreement and the
transactions contemplated hereby: (a) the representations and warranties of the
Company and each other Loan Party set forth in Article V of the Amended and
Restated Credit Agreement or in any other Loan Document are true and correct in
all material respects on and as of the date hereof, except for such
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects on such earlier date; provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects on such respective
dates and (b) no Default exists or would result from the consummation of the
transactions contemplated hereby, including the borrowing of the Tranche B-3
Term Loans or the application of proceeds thereof.

SECTION 7. Fees. The Company agrees to pay to the Administrative Agent (a) for
the account of each Existing Lender that delivers to the Administrative Agent
(or its counsel), prior to the Delivery Time, an executed counterpart of this
Agreement indicating its consent to the amendment and restatement of the
Original Credit Agreement, a fee (the “Consent Fees”) in an amount equal to
0.25% of the sum of the aggregate principal amount of such Existing Lender’s
Term Loans outstanding and the Revolving Credit Commitment (whether used or
unused) of such Existing Lender, in each case, immediately prior to the
effectiveness hereof, (b) for the account of each Extending Term Lender that
delivers to the Administrative Agent (or its counsel), prior to the Delivery
Time, an executed counterpart of this Agreement, designating itself as an
Extending Term Lender, a fee (the “Extension Fees”) in an amount equal to 0.25%
of the aggregate principal amount of such Extending Term Lender’s Converted Term
Loans and (c) for the account of each Replacement Revolving Credit Lender that
delivers to the Administrative Agent (or its counsel) an executed counterpart of
this Agreement prior to the Delivery Time, a fee (the “Upfront Fees”) in an
amount equal to 2.00% of the amount of the Replacement Revolving Credit
Commitment of such Replacement Revolving Credit Lender. The Consent Fees, the
Extension Fees and the Upfront Fees shall be payable on the Restatement
Effective Date in immediately available funds and, once paid, such fees or any
part thereof shall not be refundable.

SECTION 8. Effectiveness. This Agreement shall become effective as of the date
(the “Restatement Effective Date”) on which each of the following conditions
shall have been satisfied:

 

4



--------------------------------------------------------------------------------

(a) the Administrative Agent (or its counsel) shall have received counterparts
of this Agreement that, when taken together, bear the signatures of
(i) Holdings, (ii) the Company, (iii) each Subsidiary Guarantor, (iv) the
Required Lenders (as defined in the Original Credit Agreement), (v) each
Extending Lender, (vi) each Replacement Revolving Credit Lender and (vii) each
Tranche B-3 Term Lender;

(b) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party and the
authorization of this Agreement and the Amended and Restated Credit Agreement
and the other transactions contemplated hereby and thereby, all in form and
substance reasonably satisfactory to the Administrative Agent;

(c) the Administrative Agent shall have received a favorable legal opinion,
dated as of the Restatement Effective Date and addressed to the Administrative
Agent and the Lenders from each of (A) Simpson Thacher & Bartlett LLP, New York
counsel to the Loan Parties, (B) Reed Smith LLP, special regulatory counsel to
the Loan Parties, (C) Faegre Baker Daniels LLP, Minnesota counsel to certain
Loan Parties, (D) Rice Silbey, Reuter & Sullivan, LLP, Nevada counsel to certain
Loan Parties, (E) Reinhart Boerner Van Deuren s.c., Wisconsin counsel to certain
Loan Parties and (F) Moore & van Allen, North Carolina counsel to certain Loan
Parties;

(d) The Extending Lenders shall have elected to convert at least 55% of the
aggregate principal amount of the Existing Term Loans outstanding under the
Original Credit Agreement immediately prior to the Restatement Effective Date
into Tranche B-2 Term Loans;

(e) (i) The Administrative Agent shall have received (x) a Loan Notice with
respect to the Tranche B-3 Loans setting forth the information specified in
Section 2.02 of the Amended and Restated Credit Agreement, (y) a notice of
prepayment with respect to the prepayment of Tranche B-1 Loans and Tranche B-2
Loans required to be made pursuant to Section 2.05(c) of the Amended and
Restated Credit Agreement (the “Term Loan Prepayment”) and (z) a notice of
termination of the existing Revolving Credit Commitments (the “Revolving
Commitment Termination”) and (ii) substantially contemporaneously with the other
transactions contemplated hereby, the Company shall have made the Term Loan
Prepayment and the Revolving Commitment Termination and shall have paid all
amounts required to be paid by it in connection therewith;

(f) The representations and warranties set forth in Section 6 shall be true and
correct, and the Agent shall have received a certificate, dated the Restatement
Effective Date and signed by the chief financial officer of the Company,
certifying as to the foregoing;

(g) The Administrative Agent and the Lenders shall have received, to the extent
reasonably requested at least five Business Days prior to the Restatement
Effective Date, all documentation and other information with respect to the
Company and the other Loan Parties under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act;

 

5



--------------------------------------------------------------------------------

(h) the Administrative Agent and the Arrangers shall have received payment of
all fees and other amounts due and payable on or prior to the Restatement
Effective Date including the fees payable pursuant to Section 8 and to the
extent invoiced at least one Business Day prior to the Restatement Effective
Date, reimbursement or payment of all reasonable and documented out-of-pocket
costs and expenses required to be reimbursed or paid by the Company hereunder or
any other Loan Document.

The Administrative Agent shall notify the Company and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.

SECTION 9. Reaffirmation of Guaranty and Security. The Company and each other
Loan Party, by its signature below, hereby (a) agrees that, notwithstanding the
effectiveness of this Agreement or the Amended and Restated Credit Agreement,
the Collateral Documents continue to be in full force and effect and (b) affirms
and confirms its guarantee of the Obligations and the pledge of and/or grant of
a security interest in its assets as Collateral to secure such Obligations, all
as provided in the Collateral Documents as originally executed, and acknowledges
and agrees that such guarantee, pledge and/or grant continue in full force and
effect in respect of, and to secure, such Obligations under the Amended and
Restated Credit Agreement and the other Loan Documents.

SECTION 10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile
transmission or other electronic transmission (i.e. a “pdf” or “tif”) of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart hereof. The Administrative Agent
may also require that any such documents and signatures delivered by facsimile
transmission or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by facsimile
transmission or other electronic transmission.

SECTION 11. Governing Law; Jurisdiction; Waiver of Jury Trial. The provisions of
Section 10.17 and 10.18 of the Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.

SECTION 12. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Agreement.

SECTION 13. No Novation. Neither this Agreement nor the effectiveness of the
Amended and Restated Credit Agreement shall extinguish the Obligations for the
payment of money outstanding under the Original Credit Agreement or discharge or
release the lien or priority of any Loan Document or any other security therefor
or any guarantee thereof, and the liens and security interests existing
immediately prior to the

 

6



--------------------------------------------------------------------------------

Restatement Effective Date in favor of the Collateral Agent for the benefit of
the Secured Parties securing payment of the Obligations are in all respects
continuing and in full force and effect with respect to all Obligations. Except
as expressly provided, nothing herein contained shall be construed as a
substitution or novation, or a payment and reborrowing, or a termination, of the
Obligations outstanding under the Original Credit Agreement or instruments
guaranteeing or securing the same, which shall remain in full force and effect,
except as modified hereby (including by the Amended and Restated Credit
Agreement) or by instruments executed concurrently herewith. Nothing expressed
or implied in this Agreement, the Amended and Restated Credit Agreement or any
other document contemplated hereby or thereby shall be construed as a release or
other discharge of the Company under the Original Credit Agreement or the
Company or any other Loan Party under any Loan Document from any of its
obligations and liabilities thereunder, and except as expressly provided, such
obligations are in all respects continuing with only the terms being modified as
provided in this Agreement and in the Amended and Restated Credit Agreement. The
Original Credit Agreement and each of the other Loan Documents shall remain in
full force and effect, until and except as modified hereby (including by the
Amended and Restated Credit Agreement). This Agreement shall constitute a Loan
Document for all purposes of the Original Credit Agreement and the Amended and
Restated Credit Agreement. Each Guarantor further agrees that nothing in the
Amended and Restated Credit Agreement, this Agreement or any other Loan Document
shall be deemed to require the consent of such Guarantor to any future amendment
to the Amended and Restated Credit Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

[Remainder of this page intentionally left blank]

 

7



--------------------------------------------------------------------------------

DJO FINANCE LLC     By      

Name: Vickie L. Capps

Title:   Executive Vice President &

            Chief Financial Officer

 

DJO HOLDINGS LLC     By      

Name: Vickie L. Capps

Title:   Executive Vice President &

            Chief Financial Officer

 

DJO FINANCE CORPORATION

DJO, LLC

ENCORE MEDICAL PARTNERS, LLC

ENCORE MEDICAL GP, LLC

EMPI, INC.

ENCORE MEDICAL ASSET CORPORATION

ELASTIC THERAPY, LLC

RIKCO INTERNATIONAL, LLC

    By      

Name: Vickie L. Capps

Title:   Executive Vice President &

            Chief Financial Officer

 

ENCORE MEDICAL L.P.     By   Encore Medical GP, LLC      

Name: Vickie L. Capps

Title:   Executive Vice President &

            Chief Financial Officer

[DJO Amendment Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Collateral
Agent, Swing Line Lender, an L/C Issuer and Replacement Revolving Credit Lender
By         Name: Christopher Reo Day   Title: Vice President

 

By         Name: Tyler R. Smith   Title: Associate

[DJO Amendment Agreement]



--------------------------------------------------------------------------------

[REPLACEMENT REVOLVING LENDER], as

Replacement Revolving Credit Lender

  By             Name:     Title:

[DJO Amendment Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE TO THE DJO FINANCE LLC CREDIT AGREEMENT

Name of Institution:                                          
                                                        

I. Election (Check one or the other):

A. ¨ CONSENTING NON-EXTENDING LENDER:

By checking this box, Lender indicates that it is signing as an Existing Lender
(whether a Revolving Credit Lender or a Term Lender) that is not consenting to
extend the maturity of its Existing Term Loans and become a Tranche B-2 Term
Lender (any such Lender, a “Consenting Non-Extending Lender”), the undersigned
institution agrees to the terms of the Agreement and the Amended and Restated
Credit Agreement, but not to convert its Existing Term Loans into Tranche B-2
Term Loans

OR

B. ¨ EXTENDING AND CONSENTING TERM LENDER:

By checking this box as an Extending and Consenting Term Lender, the undersigned
institution agrees (A) to the terms of the Agreement and the Amended and
Restated Credit Agreement and (B) on the terms and subject to the conditions set
forth in the Agreement and the Amended and Restated Credit Agreement, to convert
its Existing Term Loans as set forth below:

 

Current hold of Term Loans:1

 

$                                              

  

¨ Extend ALL Term Loans

 

OR

 

¨ Extend Term Loans in the following principal amount:2

 

$                                                  

¨ To Reject Prepayment:

By checking this box, the above-signed Extending and Consenting Term Lender
elects to reject ALL (but not less than ALL) the prepayment of its Tranche B-2
Term Loans on the Restatement Effective Date pursuant to Section 2.05(c) of the
Amended and Restated Credit Agreement.

II. Signature:

 

        For any Institution requiring a second signature line: by              
Name:       Name:   Title       Title:

 

 

1 Any inaccuracies in the amount specified shall not in any way affect the
validity of the consent given hereby. In the event of any discrepancy between
the amount specified and the amount recorded in the Register (as defined in
Section 10.07(d) of the Credit Agreement), the Register will control.

2If partially extending, Lender will be considered a Tranche B-1 Term Lender
with respect to the non-extended portion of its Term Loans and a Tranche B-2
Term Lender with respect to the extended portion of its Term Loans.



--------------------------------------------------------------------------------

Exhibit A

(Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

Dated as of November 20, 2007,

as amended and restated as of March 20, 2012,

among

DJO FINANCE LLC,

as Borrower,

DJO HOLDINGS LLC,

as Holdings,

CREDIT SUISSE AG,

as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer,

and

THE LENDERS PARTY HERETO

 

 

CREDIT SUISSE SECURITIES (USA) LLC

GOLDMAN SACHS BANK USA

UBS SECURITIES LLC

WELLS FARGO & COMPANY

MACQUARIE CAPITAL (USA) INC.

and

RBC CAPITAL MARKETS

as Joint Lead Arrangers and Joint Book Runners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page   ARTICLE I    Definitions and Accounting Terms   

SECTION

     1.01.       Defined Terms      1   

SECTION

     1.02.       Other Interpretive Provisions      58   

SECTION

     1.03.       Accounting Terms      58   

SECTION

     1.04.       Rounding      58   

SECTION

     1.05.       References to Agreements, Laws, Etc      59   

SECTION

     1.06.       Times of Day      59   

SECTION

     1.07.       Timing of Payment of Performance      59   

SECTION

     1.08.       Currency Equivalents Generally      59    ARTICLE II    The
Commitments and Credit Extensions   

SECTION

     2.01.       The Loans      59   

SECTION

     2.02.       Borrowings, Conversions and Continuations of Loans      60   

SECTION

     2.03.       Letters of Credit      62   

SECTION

     2.04.       Swing Line Loans      72   

SECTION

     2.05.       Prepayments      75   

SECTION

     2.06.       Termination or Reduction of Commitments      82   

SECTION

     2.07.       Repayment of Loans      83   

SECTION

     2.08.       Interest      83   

SECTION

     2.09.       Fees      84   

SECTION

     2.10.       Computation of Interest and Fees      84   

SECTION

     2.11.       Evidence of Indebtedness      84   

SECTION

     2.12.       Payments Generally      85   

SECTION

     2.13.       Sharing of Payments      88   

SECTION

     2.14.       Incremental Credit Extensions      88   

SECTION

     2.15.       Refinancing Term Loans      91   

SECTION

     2.16.       Replacement Revolving Credit Commitments      92   

SECTION

     2.17.       Loan Modification Offers      94   

SECTION

     2.18.       Defaulting Lenders      96    ARTICLE III    Taxes, Increased
Costs Protection and Illegality   

SECTION

     3.01.       Taxes      99   

SECTION

     3.02.       Illegality      103   

SECTION

     3.03.       Inability to Determine Rates      103   

 

i



--------------------------------------------------------------------------------

SECTION

     3.04.       Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurodollar Rate Loans      104   

SECTION

     3.05.       Funding Losses      105   

SECTION

     3.06.       Matters Applicable to All Requests for Compensation      106   

SECTION

     3.07.       Replacement of Lenders under Certain Circumstances      107   

SECTION

     3.08.       Survival      108    ARTICLE IV    Conditions Precedent to
Credit Extensions   

SECTION

     4.01.       [Reserved.]      108   

SECTION

     4.02.       Conditions to All Credit Extensions      108    ARTICLE V   
Representations and Warranties   

SECTION

     5.01.       Existence, Qualification and Power; Compliance with Laws     
109   

SECTION

     5.02.       Authorization; No Contravention      110   

SECTION

     5.03.       Governmental Authorization; Other Consents      110   

SECTION

     5.04.       Binding Effect      110   

SECTION

     5.05.       Financial Statements; No Material Adverse Effect      111   

SECTION

     5.06.       Litigation      112   

SECTION

     5.07.       No Default      112   

SECTION

     5.08.       Ownership of Property; Liens      112   

SECTION

     5.09.       Environmental Compliance      112   

SECTION

     5.10.       Taxes      113   

SECTION

     5.11.       ERISA Compliance      114   

SECTION

     5.12.       Subsidiaries; Equity Interests      114   

SECTION

     5.13.       Margin Regulations; Investment Company Act      114   

SECTION

     5.14.       Disclosure      115   

SECTION

     5.15.       Solvency      115   

SECTION

     5.16.       Subordination of Junior Financing      115   

SECTION

     5.17.       Labor Matters      115   

SECTION

     5.18.       Food and Drug      115   

SECTION

     5.19.       Clinical Trials      116   

SECTION

     5.20.       State Food and Drug Laws      116   

SECTION

     5.21.       HIPAA      116   

SECTION

     5.22.       Medicare, Medicaid and Fraud and Abuse      116    ARTICLE VI
   Affirmative Covenants   

SECTION

     6.01.       Financial Statements      117   

SECTION

     6.02.       Certificates; Other Information      119   

 

ii



--------------------------------------------------------------------------------

SECTION

    6.03.       Notices      121   

SECTION

    6.04.       Payment of Obligations      121   

SECTION

    6.05.       Preservation of Existence, Etc      121   

SECTION

    6.06.       Maintenance of Properties      121   

SECTION

    6.07.       Maintenance of Insurance      122   

SECTION

    6.08.       Compliance with Laws      122   

SECTION

    6.09.       Books and Records      122   

SECTION

    6.10.       Inspection Rights      122   

SECTION

    6.11.       Covenant to Guarantee Obligations and Give Security      122   

SECTION

    6.12.       Compliance with Environmental Laws      124   

SECTION

    6.13.       Further Assurances      125   

SECTION

    6.14.       Designation of Subsidiaries      126    ARTICLE VII    Negative
Covenants   

SECTION

    7.01.       Liens      126   

SECTION

    7.02.       Investments      131   

SECTION

    7.03.       Indebtedness      135   

SECTION

    7.04.       Fundamental Changes      139   

SECTION

    7.05.       Dispositions      141   

SECTION

    7.06.       Restricted Payments      143   

SECTION

    7.07.       Change in Nature of Business      146   

SECTION

    7.08.       Transactions with Affiliates      146   

SECTION

    7.09.       Burdensome Agreements      147   

SECTION

    7.10.       Use of Proceeds      148   

SECTION

    7.11.       Financial Covenant      148   

SECTION

    7.12.       Accounting Changes      148   

SECTION

    7.13.       Prepayments, Etc. of Indebtedness      148   

SECTION

    7.14.       Equity Interests of the Company and Restricted Subsidiaries     
149    ARTICLE VIII    Events of Default and Remedies   

SECTION

    8.01.       Events of Default      150   

SECTION

    8.02.       Remedies Upon Event of Default      152   

SECTION

    8.03.       Exclusion of Immaterial Subsidiaries      153   

SECTION

    8.04.       Application of Funds      153   

SECTION

    8.05.       Company’s Right to Cure      154    ARTICLE IX    Administrative
Agent and Other Agents   

SECTION

    9.01.       Appointment and Authorization of Agents      155   

 

iii



--------------------------------------------------------------------------------

SECTION

     9.02.       Delegation of Duties      156   

SECTION

     9.03.       Liability of Agents      157   

SECTION

     9.04.       Reliance by Agents      157   

SECTION

     9.05.       Notice of Default      158   

SECTION

     9.06.       Credit Decision; Disclosure of Information by Agents      158
  

SECTION

     9.07.       Indemnification of Agents      159   

SECTION

     9.08.       Agents in their Individual Capacities      159   

SECTION

     9.09.       Successor Agents      160   

SECTION

     9.10.       Administrative Agent May File Proofs of Claim      160   

SECTION

     9.11.       Collateral and Guaranty Matters      161   

SECTION

     9.12.       Other Agents; Arrangers and Managers      162   

SECTION

     9.13.       Appointment of Supplemental Administrative Agents      162   
ARTICLE X    Miscellaneous   

SECTION

     10.01.       Amendments, Etc      163   

SECTION

     10.02.       Notices and Other Communications; Facsimile Copies      166   

SECTION

     10.03.       No Waiver; Cumulative Remedies      167   

SECTION

     10.04.       Attorney Costs, Expenses and Taxes      167   

SECTION

     10.05.       Indemnification by the Company      168   

SECTION

     10.06.       Payments Set Aside      169   

SECTION

     10.07.       Successors and Assigns      169   

SECTION

     10.08.       Confidentiality      176   

SECTION

     10.09.       Setoff      177   

SECTION

     10.10.       Interest Rate Limitation      177   

SECTION

     10.11.       Counterparts      178   

SECTION

     10.12.       Integration      178   

SECTION

     10.13.       Survival of Representations and Warranties      178   

SECTION

     10.14.       Severability      178   

SECTION

     10.15.       Tax Forms      179   

SECTION

     10.16.       No Advisory or Fiduciary Responsibility      181   

SECTION

     10.17.       GOVERNING LAW      181   

SECTION

     10.18.       WAIVER OF RIGHT TO TRIAL BY JURY      182   

SECTION

     10.19.       Binding Effect      182   

SECTION

     10.20.       Electronic Execution of Assignments      182   

SECTION

     10.21.       Effect of Certain Inaccuracies      183   

SECTION

     10.22.       USA PATRIOT Act      183   

 

iv



--------------------------------------------------------------------------------

SCHEDULES1

  

1

   Guarantors

1.01A

   Unrestricted Subsidiaries

1.01B

   Mortgaged Properties

1.01C

   Excluded Subsidiaries

1.01D

   Foreign Subsidiaries

1.01E

   Existing Letters of Credit

2.01

   Commitments

5.08

   Real Property

5.09

   Environmental Matters

5.10

   Taxes

5.11

   ERISA Compliance

5.12

   Subsidiaries and Other Equity Investments

7.01(b)

   Existing Liens

7.02(f)

   Existing Investments

7.03(b)

   Existing Indebtedness

7.05(l)

   Dispositions

7.08

   Transactions with Affiliates

7.09

   Existing Restrictions

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS2

  

Form of

  

A

   Loan Notice

B

   Swing Line Loan Notice

C-1

   Term Note

C-2

   Revolving Credit Note

D

   Compliance Certificate

E

   Assignment and Assumption

F

   Guaranty

G-1

   Security Agreement

G-2

   Intellectual Property Security Agreement

H

   Deed of Trust

I

   Opinion Matters — Counsel to Loan Parties

J

   Administrative Questionnaire

K

   Summary of Key Terms of First Lien Intercreditor Agreement

L

   Affiliated Lender Assignment and Assumption

 

1 

Schedules, other than Schedule 7.02(f), are not being restated.

2

Exhibits, other than Exhibits A, C-1, E and K, are not being restated.

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

CREDIT AGREEMENT (this “Agreement”) dated as of November 20, 207, as amended and
restated as of March 20, 2012, among DJO FINANCE LLC (formerly known as Reable
Therapeutics Finance LLC), a Delaware limited liability company (the “Company”),
DJO HOLDINGS LLC (formerly known as Reable Therapeutics Holdings LLC), a
Delaware limited liability company (“Holdings”), CREDIT SUISSE AG (formerly
known as Credit Suisse), as Administrative Agent, Collateral Agent, Swing Line
Lender and an L/C Issuer and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).

The Company, Holdings, the several Lenders from time to time party thereto, the
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer
previously entered into the Credit Agreement dated as of November 20, 2007 (as
amended through the date hereof, the “Original Credit Agreement”), pursuant to
which the Lenders (as defined therein) extended credit to the Company in the
form of (a) Term Loans (as defined therein, the “Original Term Loans”) in the
initial aggregate amount of $1,065,000,000 and (b) a Revolving Credit Facility
(as defined therein, the “Original Revolving Credit Facility”) in an aggregate
amount of $100,000,000.

The Company has requested that (i) the Tranche B-3 Term Lenders extend credit to
the Company in the form of Tranche B-3 Term Loans on the Restatement Effective
Date in an initial aggregate principal amount of $350,000,000, (ii) Term Lenders
(as defined in the Original Credit Agreement) that so elect convert all or a
portion of their respective Original Term Loans outstanding as of the
Restatement Effective Date into Tranche B-2 Term Loans, and (iii) the Original
Revolving Facility be terminated and replaced by the Revolving Credit Facility,
all pursuant to the Amendment Agreement.

The applicable Lenders have agreed to extend or continue to extend such credit,
and the L/C Issuers have agreed to issue Letters of Credit, in each case, on the
terms and subject to the conditions set forth herein and in the Amendment
Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2014 Notes” has the meaning specified in clause (a) of the definition of Senior
Unsecured Notes.

“2018 Notes” has the meaning specified in clause (b) of the definition of Senior
Unsecured Notes.



--------------------------------------------------------------------------------

“Accepting Lenders” has the meaning specified in Section 2.17.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or such Converted
Restricted Subsidiary (determined as if references to the Company and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Acquired Entity or Business and its Subsidiaries or to such Converted
Restricted Subsidiary and its Subsidiaries), all as determined on a consolidated
basis for such Acquired Entity or Business.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Act” has the meaning specified in Section 10.22.

“Additional Lender” has the meaning specified in Section 2.14(a).

“Administrative Agent” means Credit Suisse AG, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify the Company and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit J or such other form as may be supplied from time to time by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning specified in the introductory paragraph hereof.

“Amendment Agreement” means the Amendment and Restatement Agreement dated as of
March 20, 2012, among the Company, Holdings, the other Loan Parties party
thereto, the Lenders party thereto, and the Administrative Agent.

“Applicable Rate” means a percentage per annum equal to (a) with respect to any
Tranche B-1 Term Loan, the following percentages per annum, based upon the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b); provided that, upon the
satisfaction of the Specified Ratings Condition (as evidenced by a certificate
of a Responsible Officer of the Company delivered to the Administrative Agent)
and for so long as the Specified Ratings Condition shall remain satisfied,
Pricing Level 2, as set forth in the following table, shall apply at any time
when Pricing Level 1, as set forth in the following table, would otherwise apply
based upon the Total Leverage Ratio as of such date:

 

Applicable Rate

 

Pricing

Level

  

Total Leverage
Ratio

   Eurodollar Rate for Tranche B-1 Term
Loans     Base Rate for Tranche B-1 Term
Loans  

1

   ³ 5.0:1.0      3.00 %      2.00 % 

2

   < 5.0:1.0 but ³ 4.0:1.0      2.75 %      1.75 % 

3

   < 4.0:1.0      2.75 %      1.75 % 

(b) with respect to any Revolving Credit Loan, commitment fees or Letter of
Credit fees, the following percentages per annum (or, in the case of any Letter
of Credit fee, the following percentages per annum less the fronting fee payable
in respect of the applicable Letter of Credit), based upon the Total Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b); provided that, upon the
satisfaction of the Specified Ratings Condition (as evidenced by a certificate
of a Responsible Officer of the Company delivered to the Administrative Agent)
and for so long as the Specified Ratings Condition shall remain satisfied,
Pricing Level 2, as set forth in the following table, shall apply at any time
when Pricing Level 1, as set forth in the following table, would otherwise apply
based upon the Total Leverage Ratio as of such date:

 

Applicable Rate

 

Pricing

Level

  

Total Leverage
Ratio

   Eurodollar Rate for Revolving Credit
Loans and Letter of Credit Fees     Base Rate for Revolving
Credit Loans     Commitment
Fee Rate  

1

   ³ 5.0:1.0      4.75 %      3.75 %      0.50 % 

2

   < 5.0:1.0 but ³ 4.0:1.0      4.50 %      3.50 %      0.375 % 

3

   < 4.0:1.0      4.25 %      3.25 %      0.375 % 

 

3



--------------------------------------------------------------------------------

and (c) with respect to any Tranche B-2 Term Loan or Tranche B-3 Term Loan,
(i) for Base Rate Loans, 4.00% and (ii) for Eurodollar Rate Loans, 5.00%.

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that at the option of the Required Lenders, the
highest Pricing Level shall apply (x) as of the first Business Day after the
date on which a Compliance Certificate was required to have been delivered but
was not delivered, and shall continue to so apply to and including the date on
which such Compliance Certificate is so delivered (and thereafter the Pricing
Level otherwise determined in accordance with this definition shall apply) and
(y) as of the first Business Day after an Event of Default under Section 8.01(a)
shall have occurred and be continuing, and shall continue to so apply to but
excluding the date on which such Event of Default is cured or waived (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply). Notwithstanding anything in this Agreement to the
contrary, the Specified Ratings Condition shall in no event be considered to be
or remain satisfied after an Event of Default shall have occurred and be
continuing. If the rating system of Moody’s or S&P shall change, or if either
such rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
the definition of the term “Specified Ratings Condition” to reflect such changed
rating system, or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined without regard to whether or not the Specified Ratings Condition
shall have been satisfied.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means Credit Suisse Securities (USA) LLC, Goldman Sachs Bank USA,
UBS Securities LLC, Wells Fargo & Company, Macquarie Capital (USA) Inc. and RBC
Capital Markets3, each in its capacity as a lead arranger and/or a book runner.

 

3 

RBC Capital Markets is a brand name for the investment banking activities of
Royal Bank of Canada.

 

4



--------------------------------------------------------------------------------

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheets of
each of the Company and its consolidated subsidiaries and the Target (as defined
in the Original Credit Agreement) and its consolidated Subsidiaries as of each
of December 31, 2006, 2005 and 2004, and the related audited consolidated
statements of operations, stockholders’ equity and cash flows for each of the
Company and its consolidated subsidiaries and the Target and its consolidated
Subsidiaries for the fiscal years ended December 31, 2006, 2005 and 2004,
respectively.

“Auto-Renewal Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Reference Date”), an amount equal to
the sum of (a) the greater of (i) Cumulative Excess Cash Flow that is Not
Otherwise Applied and (ii) the 50% of Consolidated Net Income for the Available
Amount Reference Period (or in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit); plus (b) to the extent not
(i) already included in the calculation of Consolidated Net Income of the
Company and the Restricted Subsidiaries or (ii) already reflected as a return of
capital or deemed reduction in the amount of such Investment pursuant to clause
(e) below, the aggregate amount of all cash dividends and other cash
distributions received by the Company or any Restricted Subsidiary from any
Minority Investments or Unrestricted Subsidiaries (to the extent such
Unrestricted Subsidiary was created after the Closing Date or designated as an
Unrestricted Subsidiary after the Closing Date in accordance with the terms of
this Agreement) during the period from and including the Business Day
immediately following the Closing Date through and including the Reference Date;
plus (c) to the extent not (i) already included in the calculation of
Consolidated Net Income of the Company and the Restricted Subsidiaries or
(ii) already reflected as a return of capital or deemed reduction in the amount
of such Investment pursuant to clause (e) below, the aggregate amount of all
cash repayments of principal received by the Company or any Restricted
Subsidiary from any Minority Investment or Unrestricted Subsidiary during the
period from and including the Business Day immediately following the Closing
Date through and including the Reference Date in respect of loans or advances
made by the Company or any Restricted Subsidiary to such Minority Investments or
Unrestricted Subsidiaries (to the extent such loans or advances were made after
the Closing Date in accordance with the terms of this Agreement); plus (d) to
the extent not (i) already

 

5



--------------------------------------------------------------------------------

included in the calculation of Consolidated Net Income of the Company and the
Restricted Subsidiaries, (ii) already reflected as a return of capital or deemed
reduction in the amount of such Investment pursuant to clause (e) below, or
(iii) are used to prepay Term Loans in accordance with Section 2.05(b)(ii), the
aggregate amount of all Net Cash Proceeds received by the Company or any
Restricted Subsidiary in connection with the sale, transfer or other disposition
of its ownership interest in any Minority Investment or Unrestricted Subsidiary
(to the extent such Unrestricted Subsidiary was created after the Closing Date
or designated as an Unrestricted Subsidiary after the Closing Date in accordance
with the terms of this Agreement) during the period from and including the
Business Day immediately following the Closing Date through and including the
Reference Date; minus (e) the aggregate amount of any Investments made pursuant
to clause (ii) of the second proviso to Section 7.02(c)(ii)(A), clause (ii) of
the proviso to 7.02(i)(B) or clause (ii) of the proviso to 7.02(n) (net of any
return of capital in respect of such Investment or deemed reduction in the
amount of such Investment including, without limitation, upon the re-designation
of any Unrestricted Subsidiary as a Restricted Subsidiary or the Disposition of
any such Investment), any Restricted Payment made pursuant to
Section 7.06(h)(iii) or any payment made pursuant to Section 7.13(a)(iv)(2)(iii)
during the period commencing on the Closing Date and ending on prior to the
Reference Date (and, for purposes of this clause (e), without taking account of
the intended usage of the Available Amount on such Reference Date).

“Available Amount Reference Period” means, with respect to any Reference Date,
the period commencing at the beginning of the fiscal quarter in which the
Closing Date occurs and ending on the last day of the most recent fiscal quarter
or fiscal year, as applicable, for which financial statements required to be
delivered pursuant to Section 6.01(a) or Section 6.01(b), and the related
Compliance Certificate required to be delivered pursuant to Section 6.02(a),
have been received by the Administrative Agent.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus 1/2 of 1%, and (c) the Eurodollar Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%; provided that for the avoidance of doubt,
for purposes of calculating the Eurodollar Rate pursuant to clause (c) above,
the Eurodollar Rate for any day shall be based on the rate per annum determined
by the Administrative Agent on such day at approximately 11:00 a.m. (London
time) by reference to the British Bankers’ Association Interest Settlement Rates
for deposits in Dollars (as set forth by any service selected by the
Administrative Agent that has been nominated by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying such rates).
If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Eurodollar
Rate or the Federal Funds Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms of the definition thereof, the Base Rate shall be
determined without regard to clause (b) or (c), as applicable, of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Eurodollar Rate shall be effective on the effective date of such
change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate, as the
case may be.

 

6



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” means the Company.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Company and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as additions during such period to property,
plant or equipment reflected in the consolidated balance sheet of the Company
and the Restricted Subsidiaries and (b) all Attributable Indebtedness incurred
by the Company and the Restricted Subsidiaries during such period and recorded
on the balance sheet as such in accordance with GAAP; provided that the term
“Capital Expenditures” shall not include (i) expenditures made in connection
with the replacement, substitution, restoration or repair of assets to the
extent financed with (x) insurance proceeds paid on account of the loss of or
damage to the assets being replaced, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time,
(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of Dispositions that are not required to be applied to prepay Term
Loans pursuant to Section 2.05(b)(ii), (iv) expenditures that constitute any
part of Consolidated Lease Expense, (v) expenditures that are accounted for as
capital expenditures by the Company or any Restricted Subsidiary and that
actually are paid for by a Person other than the Company or any Restricted
Subsidiary and for which neither the Company nor any Restricted Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period), (vi) the book value of any asset owned by the
Company or any Restricted Subsidiary prior to or during such period to the
extent that such book value is included as a capital expenditure during such
period as a result of such Person reusing or beginning to reuse such asset
during such period without

 

7



--------------------------------------------------------------------------------

a corresponding expenditure actually having been made in such period; provided
that (x) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (y) such book value shall have been included in
Capital Expenditures when such asset was originally acquired, or
(vii) expenditures that constitute Permitted Acquisitions and expenditures made
in connection with the Transaction.

“Capitalized Leases” means, as applied to any Person, all leases of property
that have been or should be, in accordance with GAAP, recorded as capitalized
leases on the balance sheet (excluding the footnotes thereto); provided that all
leases of any Person that are or would be characterized as operating leases in
accordance with GAAP on the Closing Date (whether or not such operating leases
were in effect on the Closing Date) shall continue to be accounted for as
operating leases (and not as Capitalized Leases) for purposes of this Agreement
regardless of any change in GAAP following the date that would otherwise require
such leases to be recharacterized as Capitalized Leases.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any Restricted Subsidiary:

(a) Dollars, Euros or, in the case of any Foreign Subsidiary, such local
currencies held by it from time to time in the ordinary course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the
United States or (ii) any member nation of the European Union, having average
maturities of not more than 12 months from the date of acquisition thereof;
provided that the full faith and credit of the United States or a member nation
of the European Union is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;

 

8



--------------------------------------------------------------------------------

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 12 months from the date of acquisition
thereof;

(e) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer, in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of (i) the United States or (ii) any member nation of
the European Union, in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations;

(f) securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(g) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(h) instruments equivalent to those referred to in clauses (a) through (g) above
denominated in Euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Restricted Subsidiary organized in such jurisdiction; and

(i) Investments, classified in accordance with GAAP as current assets of the
Company or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such investments are of the character, quality and maturity described in
clauses (a) through (h) of this definition.

 

9



--------------------------------------------------------------------------------

“Cash Management Bank” means any Person that is an Agent, a Lender or an
Affiliate of an Agent or a Lender at the time it provides any Cash Management
Services.

“Cash Management Obligations” means obligations owed by the Company or any
Restricted Subsidiary to any Agent, Lender or any Affiliate of an Agent or a
Lender in respect of any Cash Management Services, including overdraft and
related liabilities arising therefrom.

“Cash Management Services” means treasury, depository and cash management
services (including in respect of liabilities arising from purchase cards,
travel and entertainment cards or other card services) or any automated clearing
house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Company
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change of Control” means the earliest to occur of (a) the Permitted Holders
ceasing to have the power, directly or indirectly, to vote or direct the voting
of securities having a majority of the ordinary voting power for the election of
managers of Holdings; provided that the occurrence of the foregoing event shall
not be deemed a Change of Control if,

(i) any time prior to the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
managers of Holdings at such time or (B) the Permitted Holders own, directly or
indirectly, of record and beneficially, a majority of the outstanding voting
Equity Interests of Holdings, or

(ii) at any time after the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) no “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or group and its Subsidiaries, and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), excluding
the Permitted Holders (or any Person that is wholly owned by the Permitted
Holders), shall become the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under such Act), directly or indirectly, of more than the greater of
(x) thirty-five

 

10



--------------------------------------------------------------------------------

percent (35%) of the then outstanding voting Equity Interests of Holdings and
(y) the percentage of the then outstanding voting stock of Holdings owned,
directly or indirectly, beneficially by the Permitted Holders, and (B) during
each period of twelve (12) consecutive months, the board of managers of Holdings
shall consist of a majority of the Continuing Managers; or

(b) any “Change of Control” (or any comparable term) in any document pertaining
to the Second Lien Notes, the Senior Unsecured Notes, the Senior Subordinated
Notes or any Junior Financing with an aggregate outstanding principal amount in
excess of the Threshold Amount; or

(c) at any time prior to a Qualifying IPO of the Company, the Company ceasing to
be a directly or indirectly wholly owned Subsidiary of (i) Holdings or (ii) if
any Intermediate Holding Company is formed, the Intermediate Holding company
that is the direct parent of the Company.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, Tranche B-1 Term Lenders, Tranche B-2 Term Lenders
or Tranche B-3 Term Lenders, (b) when used with respect to Commitments, refers
to whether such Commitments are Revolving Credit Commitments Term Commitments to
make Term Loans of a Class described in clause (a) above, and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans, Tranche B-1 Term Loans,
Tranche B-2 Term Loans or Tranche B-3 Term Loans.

“Closing Date” means November 20, 2007, which was the date all the conditions
precedent in Section 4.01 of the Original Credit Agreement were satisfied or
waived in connection with the effectiveness thereof.

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and rules and
regulations related thereto.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

“Collateral Agent” means Credit Suisse AG, in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(ii) of
the Original Credit Agreement or pursuant to Section 6.11 hereof at such time,
duly executed by each Loan Party party thereto;

 

11



--------------------------------------------------------------------------------

(b) all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by Holdings (in the absence of any Intermediate Holding Company)
or any Intermediate Holding Company and each Restricted Subsidiary that is a
Domestic Subsidiary and not an Excluded Subsidiary, including those that are
listed on Schedule 1 hereto (each, a “Guarantor” and collectively, the
“Guarantors”);

(c) the Obligations and the Guarantees shall have been secured by a
first-priority security interest in (i) all the Equity Interests of the Company
and (ii) all Equity Interests (other than Equity Interests of Unrestricted
Subsidiaries and any Equity Interest of any Restricted Subsidiary pledged to
secure Indebtedness permitted under Section 7.03(g)) of each wholly owned
Material Subsidiary directly owned by the Company or any Guarantor; provided
that pledges of Equity Interests of each Foreign Subsidiary that is a Material
Subsidiary shall be limited to 65% of the issued and outstanding voting Equity
Interests (and 100% of the issued and outstanding non-voting Equity Interests,
if any) of each wholly-owned Foreign Subsidiary that is a Material Subsidiary
and that is directly owned by the Company or any Domestic Subsidiary of the
Company that is a Guarantor;

(d) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest (other than in the case of mortgages, to the extent
such security interest may be perfected by delivery of certificated securities,
filing UCC financing statements or making any necessary filings with the United
States Patent and Trademark Office or United States Copyright Office) in, and
mortgages on, substantially all tangible and intangible assets of Holdings, the
Company and each other Guarantor (including accounts (other than deposit
accounts or other bank or securities accounts), accounts receivable, inventory,
equipment, investment property, intercompany notes, contract rights,
intellectual property, other general intangibles, owned (but not leased) real
property and proceeds of the foregoing), in each case, with the priority
required by the Collateral Documents; provided that security interests in real
property shall be limited to the Mortgaged Properties;

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(f) the Collateral Agent shall have received (i) counterparts of a Mortgage,
with respect to each owned property described on Schedule 1.01B hereto or
required to be delivered pursuant to Section 6.11 (the “Mortgaged Properties”)
duly executed and delivered by the record owner of such property, (ii) a policy
or policies of title insurance issued (or binding commitments to issue) by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid Lien on the property described therein, free of any other
Liens except as expressly permitted by Section 7.01, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, and (iii) to the extent such items are in the possession of,
or under the control of, the Company, such existing surveys, existing abstracts,
existing appraisals, legal opinions and other documents as the Administrative
Agent may reasonably request with respect to any such Mortgaged Property.

 

12



--------------------------------------------------------------------------------

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent and the Company, the cost of creating or perfecting
such pledges or security interests in such assets or obtaining title insurance
or surveys in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom. The Administrative Agent may grant
extensions of time for the perfection of security interests in or the obtaining
of title insurance and/or surveys with respect to particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Loan Parties on such date) where it reasonably determines, in
consultation with the Company, that perfection cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of real property entered into by the Company or any other Guarantor, such Person
shall not be required to take any action with respect to the creation or
perfection of security interests with respect to such leases, (b) Liens required
to be granted from time to time pursuant to the Collateral and Guarantee
requirement shall be subject to exceptions and limitations set forth in the
Collateral Documents as in effect on the Closing Date and, to the extent
appropriate in the applicable jurisdiction, as agreed between the Administrative
Agent and the Company and (c) the Collateral and Guarantee Requirement shall not
apply to any of the following assets: (i) any fee-owned real property with a
book value (at the time of acquisition thereof) not in excess of $5,000,000 and
any leasehold interests in real property, (ii) motor vehicles and other assets
subject to certificates of title, letter of credit rights and commercial tort
claims with a book value not in excess of $5,000,000, (iii) assets in respect of
which a pledge thereof or the granting of a security interest therein is
prohibited by applicable Law or by agreements containing anti-assignment clauses
not overridden by Uniform Commercial Code or other applicable Law and
(iv) assets (including deposit and securities accounts) specifically requiring
perfection through control agreements.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
Security Agreement Supplements, IP Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent and the Secured Parties pursuant to Section 6.11 or
Section 6.13, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

 

13



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

“Company Affiliate” means Parent, Holdings, the Company or any Subsidiary of the
Company.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities,

(ii) provision for federal, state, local, foreign and provincial taxes based on
income, profits or capital of the Company and the Restricted Subsidiaries,
including franchise, gross receipts and similar taxes and any withholding taxes
paid or accrued during such period,

(iii) depreciation and amortization (including amortization of deferred
financing fees),

(iv) Non-Cash Charges,

(v) extraordinary losses and unusual or non-recurring charges (including any
unusual or non-recurring operating expenses attributable to the implementation
of cost savings initiatives or any extraordinary losses and unusual or
non-recurring charges or expenses attributable to legal and judgment
settlements), severance, relocation costs, and curtailments or modifications to
pension and post-retirement employee benefit plans,

(vi) restructuring charges, accruals or reserves (including restructuring costs
related to acquisitions prior to or on or after the Closing Date and to
closure/consolidation of facilities),

(vii) any deductions attributable to minority interests,

 

14



--------------------------------------------------------------------------------

(viii) the amount of (A) management and monitoring fees and related expenses
paid to the Sponsor pursuant to the Sponsor Management Agreement dated as of the
Closing Date, and (B) other consulting and advisory fees and related expenses
paid to the Sponsor to the extent permitted hereunder,

(ix) any costs or expenses incurred by the Company or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
contributions to the capital of the Company or net cash proceeds of an issuance
of Equity Interests of the Company (other than Disqualified Equity Interests),

(x) [reserved],

(xi) the amount of net cost savings projected by the Company in good faith to be
realized as a result of specified actions taken or expected to be taken during
or prior to such period (which cost savings shall be added to Consolidated
EBITDA until fully realized and calculated on a pro forma basis as though such
cost savings had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions;
provided that (A) such cost savings are reasonably identifiable and factually
supportable, (B) such actions were begun to have been taken or expected to have
been begun to be taken prior to the date that is eighteen months after the
Closing Date; provided that with respect to any action expected to have begun to
be taken, the underlying action shall actually have begun to be taken prior to
the date on which a Compliance Certificate shall be required to be delivered
pursuant to Section 6.02(b) for the fiscal quarter in which the relevant cost
savings shall have been added back pursuant to this clause (xi), (C) no cost
savings shall be added pursuant to this clause (xi) to the extent duplicative of
any expenses or charges relating to such cost savings that are included in
clause (vi) above with respect to such period, (D) the aggregate amount of cost
savings that are added back pursuant to this clause (xi) shall include only
those cost savings expected to be realized within twelve months of taking such
action and (E) the aggregate amount of cost savings added back pursuant to this
clause (xi) shall not exceed $10,000,000 in any four consecutive fiscal quarter
period,

less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary gains and unusual or non-recurring gains,

 

15



--------------------------------------------------------------------------------

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period),

(iii) gains on asset sales (other than asset sales in the ordinary course of
business),

(iv) any net after-tax income from the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments, and

(v) all gains from investments recorded using the equity method,

in each case, as determined on a consolidated basis for the Company and the
Restricted Subsidiaries in accordance with GAAP;

provided that, to the extent included in Consolidated Net Income,

(i) there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from hedging agreements for currency
exchange risk),

(ii) there shall be excluded in determining Consolidated EBITDA for any period
any adjustments resulting from the application of Statement of Financial
Accounting Standards No. 133, and

(c) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Company or any Restricted Subsidiary during such period
(but not the Acquired EBITDA of any related Person, property, business or assets
to the extent not so acquired), to the extent not subsequently sold, transferred
or otherwise disposed by the Company or such Restricted Subsidiary (each such
Person, property, business or asset acquired and not subsequently so disposed
of, including pursuant to the Transaction, an “Acquired Entity or Business”) and
the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or such Converted Restricted Subsidiary, as applicable, for such period
(including the portion thereof occurring prior to such acquisition or
conversion) and (B) for the purposes of determining the Senior Secured First
Lien Leverage Ratio, the Senior Secured Leverage Ratio, the Total Leverage Ratio
and/or Interest Coverage Ratio, an adjustment in respect of each Acquired Entity
or Business or of each Converted Restricted Subsidiary equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business or of
such Converted Restricted Subsidiary for such period (including the portion
thereof occurring prior to such acquisition or conversion) as specified in a
certificate executed by a Responsible Officer and delivered to the
Administrative Agent, and

 

16



--------------------------------------------------------------------------------

(d) for purposes of determining the Senior Secured First Lien Leverage Ratio,
the Senior Secured Leverage Ratio, the Total Leverage Ratio and the Interest
Coverage Ratio only, there shall be excluded in determining Consolidated EBITDA
for any period the Disposed EBITDA of any Person, property, business, product,
product line or asset sold, transferred or otherwise disposed of, closed or
classified as discontinued operations by the Company or any Restricted
Subsidiary during such period (each such Person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”), based on the actual Disposed
EBITDA of such Sold Entity or Business for such period (including the portion
thereof occurring prior to such sale, transfer or disposition); provided that
notwithstanding any classification under GAAP of any Person or business in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, the Disposed EBITDA of such Person or
business shall not be excluded pursuant to this paragraph (d) until such
disposition shall have been consummated.

For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) losses on asset sales, disposals or abandonments, (b) any impairment
charge or asset write-off related to intangible assets, long-lived assets, and
investments in debt and equity securities pursuant to GAAP, (c) all losses from
investments recorded using the equity method, (d) stock-based awards
compensation expense, and (e) other non-cash charges (provided that if any
non-cash charges referred to in this clause (e) represent an accrual or reserve
for potential cash items in any future period, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period).

“Consolidated Interest Expense” means, for any period, the sum of (i) the cash
interest expense (including that attributable to Attributable Indebtedness), net
of cash interest income, of the Company and the Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, with respect to all
outstanding Indebtedness of the Company and the Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under hedging agreements, (ii) any cash payments made during such period in
respect of obligations referred to in clause (b) below relating to Funded Debt
that were amortized or accrued in a previous period (other than any such
obligations resulting from the discounting of Indebtedness in connection with
the application of purchase accounting in connection with the Transaction or any
Permitted Acquisition), and (iii) the aggregate amount of all Restricted
Payments made during such period pursuant to Section 7.06(i) (net of cash
interest income of Holdings, to the extent such cash has been contributed to the
Company), but excluding, however, (a) amortization of deferred financing costs
debt issuance costs, commissions, fees and expenses and any other amounts of
non-cash interest, (b) the accretion or accrual of discounted liabilities during
such period, (c) non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under hedging agreements or

 

17



--------------------------------------------------------------------------------

other derivative instruments pursuant to Statement of Financial Accounting
Standards No. 133, (d) any one-time cash costs associated with breakage in
respect of hedging agreements for interest rates, and (e) all non-recurring cash
interest expense consisting of liquidated damages for failure to timely comply
with registration rights obligations and financing fees, all as calculated on a
consolidated basis in accordance with GAAP.

For purposes of this definition, interest on a Capitalized Lease shall be deemed
to accrue at an interest rate reasonably determined by the Company to be the
rate of interest implicit in such Capitalized Lease in accordance with GAAP.

“Consolidated Lease Expense” means, for any period, all rental expenses of the
Company and the Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with
sale-leaseback transactions permitted by Section 7.05(f)), excluding real estate
taxes, insurance costs and common area maintenance charges and net of sublease
income, other than (a) obligations under vehicle leases entered into in the
ordinary course of business, (b) all such rental expenses associated with assets
acquired pursuant to the Transaction and pursuant to a Permitted Acquisition to
the extent such rental expenses relate to operating leases in effect at the time
of (and immediately prior to) such acquisition and related to periods prior to
such acquisition and (c) all Attributable Indebtedness, all as determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Company and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
(a) extraordinary items for such period, (b) the cumulative effect of a change
in accounting principles during such period to the extent included in
Consolidated Net Income, (c) Transaction Expenses, (d) any fees, expenses,
(including pre-transaction payments or other compensation made to employees of
an acquired business) incurred during such period, or any amortization thereof
for such period, in connection with any acquisition, investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including, without limitation, any such transaction
consummated prior to the Closing Date, on or after the Closing Date and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction,
(e) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, hedging agreements or other derivative transactions and
(f) accruals and reserves that are recorded within twelve months after the
closing date of any acquisition (including the Transaction) that are so required
to be recorded as a result of the transaction in accordance with GAAP. There
shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments to property and equipment, software,
inventory, in-process research and development, and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Company and the Restricted Subsidiaries), as a result of the
Transaction, any acquisition consummated prior to the Closing Date, any
Permitted Acquisitions, or the amortization or write-off of any amounts thereof.

 

18



--------------------------------------------------------------------------------

“Consolidated Senior Secured Debt” means, as of any date of determination,
(a) the aggregate principal amount of Indebtedness of the Company and the
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of (i) Loans and
Unreimbursed Amounts hereunder, (ii) any Indebtedness incurred pursuant to
Section 7.03(e) and secured pursuant to Section 7.01(i) and (iii) any other
Indebtedness for borrowed money or debt obligations evidenced by promissory
notes or similar instruments that are secured by a Lien, minus (b) the aggregate
amount of all cash and Cash Equivalents (in each case, free and clear of all
Liens, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(r) and clauses (i) and (ii) of Section 7.01(s))
included, but not listed as restricted cash, in the consolidated balance sheet
of the Company and the Restricted Subsidiaries; provided that Consolidated
Senior Secured Debt shall not include obligations under Swap Contracts entered
into in the ordinary course of business and not for speculative purposes.

“Consolidated Senior Secured First Lien Debt” means, as of any date of
determination, (a) the aggregate principal amount of Indebtedness of the Company
and the Restricted Subsidiaries outstanding on such date, determined on a
consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with the Transaction or any Permitted Acquisition),
consisting of (i) Loans and Unreimbursed Amounts hereunder, (ii) any
Indebtedness incurred pursuant to Section 7.03(e) and secured pursuant to
Section 7.01(i) and (iii) any Indebtedness for borrowed money or debt
obligations evidenced by promissory notes or similar instruments that are
secured by a first-priority Lien on property or assets of the Company or its
Subsidiaries, minus (b) the aggregate amount of cash and Cash Equivalents (in
each case, free and clear of all Liens, other than nonconsensual Liens permitted
by Section 7.01 and Liens permitted by Section 7.01(r) and clauses (i) and
(ii) of Section 7.01(s)) included, but not listed as restricted cash, in the
consolidated balance sheet of the Company and the Restricted; provided that
Consolidated Senior Secured First Lien Debt shall not include obligations under
Swap Contracts entered into in the ordinary course of business and not for
speculative purposes.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of indebtedness of the Company and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of indebtedness
for borrowed money, Attributable Indebtedness and debt obligations evidenced by
promissory notes or similar instruments, minus (b) the aggregate amount of all
cash and Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01 and Liens

 

19



--------------------------------------------------------------------------------

permitted by Section 7.01(a), Section 7.01(r) and clauses (i) and (ii) of
Section 7.01(s)) included, but not listed as restricted cash, in the
consolidated balance sheet of the Company and the Restricted Subsidiaries;
provided that Consolidated Total Debt shall not include (i) any Letters of
Credit, except to the extent of Unreimbursed Amounts thereunder and
(ii) obligations under Swap Contracts entered into in the ordinary course of
business and not for speculative purposes.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Company and the Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Company and the Restricted Subsidiaries on such date, including deferred revenue
but excluding, without duplication, (i) the current portion of any Funded Debt,
(ii) all Indebtedness consisting of Loans and obligations in respect of Letters
of Credit to the extent otherwise included therein, (iii) the current portion of
interest and (iv) the current portion of current and deferred income taxes.

“Continuing Managers” means the managers of Holdings on the Restatement
Effective Date, and each other manager, if, in each case, such other managers’
nomination for election to the board of managers of Holdings (or the equivalent
governing body of any direct or indirect parent of the Company after a
Qualifying IPO of such direct or indirect parent) is recommended by a majority
of the then Continuing Managers or such other manager receives the vote of the
Permitted Holders in his or her election by the shareholders of Holdings (or any
direct or indirect parent of the Company after a Qualifying IPO of such direct
or indirect parent).

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
a “Consolidated EBITDA”.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Excess Cash Flow” means the sum of Excess Cash Flow (but not less
than zero for any period) for the fiscal year ending on December 31, 2008 and
Excess Cash Flow for each succeeding and completed fiscal year (it being
understood that no Excess Cash Flow generated during any period shall be deemed
to be Cumulative Excess Cash Flow until the financial statements for such period
are delivered pursuant to Section 6.01(a) and the related Compliance Certificate
is delivered pursuant to Section 6.02(b)).

 

20



--------------------------------------------------------------------------------

“Debt Fund Affiliate” means (a) any fund managed by, or under common management
with, GSO Capital Partners LP, (b) any fund managed by GSO Debt Funds Management
LLC, Blackstone Debt Advisors L.P., Blackstone Distressed Securities Advisors
L.P., Blackstone Mezzanine Advisors L.P. or Blackstone Mezzanine Advisors II
L.P. and (c) any other Affiliate of Holdings that is a bona fide diversified
debt fund.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurodollar Rate Loan or a Letter of Credit fee,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan or Letter of Credit, as
the case may be, plus 2.0% per annum, in each case, to the fullest extent
permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.18(b), any Revolving Credit
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two Business Days of the date such Loans were required to be funded hereunder,
or (ii) pay to the Administrative Agent, any L/C Issuer, the Swing Line Lender
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Line
Loans) within two Business Days of the date when due, (b) has notified the
Company, the Administrative Agent or any L/C Issuer or Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three Business Days after written request by the Administrative Agent or the
Company, to confirm in writing to the Administrative Agent and the Company that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect

 

21



--------------------------------------------------------------------------------

parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.18(b)) upon delivery of
written notice of such determination to the Company, each L/C Issuer, the Swing
Line Lender and each other Lender.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Company or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
or Cash Equivalents within 180 days following the consummation of the applicable
Disposition).

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Company and the Restricted
Subsidiaries in the definition of Consolidated EBITDA (and in the component
definitions used therein) were references to such Sold Entity or Business and
its Subsidiaries), all as determined on a consolidated basis for such Sold
Entity or Business.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property or
the sale or disposition of Equity Interests by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith; provided
that “disposition” and “dispose” shall not be deemed to include any issuance by
the Company of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests and other than as a result of a change of control or
asset sale event), pursuant to a sinking fund obligation or otherwise (except as
a result of a change of control or asset sale so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests and other than as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that

 

22



--------------------------------------------------------------------------------

are accrued and payable and the termination of the Commitments), in whole or in
part, (c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Effective Yield” shall mean, as to any Loans of any Class or any other
Indebtedness, the effective yield on such Loans or other Indebtedness, as
determined by the Administrative Agent in a manner consistent with generally
accepted financial practices, taking into account the applicable interest rate,
the applicable interest rate margins, any interest rate floors or similar
devices and all fees, including upfront or similar fees or original issue
discount (amortized over the shorter of (x) the Weighted Average Life to
Maturity of such Loans or other Indebtedness and (y) the four years following
the date of incurrence thereof) payable generally to lenders making such Loans
or providing such other Indebtedness, but excluding any arrangement, structuring
or other similar fees payable in connection therewith that are not generally
shared with the relevant lenders and customary consent fees for an amendment
paid generally to consenting lenders.

“Eligible Assignee” means any Assignee that is a Person (but not any natural
person) and an “accredited investor” (as defined in Regulation D under the
Securities Act of 1933, as amended) permitted by and consented to in accordance
with Section 10.07(b).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

23



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Investors” means the Sponsor and the Management Stockholders.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

“ERISA Event” means (a) any failure by any Pension Plan to satisfy the minimum
funding standard (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Pension Plan, in each case whether or not waived;
(b) a Reportable Event with respect to a Pension Plan; (c) a withdrawal by any
Loan Party or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (d) a complete or partial
withdrawal by any Loan Party or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (e) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate.

“Euro” and “EUR” means the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, an interest rate per annum equal to the product of (a) the LIBO Rate
in effect for such Interest Period and (b) Statutory Reserves; provided that in
the case of Tranche B-3 Term Loans only, the Eurodollar Rate shall at no time be
less than 1.25% per annum.

 

24



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital (except as a result of the
non-ordinary course reclassification of items from short term to long term or
vice versa)and long-term account receivables and increases in the long-term
portion of deferred revenue for such period (other than any such decreases or
increases arising from acquisitions or dispositions of property by the Company
and the Restricted Subsidiaries completed during such period), and

(iv) an amount equal to the aggregate net non-cash loss on dispositions of
property by the Company and the Restricted Subsidiaries during such period
(other than dispositions of property in the ordinary course of business) to the
extent deducted in arriving at such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(f) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period, except to the extent that such Capital Expenditures were
financed with the proceeds of Indebtedness of the Company or the Restricted
Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Company and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Attributable Indebtedness and (B) the amount of any
mandatory prepayment of Term Loans pursuant to

 

25



--------------------------------------------------------------------------------

Section 2.05(b)(ii) to the extent required due to a disposition of property that
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase but excluding (X) all other prepayments of Term Loans
and (Y) all prepayments of Revolving Credit Loans and Swing Line Loans) made
during such period (other than in respect of any revolving credit facility to
the extent there is not an equivalent permanent reduction in commitments
thereunder), except to the extent financed with the proceeds of other
Indebtedness of the Company or the Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on dispositions of
property by the Company and the Restricted Subsidiaries during such period
(other than dispositions of property in the ordinary course of business) to the
extent included in arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital (except as a result of the
non-ordinary course reclassification of items from short term to long term or
vice versa) and long-term account receivables and decreases in long-term portion
of deferred revenue for such period (other than any such increases arising from
acquisitions or dispositions of property by the Company and the Restricted
Subsidiaries during such period),

(vi) cash payments by the Company and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Company and the Restricted
Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period to the extent that such Investments and acquisitions were financed with
internally generated cash flow of the Company and the Restricted Subsidiaries,

(viii) the amount of Restricted Payments paid during such period to the extent
such Restricted Payments were financed with internally generated cash flow of
the Company and the Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Company and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Company and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

 

26



--------------------------------------------------------------------------------

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Company
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions or Capital Expenditures to be consummated or made
during the period of four consecutive fiscal quarters of the Company following
the end of such period; provided that to the extent the aggregate amount of
internally generated cash actually utilized to finance such Permitted
Acquisitions or Capital Expenditures during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters, and

(xii) the amount of cash taxes or tax distributions paid in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) each Subsidiary listed on Schedule 1.01C hereto, (c) any
Subsidiary that is prohibited by applicable Law from guaranteeing the
Obligations, (d) any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary, (e) any Restricted Subsidiary acquired pursuant to a Permitted
Acquisition financed with secured Indebtedness incurred pursuant to
Section 7.03(g) and each Restricted Subsidiary thereof that guarantees such
Indebtedness; provided that each such Restricted Subsidiary shall cease to be an
Excluded Subsidiary under this clause (e) if such secured Indebtedness is repaid
or becomes unsecured or if such Restricted Subsidiary ceases to guarantee such
secured Indebtedness, as applicable, (f) any Subsidiary that is not a Material
Subsidiary, (g) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Company), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom, (h) any Subsidiary
with respect to which providing a guarantee would cause an investment in United
States property under Section 956 of the Code, (i) each Unrestricted Subsidiary
and (j) each Foreign Subsidiary.

 

27



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and set forth on Schedule 1.01E.

“Extension Agreement” has the meaning specified in Section 2.17.

“Extension Offer” has the meaning specified in Section 2.17.

“Extension Request Class” has the meaning specified in Section 2.17

“Facility” means the Tranche B-1 Term Loans, the Tranche B-2 Term Loans, the
Tranche B-3 Term Loans, the Revolving Credit Facility, the Swing Line Sublimit
or the Letter of Credit Sublimit, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code (effective as of the date
hereof) and any regulations promulgated thereunder or administrative
interpretation thereof.

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” means the Administrative Agent Fee Letter dated November 20, 2007
between the Company and the Administrative Agent.

“First Lien Intercreditor Agreement” means an intercreditor agreement among the
Loan Parties, the Administrative Agent, the Collateral Agent and any agent,
trustee or authorized representative for the holders of Permitted Pari Passu
Additional Debt, with terms substantially similar to those set forth in Exhibit
K or on such other terms as are reasonably satisfactory to the Administrative
Agent and the Collateral Agent (and, in the case of terms governing the rights
and obligations of the Loan Parties thereunder, reasonably satisfactory to the
Administrative Agent, the Collateral Agent and the Company) executed in
connection with the issuance or incurrence of any such Indebtedness, the Lien on
the security for which is not required to rank junior to the Liens on the
Collateral securing the Obligations.

“Foreign Casualty Event” has the meaning specified in Section 2.05(b).

“Foreign Disposition” has the meaning specified in Section 2.05(b).

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

 

28



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Company which (a) is not a Domestic Subsidiary or (b) is set forth on
Schedule 1.01D.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries, as determined in accordance with GAAP in good faith by a
Responsible Officer, without intercompany eliminations.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Pro Rata Share of outstanding Swing
Line Loans made by such Swing Line Lender other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all indebtedness of any Person for borrowed money that
matures more than one year from the date of its creation or matures within one
year from such date that is renewable or extendable, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including
Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Company
notifies the Administrative Agent that the Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

29



--------------------------------------------------------------------------------

“Granting Lender” has the meaning specified in Section 10.07(i).

“Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.

“Guarantee Obligations” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the ability of
the primary obligor to make payment of such Indebtedness or other monetary
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other monetary obligation, or (iv) entered into for the purpose of assuring
in any other manner the obligee in respect of such Indebtedness or other
monetary obligation of the ability of the primary obligor to make payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other monetary obligation of any other Person, whether or not such
Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee Obligation” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or Disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee Obligation shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.

“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement”.

“Guaranty” means, collectively, (a) the Guaranty made by the Guarantors in favor
of the Collateral Agent on behalf of the Secured Parties, substantially in the
form of Exhibit F and (b) each other guaranty and guaranty supplement delivered
pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

30



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that is an Agent, a Lender or an Affiliate of an
Agent or a Lender at the time it enters into a Secured Hedge Agreement, in its
capacity as a party thereto.

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Incremental Amendment” has the meaning set forth in Section 2.14(a).

“Incremental Amount” means, at any time, the greater of (a) the excess, if any
(and in any event, not less than zero), of $150,000,000 over the aggregate
principal amount of (i) all Incremental Term Loans and Revolving Commitment
Increases, in each case, established prior to such time pursuant to Section 2.14
and (ii) any Permitted Additional Incremental Debt incurred prior to such time
pursuant to Section 7.03(x) and (b) an aggregate amount of Indebtedness which
would be permitted to be incurred as of any date of determination (assuming for
this purpose that the full amount of any Revolving Commitment Increase had been
utilized as of such date) such that, after giving Pro Forma Effect to such
incurrence (and any other transactions consummated on such date), (i) in the
case of any Incremental Term Loans, Revolving Commitment Increases, Permitted
Pari Passu Additional Debt or Permitted Second Lien Additional Debt, the Senior
Secured Leverage Ratio for the immediately preceding Test Period would not be
greater than 4.00:1.0 or (ii) in the case of any Permitted Unsecured Debt, the
Total Leverage Ratio for the immediately preceding Test Period would not be
greater than 7.50:1.00.

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(a).

“Incremental Term Loans” has the meaning set forth in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all indebtedness of such Person for borrowed money and all indebtedness of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

 

31



--------------------------------------------------------------------------------

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantee Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Debt or Consolidated Senior Secured Debt and (B) in the case of the
Company and its Subsidiaries, exclude all intercompany Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business consistent with past practice. The
amount of any net obligation under any hedging agreement on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Intellectual Property Security Agreement” means, collectively, the Intellectual
Property Security Agreement, executed by the Loan Parties substantially in the
form of Exhibit G-2, together with each other intellectual property security
agreement executed and delivered pursuant to Section 6.11.

“Intercreditor Agreements” means, collectively, the First Lien Intercreditor
Agreement and the Second Lien Intercreditor Agreement.

 

32



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, with respect to the Company and the Restricted
Subsidiaries on a consolidated basis, as of the end of any fiscal quarter of the
Company for the Test Period ending on such date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan
(including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent available to each Lender of such Eurodollar Rate
Loan, nine or twelve months or less than one month thereafter, as selected by
the Company in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Intermediate Holding Company” means any Subsidiary of Holdings that directly
owns 100% of the issued and outstanding Equity Interests of the Company.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee Obligation or
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Company and its Subsidiaries, intercompany loans, advances, or
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business consistent with
past practice) or (c) the purchase or other acquisition (in one transaction or a
series of

 

33



--------------------------------------------------------------------------------

transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment. For the
avoidance of doubt, it is understood that the following shall not constitute
“Investments” hereunder: (a) acquisitions of equipment to be used in the
business of the Company or any of its Subsidiaries, so long as the acquisition
costs thereof constitute Capital Expenditures permitted hereunder and
(b) acquisitions of inventory in the ordinary course of business of the Company
and its Subsidiaries.

“IP Security Agreement Supplement” has the meaning specified in the Intellectual
Property Security Agreement.

“IRS” means the United States Internal Revenue Service.

“Junior Financing” has the meaning specified in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Facility or Class of Loans or Commitments in effect as of
such date. Unless the context shall otherwise require, when used herein in
relation to the incurrence of any Indebtedness or the Issuance of any Equity
Interests, the Latest Maturity Date shall mean the Latest Maturity Date
applicable to any Facility or Class of Loans or Commitments in effect under this
Agreement as of the date such Indebtedness is incurred (without giving effect to
the incurrence of such Indebtedness in the case of Indebtedness incurred
hereunder) or such Equity Interests are issued.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

34



--------------------------------------------------------------------------------

“L/C Disbursement” means a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.

“L/C Issuer” means each of Credit Suisse AG, Wells Fargo Bank, National
Association and any other Lender that becomes an L/C Issuer in accordance with
Section 2.03(l) or 10.07(k) in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder; provided that
Credit Suisse AG shall be an L/C Issuer only with respect to Letters of Credit
with an aggregate face amount for all outstanding Letters of Credit issued by it
in such capacity not to exceed $25,000,000 and Wells Fargo Bank, National
Association shall be an L/C Issuer only with respect to Letters of Credit with
an aggregate face amount in excess thereof.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any Existing Letter of Credit or any letter of credit
issued hereunder. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

“LIBO Rate” means, for any Interest Period with respect to any Eurodollar Rate
Loan, the rate per annum determined by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
commencement of such Interest Period by reference to the British Bankers’
Association Interest Settlement Rates for deposits in dollars (as set forth by
any service

 

35



--------------------------------------------------------------------------------

selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurodollar Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) the Fee Letter, (vi) each
Letter of Credit Application, (vi) the Amendment Agreement, (vii) the Second
Lien Intercreditor Agreement, (viii) the First Lien Intercreditor Agreement, if
any (ix) each Incremental Amendment, (x) each Extension Agreement, (xi) each
Replacement Revolving Facility Amendment and (xii) each Refinancing Term Loan
Amendment.

“Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving Credit
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Loan Parties” means, collectively, the Company and each Guarantor.

“Management Stockholders” means the members of management of Parent, Holdings,
the Company or its Subsidiaries who are investors or option holders in Holdings
or any direct or indirect parent thereof (including Parent).

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Company and its Subsidiaries, taken as a whole, (b) a material adverse
effect on the ability of the Company or the Loan Parties (taken as a whole) to
perform their respective payment obligations under any Loan Document to which
the Company or any of the Loan Parties is a party or (c) a material adverse
effect on the rights and remedies of the Lenders under any Loan Document.

 

36



--------------------------------------------------------------------------------

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Company (a) whose total assets at the last day of the Test
Period ending on the last day of the most recent fiscal period for which
financial statements have been delivered pursuant to Section 6.01 were equal to
or greater than 5% of the Total Assets of the Company and the Restricted
Subsidiaries at such date or (b) whose gross revenues for such Test Period were
equal to or greater than 5% of the consolidated gross revenues of the Company
and the Restricted Subsidiaries for such Test Period, in each case determined in
accordance with GAAP; provided that “Material Subsidiary” shall also include any
of the Company’s Restricted Subsidiaries selected by the Company which is
required to ensure that the Company and all Material Subsidiaries combined have
in the aggregate (i) total assets at the last day of the most recent Test Period
that were equal to or greater than 95% of the Total Assets of the Company and
the Restricted Subsidiaries at such date and (ii) gross revenues for such Test
Period that were equal to or greater than 95% of the consolidated gross revenues
of the Company and the Restricted Subsidiaries for such Test Period, in each
case determined in accordance with GAAP.

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
March 15, 2017, (b) with respect to the Tranche B-1 Term Loans, May 20, 2014,
(c) with respect to the Tranche B-2 Term Loans, November 1, 2016 and (d) with
respect to the Tranche B-3 Term Loans, September 15, 2017; provided that if, on
August 15, 2014 an aggregate principal amount of 2014 Notes of $150,000,000 or
more remains outstanding, then the Maturity Date with respect to the Tranche B-2
Term Loans, the Tranche B-3 Term Loans and the Revolving Credit Facility shall
instead be August 15, 2014.

“Maximum Rate” has the meaning specified in Section 10.10.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuers in their sole
discretion.

“Minority Investment” means any person (other than a Subsidiary) in which the
Company or any Restricted Subsidiary owns Equity Interests (or other ownership
or profit interests or units).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages
made by the Loan Parties in favor or for the benefit of the Collateral Agent on
behalf of the Secured Parties substantially in the form of Exhibit H (with such
changes as may be customary to account for local Law matters), and any other
mortgages executed and delivered pursuant to Section 6.11.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

 

37



--------------------------------------------------------------------------------

“Mortgaged Properties” has the meaning specified in paragraph (f) of the
definition of Collateral and Guarantee Requirement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Company or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Company or any
Restricted Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Casualty Event and that is required
to be repaid (and is timely repaid) in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents, the Second
Lien Notes Documents, and the documents governing any Permitted Pari Passu
Additional Debt, any Permitted Second Lien Additional Debt, and any Permitted
Refinancing of any of the foregoing), (B) the out-of-pocket expenses (including
attorneys’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) actually incurred by the Company or such Restricted
Subsidiary in connection with such Disposition or Casualty Event, (C) taxes paid
or reasonably estimated to be actually payable in connection therewith, (D) any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by the Company or any Restricted Subsidiary after
such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction and it being understood that “Net Cash Proceeds” shall include any
cash or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by the Company or any Restricted Subsidiary in any such
Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) of the preceding sentence or, if such liabilities have
not been satisfied in cash and such reserve is not reversed within three hundred
and sixty-five (365) days after such Disposition or Casualty Event, the amount
of such reserve, and (E) the pro rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause

 

38



--------------------------------------------------------------------------------

(E)) attributable to minority interests and not available for distribution to
the account of the Company or a wholly-owned Restricted Subsidiary as a result
thereof; provided that (x) no net cash proceeds calculated in accordance with
the foregoing realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds unless such net cash proceeds shall exceed
$10,000,000 and (y) no such net cash proceeds shall constitute Net Cash Proceeds
under this clause (a) in any fiscal year until the aggregate amount of all such
net cash proceeds in such fiscal year shall exceed $25,000,000 (and thereafter
only net cash proceeds in excess of such amount shall constitute Net Cash
Proceeds under this clause (a)); and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Company or any Restricted Subsidiary, the excess, if any, of (i) the sum of the
cash received in connection with such incurrence or issuance over (ii) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by the Company or
such Restricted Subsidiary in connection with such incurrence or issuance.

“Non-Cash Charges” has the meaning set forth in the definition of the term
“Consolidated EBITDA”.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Debt Fund Affiliate” means any Affiliate of the Company that is not a Debt
Fund Affiliate or a Company Affiliate.

“Non-Defaulting Lender” means, at any time, any Revolving Credit Lender that is
not a Defaulting Lender at such time.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Notes Documentation” means, collectively, the Senior Unsecured Notes
Documentation, the Senior Subordinated Notes Documentation and the Second Lien
Notes Documentation.

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

“Not Otherwise Applied” means, with reference to any amount of net proceeds of
any transaction or event or of Excess Cash Flow or of the Available Amount, that
such amount (a) was not applied to prepay the Loans pursuant to Section 2.05(b),
and (b) has not previously been (and is not simultaneously being) applied to
anything other than that such particular use or transaction.

“NPL” means the National Priorities List under CERCLA.

 

39



--------------------------------------------------------------------------------

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or its Subsidiaries of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, (y) obligations of any
Loan Party and its Subsidiaries arising under any Secured Hedge Agreement and
(z) Cash Management Obligations. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and of
their Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit commissions, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party or its Subsidiaries under any Loan Document and (b) the obligation of
any Loan Party or any of its Subsidiaries to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party or such Subsidiary. Notwithstanding the
foregoing, (i) the obligations of the Company or any Subsidiary under any
Secured Hedge Agreement and the Cash Management Obligations shall be secured and
guaranteed pursuant to the Collateral Documents and the Guaranty only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed and (ii) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall not require the consent of the holders
of obligations under the Secured Hedge Agreements or the holders of the Cash
Management Obligations.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization, if applicable, and any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” has the meaning specified in the recitals to this
Agreement.

“Original Revolving Credit Facility” has the meaning specified in the recitals
to this Agreement.

“Original Term Loans” has the meaning specified in the recitals to this
Agreement.

 

40



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the outstanding amount
thereof on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Parent” means DJO Global, Inc. (formerly known as DJO Incorporated, formerly
known as ReAble Therapeutics, Inc.), a Delaware corporation.

“Participant” has the meaning specified in Section 10.07(f).

“Participating Member State” means each state so described in any EMU
Legislation.

“Participant Register” has the meaning specified in Section 10.07(f).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor entity performing similar functions.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
and is sponsored or maintained by any Loan Party or any ERISA Affiliate or to
which any Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five (5) plan years.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Additional Debt” means Indebtedness incurred by the Company, which
Indebtedness may be secured by the Collateral on a basis that is not junior to
the Liens securing the Obligations (but without regard to the control of
remedies) (“Permitted Pari Passu Additional Debt”), secured by the Collateral on
a junior basis to the Obligations (“Permitted Second Lien Additional Debt”) or
unsecured (“Permitted Unsecured Additional Debt”); provided that (a) (i) in the
case of Permitted Pari Passu Additional Debt, such Indebtedness is not secured
by any Lien on any property or assets of Holdings, the Company or any other
Subsidiary other than assets constituting Collateral and (ii) in the case of
Permitted Unsecured Additional Debt,

 

41



--------------------------------------------------------------------------------

such Indebtedness is not secured by any Lien on any property or assets of
Holdings, the Company or any other Subsidiary, (b) such Indebtedness shall have
a stated maturity no earlier than, and shall not provide for any scheduled
amortization, principal or sinking fund payments prior to, the date that is 91
days after the Latest Maturity Date, (c) the terms and conditions of such
Indebtedness shall not provide for any mandatory prepayment or redemption,
prepayment or redemption at the option of the holder thereof, or similar
mandatory prepayment provisions, other than, subject to reinvestment rights no
less favorable to the Borrower than those under this Agreement and to rights in
respect of the prior repayment of or prior offer to repay the Obligations (or,
in the case of Permitted Pari Passu Additional Debt, rights in respect of the
repayment of or offer to repay the Obligations on a ratable basis in accordance
with the terms of Section 2.05(b)(ii)(A)), upon the occurrence of a change of
control or similar event, asset sale or casualty or condemnation event and
customary acceleration rights following an event of default, (d) the other terms
and conditions of such Indebtedness (other than interest rate, margins, rate
floors, fees, funding discounts, redemption or prepayment premiums), taken as a
whole, are not more restrictive on the Loan Parties in any material respect than
the terms of this Agreement; provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Company has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Company
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees),
(e) in the case of Permitted Pari Passu Additional Debt and Permitted Second
Lien Additional Debt, the security interests and the exercise of rights and
remedies in connection therewith shall be subject, in the case of Permitted Pari
Passu Additional Debt, to the First Lien Intercreditor Agreement and, in the
case of Permitted Second Lien Additional Debt, to the Second Lien Intercreditor
Agreement (and the holders of such Indebtedness (or a trustee or other
authorized representative thereof) shall have entered into or become party to
the First Lien Intercreditor Agreement or the Second Lien Intercreditor
Agreement, as applicable), (f) such Indebtedness shall not be guaranteed by any
Person that is not a Loan Party, (g) if such Indebtedness is subordinated, it is
done so on terms no less favorable to the Lenders than the subordination terms
set forth in the Senior Subordinated Notes Indenture as of the date of issuance
of the Senior Subordinated Notes and (h) at the time of and after giving effect
to the incurrence of such Indebtedness, (i) in the case of any such Indebtedness
other than Tranche B-1 Refinancing Debt, no Default or Event of Default has
occurred and is continuing and (ii) in the case of Tranche B-1 Refinancing Debt,
no Event of Default has occurred and is continuing.

“Permitted Additional Incremental Debt” means Permitted Second Lien Additional
Debt or Permitted Unsecured Additional Debt incurred in the form of one or more
series of notes or in the form of bank loans or Permitted Pari Passu Additional
Debt in the form of one or more series of notes; provided that (a) the aggregate
principal amount at the time of the incurrence thereof shall not exceed the
Incremental Amount at such time and (b) the Company shall be in compliance with
the covenant set forth in Section 7.11 determined on a Pro Forma Basis as of the
last day of the most recent Test Period ended prior to the date of the issuance
of such Indebtedness as if such Indebtedness had been outstanding on the last
day of such Test Period.

 

42



--------------------------------------------------------------------------------

“Permitted Credit Agreement Refinancing Debt” means Permitted Second Lien
Additional Debt or Permitted Unsecured Additional Debt incurred in the form of
one or more series of notes or in the form of bank loans or Permitted Pari Passu
Additional Debt in the form of one or more series of notes; provided that the
Net Cash Proceeds thereof are applied to prepay Term Loans in accordance with
Section 2.05(d).

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with an Extension Offer pursuant to
Section 2.17, providing for an extension of the Maturity Date applicable to the
Extending Lenders’ Loans and/or Commitments of the applicable Extension Request
Class (such Loans or Commitments being referred to as the “Extended Loans” or
“Extended Commitments”, as applicable) and, in connection therewith, (a) an
increase or decrease in the rate of interest (including through fixed interest
rates and changes to the interest rate margins or rate floors) accruing on such
Extended Loans, (b) in the case of Extended Loans that are Term Loans of any
Class, a modification of the scheduled amortization applicable thereto, provided
that the weighted average life to maturity of such Extended Loans shall be no
shorter than the remaining weighted average life to maturity (determined at the
time of such Extension Offer) of the Term Loans of such Class, (c) a
modification of voluntary or mandatory prepayments applicable thereto (including
prepayment premiums and other restrictions thereon), provided that in the case
of Extended Loans that are Term Loans, such requirements may provide that such
Extended Loans may participate in any mandatory prepayments on a pro rata basis
(or on a basis that is less than a pro rata basis) with the Loans of the
applicable Extension Request Class, but may not provide for prepayment
requirements that are more favorable to the Extended Loans than those applicable
to the Loans of the applicable Extension Request Class, (d) an increase or
decrease in the fees or premiums payable to, or the inclusion of new fees or
premiums to be payable to, the Extending Lenders in respect of such Extension
Offer or their Extended Loans or Extended Commitments and/or (e) an addition of
any affirmative or negative covenants applicable to Holdings, the Company and
the Restricted Subsidiaries, provided that any such additional covenant with
which Holdings, the Company and the Restricted Subsidiaries shall be required to
comply prior to the Latest Maturity Date in effect immediately prior to such
Permitted Amendment for the benefit of the Extending Lenders providing such
Extended Loans or Extended Commitments shall also be for the benefit of all
other Lenders.

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings (or any direct or indirect parent of Holdings) or any
Intermediate Holding Company or the Company to the extent permitted hereunder.

“Permitted Holders” means the Equity Investors other than the Management
Stockholders to the extent that the amount of the outstanding voting stock of
Holdings (or any direct or indirect parent thereof) owned beneficially or of
record by such Management Stockholders in the aggregate at any time exceeds
fifteen percent (15%) of the total amount of the outstanding voting stock of
Holdings (or any direct or indirect parent thereof) at such time.

 

43



--------------------------------------------------------------------------------

“Permitted Holdings Debt” means unsecured Indebtedness of any direct or indirect
parent of the Company (i) that is not subject to any Guarantee by the Company or
any Restricted Subsidiary, (ii) that will not mature prior to the date that is
ninety-one (91) days after the Latest Maturity Date, (iii) that has no scheduled
amortization or payments of principal (it being understood that such
Indebtedness may have mandatory prepayment, repurchase or redemption provisions
satisfying the requirements of clause (v) hereof), (iv) that does not require
any payments in cash of interest or other amounts in respect of the principal
thereof for at least five years from the date of issuance or incurrence thereof,
and (v) that has mandatory prepayment, repurchase or redemption, covenant,
default and remedy provisions customary for senior discount notes of an issuer
that is the parent of a borrower under senior secured credit facilities, and in
any event, with respect to covenant, default and remedy provisions, no more
restrictive than those set forth in the Senior Subordinated Notes Indenture as
of the date of issuance of the Senior Subordinated Notes, taken as a whole
(other than provisions customary for senior discount notes of a holding
company); provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Company has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Company within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees).

“Permitted Pari Passu Additional Debt” has the meaning specified in the
definition of Permitted Additional Debt.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall have occurred and be continuing, and (d) if such
Indebtedness being modified, refinanced, refunded, renewed or extended is

 

44



--------------------------------------------------------------------------------

Indebtedness permitted pursuant to Section 7.03(b), 7.03(u) or 7.13(a), (i) to
the extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (ii) the terms and
conditions (including, if applicable, as to collateral priority but excluding as
to subordination, interest rate, rate floors, fees, funding discounts and
redemption or repayment premium) of any such modified, refinanced, refunded,
renewed or extended Indebtedness, taken as a whole, are not materially less
favorable to the Loan Parties or the Lenders than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed or extended;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Company has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Company within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees) and (iii) such modification,
refinancing, refunding, renewal or extension is incurred by the Person who is
the obligor of the Indebtedness being modified, refinanced, refunded, renewed or
extended.

“Permitted Second Lien Additional Debt” has the meaning specified in the
definition of Permitted Additional Debt.

“Permitted Unsecured Additional Debt” has the meaning specified in the
definition of Permitted Additional Debt.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Section 302 of ERISA or
Title IV of ERISA, any ERISA Affiliate.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

 

45



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse AG as its prime rate in effect at its principal office in New
York City and notified to the Company.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or of the
applicable Converted Restricted Subsidiary or the Consolidated EBITDA of the
Company and its Restricted Subsidiaries, the pro forma increase or decrease in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected
by the Company in good faith as a result of (a) actions that have begun to be
taken or are expected to have been begun to be taken prior to or during such
Post-Acquisition Period, for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
prior to or during such Post-Acquisition Period, in each case in connection with
the combination of the operations of such Acquired Entity or Business or of such
Converted Restricted Subsidiary with the operations of the Company and the
Restricted Subsidiaries; provided that, so long as such actions have begun to be
taken or are expected to have been begun to be taken prior to or during such
Post-Acquisition Period, or such costs are incurred prior to such
Post-Acquisition Period or during such Post-Acquisition Period, the cost savings
related to such actions or such additional costs, as applicable, it may be
assumed, for purposes of projecting such pro forma increase or decrease to such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, that such cost
savings will be realizable during the entirety of such Test Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Test Period; provided, further, that any such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period; provided, further, that with respect to any action expected to have
begun to be taken, the underlying action shall actually have begun to be taken
prior to the date on which a Compliance Certificate shall be required to be
delivered pursuant to Section 6.02(b) for the fiscal quarter in which the
relevant cost saving shall have been included in the Acquired EBITDA or
Consolidated EBITDA, as applicable.

“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(a)(ii).

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Equity Interests in any Subsidiary of the Company or any division, product
line, or facility used for operations of the Company or any of its Subsidiaries,
shall be excluded, and (ii) in the case of a Permitted Acquisition or

 

46



--------------------------------------------------------------------------------

Investment described in the definition of “Specified Transaction”, shall be
included, (b) any retirement of Indebtedness, and (c) any Indebtedness incurred
or assumed by the Company or any of the Restricted Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
(A) above, the foregoing pro forma adjustments may be applied to any such test
or covenant solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Company and the Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of Pro Forma Adjustment.

“Pro Forma Financial Statements” has the meaning set forth in
Section 5.05(a)(ii).

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments of all Lenders under the applicable
Facility or Facilities at such time; provided that if such Commitment has been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Projections” shall have the meaning set forth in Section 6.01(c).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying IPO” means the issuance by Holdings, any Intermediate Holding
Company, any direct or indirect parent of Holdings or the Company of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public
offering).

“Refinanced Term Loans” has the meaning specified in Section 10.01.

“Refinancing Term Loan Effective Date” has the meaning specified in
Section 2.15.

“Refinancing Term Lender” has the meaning specified in Section 2.15.

 

47



--------------------------------------------------------------------------------

“Refinancing Term Loan Amendment” has the meaning specified in Section 2.15.

“Refinancing Term Loans” has the meaning specified in Section 2.15.

“Register” has the meaning set forth in Section 10.07(d).

“Refinanced Revolving Credit Commitments” has the meaning specified in
Section 2.16.

“Replacement Revolving Credit Commitments” has the meaning specified in
Section 2.16.

“Replacement Revolving Credit Facility Effective Date” has the meaning specified
in Section 2.16.

“Replacement Revolving Credit Lender” has the meaning specified in Section 2.16.

“Replacement Revolving Facility Amendment” has the meaning specified in
Section 2.16.

“Replacement Term Loans” has the meaning specified in Section 10.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender or the Sponsor or any Affiliate
thereof shall be excluded for purposes of making a determination of Required
Lenders.

“Responsible Officer” means the chief executive officer, president, executive
vice president, vice president, chief financial officer, treasurer or assistant
treasurer or other similar officer of a Loan Party and, as to any document
delivered on the Closing Date, any secretary or assistant secretary of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

48



--------------------------------------------------------------------------------

“Restatement Effective Date” has the meaning assigned thereto in the Amendment
Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Company
or any Restricted Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Company’s stockholders, partners or members (or the equivalent Persons
thereof).

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Company pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement including, if
applicable, pursuant to Section 2.14. The aggregate Revolving Credit Commitment
of all Revolving Credit Lenders shall be $100,000,000 on the Restatement
Effective Date, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement including, if applicable, pursuant to
Section 2.14.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the outstanding principal amount of such Revolving Credit Lender’s Revolving
Credit Loans at such time and its Pro Rata Share of the L/C Obligations and the
Swing Line Obligations at such time.

 

49



--------------------------------------------------------------------------------

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Company payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Company to such
Revolving Credit Lender resulting from the Revolving Credit Loans made by such
Revolving Credit Lender.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means the Second Lien Intercreditor
Agreement dated as of the Restatement Effective Date, among the Collateral
Agent, The Bank of New York Mellon as trustee and collateral agent under the
Second Lien Notes Documentation, Holdings, the Company, DJO Finance Corporation,
a Delaware corporation and a wholly-owned Subsidiary of the Company and the
Subsidiary Guarantors from time to time party thereto or such other
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (including, for the avoidance of
doubt, in the case of Permitted Second Lien Additional Debt in the form of bank
loans, with respect to provisions governing any customary standstill periods)
(and, in the case of terms governing the rights and obligations of the Loan
Parties thereunder, reasonably satisfactory to the Administrative Agent, the
Collateral Agent and the Company) executed in connection with the issuance or
incurrence of any Indebtedness, the Liens on the security for which are required
to rank junior to the Liens on the Collateral securing the Obligations.

“Second Lien Notes” means $230,000,000 in aggregate principal amount of the
Company’s 8.75% second priority senior secured notes due 2018 co-issued with DJO
Finance Corporation, a Delaware corporation and a wholly-owned Subsidiary of the
Company on the Restatement Effective Date.

“Second Lien Notes Documentation” means the Second Lien Notes, the Second Lien
Notes Indenture and all other documents executed and delivered with respect to
the Second Lien Notes.

“Second Lien Notes Indenture” means the Indenture for the Second Lien Notes,
dated as of March 20, 2012.

 

50



--------------------------------------------------------------------------------

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party or any Restricted Subsidiary
and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G-1, together with each other
security agreement supplement executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Secured First Lien Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Senior Secured First Lien Debt of the
Company and its Restricted Subsidiaries as of the last day of such Test Period
to (b) Consolidated EBITDA of the Company and its Restricted Subsidiaries for
such Test Period.

“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Debt of the Company and its Restricted
Subsidiaries as of the last day of such Test Period to (b) Consolidated EBITDA
of the Company and its Restricted Subsidiaries for such Test Period.

“Senior Subordinated Notes” means $300,000,000 in aggregate principal amount of
the Company’s 9.75% senior subordinated notes due 2017 co-issued with DJO
Finance Corporation, a Delaware corporation and a wholly-owned Subsidiary of the
Company, on October 18, 2010.

“Senior Subordinated Notes Documentation” means the Senior Subordinated Notes,
the Senior Subordinated Notes Indenture and all other documents executed and
delivered with respect to the Senior Subordinated Notes.

“Senior Subordinated Notes Indenture” means the Indenture for the Senior
Subordinated Notes, dated as of October 18, 2010.

“Senior Unsecured Notes” means, collectively, (a) $675,000,000 in aggregate
principal amount of the Company’s 10.875% senior unsecured notes due 2014 (such
notes, the “2014 Notes”) and (b) $300,000,000 in aggregate principal amount of
the Company’s 7.75% senior unsecured notes due 2018 (such notes, the “2018
Notes”), in each case co-issued with DJO Finance Corporation, a Delaware
corporation and a wholly-owned Subsidiary of the Company.

 

51



--------------------------------------------------------------------------------

“Senior Unsecured Notes Documentation” means the Senior Unsecured Notes, the
Senior Unsecured Notes Indenture and all documents executed and delivered with
respect to the Senior Unsecured Notes.

“Senior Unsecured Notes Indenture” means, collectively, the Indenture for the
2014 Notes, dated as of the Closing Date and the Indenture for the 2018 Notes,
dated as of April 7, 2011.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(i).

“Specified Repayment Percentage” means either (a) 30%, if at least 55%, but less
than 65%, of the aggregate principal amount of the Original Term Loans
outstanding immediately prior to the Restatement Effective Date (such Term
Loans, the “Existing Term Loans”) is converted into Tranche B-2 Term Loans
pursuant to the Amendment Agreement, (b) 35%, if at least 65%, but less than
75%, of the aggregate principal amount of the Existing Term Loans is so
converted and (c) 40%, if at least 75% of the aggregate principal amount of the
Existing Term Loans is so converted.

“Specified Ratings Condition” shall be deemed to be satisfied on any day that
the corporate family rating assigned to the Company by Moody’s is B1 or higher
and the corporate rating assigned to the Company by S&P is B+ or higher, in each
case with no negative outlook.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, Incremental Term Loan or Revolving Commitment Increase
that by the terms of this Agreement requires “Pro Forma Compliance” with a test
or covenant hereunder or requires such test or covenant to be calculated on a
“Pro Forma Basis”.

“Sponsors” means The Blackstone Group and its Affiliates, but not including,
however, any portfolio companies of any of the foregoing.

 

52



--------------------------------------------------------------------------------

“Sponsor Management Agreement” means the Transaction and Monitoring Fee
Agreement between the Sponsor and Parent.

“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to the Sponsor and its Affiliates in
the event of either a Change of Control or the completion of a Qualifying IPO.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Rate Loans
shall be deemed to constitute Eurocurrency Liabilities (as defined in Regulation
D of the Board) and to be subject to such reserve requirements without benefit
of or credit for proration, exemptions or offsets that may be available from
time to time to any Lender under such Regulation D. Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Company that
are Guarantors.

“Successor Company” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot

 

53



--------------------------------------------------------------------------------

contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contract has been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Credit Suisse AG, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and Class and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the applicable Term Lenders.

 

54



--------------------------------------------------------------------------------

“Term Commitment” means, (a) as to each Term Lender (other than a Tranche B-3
Term Lender), its obligation to make a Term Loan to the Company pursuant to
Section 2.01(a) in an aggregate amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01(a) under the caption “Term
Commitment” or in the Assignment and Assumption pursuant to which such Term
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement and (b) as to each Tranche
B-3 Term Lender, its obligation to make a Tranche B-3 Term Loan to the Company
pursuant to the Amendment Agreement in an aggregate amount not to exceed the
amount set forth opposite such Lender’s name on Schedule I to the Amendment
Agreement under the caption “Tranche B-3 Term Commitment” or in the Assignment
and Assumption pursuant to which such Tranche B-3 Term Lender becomes a party
thereto and hereto, as such amount may be adjusted from time to time in
accordance with this Agreement. The initial aggregate amount of the Term
Commitments in respect of Original Term Loans was $1,065,000,000 and the initial
aggregate amount of the Term Commitments in respect of the Tranche B-3 Term
Loans on the Restatement Effective Date was $350,000,000.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loans” means, collectively, the Tranche B-1 Term Loans, the Tranche B-2
Term Loans and the Tranche B-3 Term Loans. Unless the context shall otherwise
require, the term “Term Loans” shall also include any Incremental Term Loans
made after the Restatement Effective Date.

“Term Loan Extension Amendment” has the meaning specified in Section 2.16.

“Term Note” means a promissory note of the Company payable to any Term Lender or
its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Company to such Term Lender
resulting from the Term Loans of any Class made by such Term Lender.

“Test Period” in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of the Company ended on or prior to such time (taken
as one accounting period) in respect of which financial statements for each
quarter or fiscal year in such period have been or are required to be delivered
pursuant to Section 6.01(a) or (b).

“Threshold Amount” means $25,000,000.

“Total Assets” means the total assets of the Company and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Company delivered pursuant to Section 6.01(a) or (b).

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Total Debt of the Company and the Restricted Subsidiaries as of
the last day of the most recent Test Period ended on or prior to such date of
determination to (b) Consolidated EBITDA of the Company and the Restricted
Subsidiaries for such Test Period.

 

55



--------------------------------------------------------------------------------

“Total Outstandings” means, at any time, the sum of (i) the aggregate
Outstanding Amount of all Loans at such time and (ii) the aggregate Outstanding
Amount of all L/C Obligations at such time.

“Tranche B-1 Refinancing Debt” means Permitted Credit Agreement Refinancing Debt
in the form of Permitted Additional Second Lien Debt or Permitted Additional
Unsecured Debt, in each case, the Net Cash Proceeds of which are applied to
prepay Tranche B-1 Term Loans.

“Tranche B-1 Term Lender” means, at any time, any Lender with an outstanding
Tranche B-1 Term Loan.

“Tranche B-1 Term Loan” means an Original Term Loan made pursuant to
Section 2.01(a) of the Original Credit Agreement and designated as a Tranche B-1
Term Loan pursuant to the Amendment Agreement. As of the Restatement Effective
Date, but prior to giving effect to the prepayment required by Section 2.05(c),
$278,343,671.17 aggregate principal amount of Tranche B-1 Term Loans were
outstanding.

“Tranche B-2 Term Lender” means, at any time, any Lender with an outstanding
Tranche B-2 Term Loan.

“Tranche B-2 Term Loan” means an Original Term Loan made pursuant to
Section 2.01(a) of the Original Credit Agreement and designated as a Tranche B-2
Term Loan pursuant to the Amendment Agreement. As of the Restatement Effective
Date, but prior to giving effect to the prepayment required by Section 2.05(c),
$564,683,997.87 aggregate principal amount of Tranche B-2 Term Loans were
outstanding.

“Tranche B-3 Term Lender” means, at any time, any Lender that has a Term
Commitment with respect to, or that has an outstanding Tranche B-3 Term Loan.

“Tranche B-3 Term Loan” means the term loans made by the Tranche B-3 Lenders to
the Borrower on the Restatement Effective Date pursuant to the Amendment
Agreement.

“Transaction” means, collectively, (a) the Equity Contribution (as defined in
the Original Credit Agreement), (b) the Merger (as defined in the Original
Credit Agreement), (c) the issuance of the 2014 Notes on the Closing Date,
(d) the refinancing of each of the Existing Credit Agreements (as defined in the
Original Credit Agreement) and the termination of all commitments thereunder,
(e) the funding of the Original Term Loans in an aggregate amount of
$1,065,000,000 (funded at a 1.0% discount) on the Closing Date, (f) the funding
of the Post-Closing Integration Amount (as defined in the Original Credit
Agreement), (g) the consummation of any other transactions in connection with
the foregoing, and (h) the payment of the fees and expenses incurred in
connection with any of the foregoing.

 

56



--------------------------------------------------------------------------------

“Transaction Expenses” means any fees or expenses incurred or paid by the
Parent, Target (as defined in the Original Credit Agreement), Merger Sub (as
defined in the Original Credit Agreement), Holdings (or any direct or indirect
parents thereof), the Company or any Restricted Subsidiary in connection with
the Transaction, this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unaudited Financial Statements” has the meaning set forth in Section 4.01(f) of
the Original Credit Agreement.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“U.S. Lender” has the meaning set forth in Section 10.15(b).

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Company listed on
Schedule 1.01A, (ii) any Subsidiary of the Company designated by the board of
directors of the Company as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the Closing Date and (iii) any Subsidiary of an Unrestricted
Subsidiary.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

57



--------------------------------------------------------------------------------

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Senior Secured
First Lien Leverage Ratio, the Senior Secured Leverage Ratio, the Total Leverage
Ratio and Interest Coverage Ratio shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis.

SECTION 1.04. Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

58



--------------------------------------------------------------------------------

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements, replacements
and other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements, replacements and other modifications are
permitted by any Loan Document; and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08. Currency Equivalents Generally. For purposes of determining
compliance with Sections 7.01, 7.02 and 7.03 with respect to any amount of
obligations, Liens, Indebtedness or Investment in a currency other than Dollars,
no Default shall be deemed to have occurred solely as a result of changes in
rates of exchange occurring after the time such obligations, Liens, Indebtedness
or Investment is incurred; provided that, for the avoidance of doubt, the
foregoing provisions of this Section 1.08 shall otherwise apply to such
Sections, including with respect to determining whether any obligations, Liens
Indebtedness or Investment may be incurred at any time under such Sections. For
purposes of determining compliance under Sections 7.02, 7.05, 7.06 and 7.11, any
amount in a currency other than Dollars will be converted to Dollars based on
the average Exchange Rate for such currency for the most recent twelve-month
period immediately prior to the date of determination determined in a manner
consistent with that used in calculating Consolidated EBITDA for the applicable
period; provided, however, that the foregoing shall not be deemed to apply to
the determination of any amount of Indebtedness.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans. (a) The Term Borrowings. The Term Commitments under the
Original Credit Agreement have been fully utilized as of the Restatement
Effective Date. Amounts repaid or prepaid in respect of the Term Loans may not
be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

 

59



--------------------------------------------------------------------------------

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans to the
Company (each such loan, a “Revolving Credit Loan”) from time to time, on any
Business Day until the Maturity Date with respect to the Revolving Credit
Facility, in an aggregate principal amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Credit Commitment; provided that after
giving effect to any Revolving Credit Borrowing, the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.01(b), prepay under
Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Company’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
(3) Business Days prior to the requested date of any Borrowing of, or
continuation of, Eurodollar Rate Loans or any conversion of Base Rate Loans to
Eurodollar Rate Loans, and (ii) on the requested borrowing date of Base Rate
Loans or conversion of any Eurodollar Loan to Base Rate Loans. Each telephonic
notice by the Company pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Company is requesting a
Term Borrowing of a particular Class, a Revolving Credit Borrowing, a conversion
of Term Loans of a particular Class or Revolving Credit Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Term
Loans of a particular Class or Revolving Credit Loans are to be converted,
(v) the number and location of the account to which funds are to be disbursed
and (vi) if

 

60



--------------------------------------------------------------------------------

applicable, the duration of the Interest Period with respect thereto. If the
Company fails to specify a Type of Loan in a Loan Notice or fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans or Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Company requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Class
of Loans, and if no timely notice of a conversion or continuation is provided by
the Company, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02, the Administrative Agent
shall make all funds so received available to the Company in like funds as
received by the Administrative Agent by wire transfer of such funds in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Company.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Company pays the amount due, if any, under Section 3.05 in
connection therewith. During the existence of an Event of Default, the Required
Lenders may require that no Loans be converted to or continued as Eurodollar
Rate Loans.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Company and the Lenders of any change in the Prime Rate
used in determining the Base Rate promptly following the announcement of such
change. All computations of interest hereunder shall be made in accordance with
Section 2.08 and Section 2.10 hereunder

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than fifteen (15) Interest Periods in effect.

 

61



--------------------------------------------------------------------------------

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of (or, in the case of a Base Rate Loan, prior to the time of)
any Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s portion of such Borrowing, the Administrative Agent may,
with the Company’s consent, assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the Company on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the Company
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Company until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Company, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error. If such
Lender’s portion of such Borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after such the date of such
Borrowing, the Administrative Agent shall also be entitled to recover such
amount with interest thereon accruing from the date on which the Administrative
Agent made the funds available to the Company at the rate per annum applicable
to Base Rate Loans under the relevant Facility, on demand, from the Company. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement, and the Company’s obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.02(g)
shall cease.

SECTION 2.03. Letters of Credit. (a) The Letter of Credit Commitment.
(i) [Reserved].

(ii) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the date that is five (5) days prior to
the Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars for the account of the Company (provided, that a Letter of Credit may be
issued hereunder at the request of the Company for the account of any Subsidiary

 

62



--------------------------------------------------------------------------------

of the Company and such Letter of Credit shall be deemed for all purposes
hereunder to be for the account of the Company) and to amend or renew Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drafts under the Letters of Credit and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
Section 2.03; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if as of the date of such L/C
Credit Extension, (y) the Revolving Credit Exposure of any Lender would exceed
such Lender’s Revolving Credit Commitment or (z) the Outstanding Amount of the
L/C Obligations would exceed the Letter of Credit Sublimit. Within the foregoing
limits, and subject to the terms and conditions hereof, the Company’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Company
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(iii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which the L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the relevant L/C Issuer has approved
such expiry date, but so long as the Revolving Credit Lenders are no longer
obligated to reimburse the relevant L/C Issuer beyond such date unless all
Revolving Lenders have approved such expiry date;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
the L/C Issuer; or

 

63



--------------------------------------------------------------------------------

(E) such Letter of Credit is in an initial amount less than $100,000.

(iv) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and any Letter of Credit Application (and any other
document, agreement or instrument entered into by such L/C Issuer and the
Company or in favor of such L/C Issuer) pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Article IX included such
L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to each L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Company delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the relevant L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
prior to the proposed issuance date or date of amendment, as the case may be;
or, in each case, such later date and time as relevant L/C Issuer may agree in a
particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer:
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (b) the amount thereof; (c) the expiry date thereof; (d) the
name and address of the beneficiary thereof; (e) the documents to be presented
by such beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (g) such other matters as the relevant L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of

 

64



--------------------------------------------------------------------------------

Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the relevant L/C Issuer shall agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the relevant
L/C Issuer to prevent any such renewal at least once in each twelve month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the relevant L/C
Issuer, the Company shall not be required to make a specific request to the
relevant L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the renewal of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided that the relevant L/C Issuer shall not permit any such renewal if
(A) the relevant L/C Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Nonrenewal Notice Date
from the Administrative Agent, any Revolving Credit Lender or the Company that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the Company
and the Administrative Agent thereof. On the Business Day following the date on
which the Company shall have received notice of any payment by an L/C Issuer
under a Letter of Credit (or, if the Company shall have received such notice
later than 10:00 a.m. on any Business Day, on the second Business Day following
the

 

65



--------------------------------------------------------------------------------

receipt of such notice) (each such date, an “Honor Date”), the Company shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing; provided that if such reimbursement is not made on
the respective date of payment by the L/C Issuer, the Company shall pay interest
on such amount at a rate per annum equal to the Applicable Rate then in effect
in respect of Base Rate Loans from the date of such payment until such Business
Day. If the Company fails to so reimburse such L/C Issuer by such time, unless
the Company shall have notified the Administrative Agent and the relevant L/C
Issuer prior to 11:00 a.m. on the Honor Date that the Company intends to
reimburse the L/C Issuer for the amount of the unreimbursed drawing (the
“Unreimbursed Amount”) with funds other than proceeds of Revolving Credit Loans,
the Administrative Agent shall promptly notify each Appropriate Lender of the
Honor Date, the Unreimbursed Amount, and the amount of such Appropriate Lender’s
Pro Rata Share thereof. In such event, the Company shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans but subject to the amount of the unutilized portion of the Revolving
Credit Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by an
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer at the
Administrative Agent’s Office for payments in an amount equal to its Pro Rata
Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Appropriate Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Company in such
amount. The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Appropriate Lender’s payment
to the Administrative Agent for the account of the relevant L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

66



--------------------------------------------------------------------------------

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Company or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Loan Notice ). No making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the relevant L/C Issuer for the amount of
any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such L/C Issuer in accordance with
banking industry rules on interbank compensation. A certificate of the relevant
L/C Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

 

67



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

(e) Obligations Absolute. The obligation of the Company to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

 

68



--------------------------------------------------------------------------------

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Company to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Company to the extent
permitted by applicable Law) suffered by the Company that are caused by such L/C
Issuer’s gross negligence or willful misconduct when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.

(f) Role of L/C Issuers. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Company hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Company’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Company may have a claim against an
L/C Issuer, and such L/C Issuer may be liable to the Company, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Company which the Company proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

69



--------------------------------------------------------------------------------

(g) Cash Collateral. (i) If an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing and the conditions set forth in Section 4.02 to a Revolving Credit
Borrowing cannot then be met, (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, (iii) if any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Company to Cash Collateralize the L/C Obligations pursuant to Section 8.02(c) or
(iv) an Event of Default set forth under Section 8.01(f) or (g) occurs and is
continuing, then the Company shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be), and shall do so not later than 2:00 p.m.,
New York City time, on (x) in the case of the immediately preceding clauses
(i) through (iii), (1) the Business Day that the Company receives notice
thereof, if such notice is received on such day prior to 12:00 noon, New York
City time, or (2) if clause (1) above does not apply, the Business Day
immediately following the day that the Company receives such notice and (y) in
the case of the immediately preceding clause (iv), the Business Day on which an
Event of Default set forth under Section 8.01(f) or (g) occurs or, if such day
is not a Business Day, the Business Day immediately succeeding such day. For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances (“Cash Collateral”) pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the relevant L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Company hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in a Cash
Collateral Account and may be invested in readily available Cash Equivalents. If
at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Secured Parties) or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Company will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the Cash Collateral Account, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Company.

 

70



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate times the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit). Such
Letter of Credit fees shall be computed on a quarterly basis in arrears. Such
Letter of Credit fees shall be due and payable on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to each L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit issued by it equal to 0.125% per annum
(or such other amount as is agreed in a separate writing between the relevant
L/C Issuer and the Company) of the daily maximum amount then available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Company shall pay directly to each L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable within ten (10) Business Days of demand and are
nonrefundable.

(j) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.

(k) Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each calendar month, the aggregate face
amount of Letters of Credit issued by it and outstanding as of the last Business
Day of the preceding calendar month (and on such other dates as the
Administrative Agent may request), (ii) on or prior to each Business Day on
which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving

 

71



--------------------------------------------------------------------------------

effect to such issuance, amendment, renewal or extension (and such L/C Issuer
shall advise the Administrative Agent on such Business Day whether such
issuance, amendment, renewal or extension occurred and whether the amount
thereof changed), (iii) on each Business Day on which such L/C Issuer makes any
L/C Disbursement, the date and amount of such L/C Disbursement and (iv) on any
Business Day on which the Company fails to reimburse an L/C Disbursement
required to be reimbursed to such L/C Issuer on such day, the date and amount of
such failure.

(l) Addition of an L/C Issuer. A Revolving Credit Lender or an Affiliate thereof
may become an additional L/C Issuer hereunder pursuant to a written agreement
among the Company, the Administrative Agent and such Revolving Credit Lender.
The Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

(m) Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

SECTION 2.04. Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees to make loans (each
such loan, a “Swing Line Loan”) to the Company from time to time on any Business
Day (other than the Closing Date) until the Maturity Date in respect of the
Revolving Credit Facility in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Credit Commitment; provided that, after giving effect to any Swing Line Loan,
the aggregate Outstanding Amount of the Revolving Credit Loans of any Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment then
in effect; provided, further, that the Company shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

 

72



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender with a copy to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender with a copy to the Administrative Agent not
later than 1:00 p.m. on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $100,000 (and any amount in
excess of $100,000 shall be an integral multiple of $25,000), and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender with a
copy to the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Company (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Company with a copy of the applicable Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

73



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the

 

74



--------------------------------------------------------------------------------

Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

SECTION 2.05. Prepayments. (a) Optional. (i) The Company may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans of any Class and Revolving Credit Loans in whole or in part and, except as
set forth in clause (d) below, without premium or penalty; provided that
(1) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) one (1) Business Day prior to any date of
prepayment of Base Rate Loans; (2) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof; and (3) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof or, in
each case, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. Subject to
paragraph (iii) below, if such notice is given by the Company, the Company shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05. Each prepayment of the
Loans pursuant to this Section 2.05(a) shall be paid to the Appropriate Lenders
in accordance with their respective Pro Rata Shares. Each prepayment pursuant to
this Section 2.05(a)(i) shall be applied to the Class or Classes of Loans in
such manner and in such order as the Company may determine.

(ii) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily

 

75



--------------------------------------------------------------------------------

prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(2) any such prepayment shall be in a minimum principal amount of $100,000 or a
whole multiple of $25,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment. Subject to paragraph (iii) below, if such notice is
given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Company may rescind any notice of prepayment under Section 2.05(a)(i)or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed. Each prepayment of Term Loans of any Class pursuant to this
Section 2.05(a) shall be applied in an order of priority to repayments thereof
pursuant to Section 2.07 as directed by the Company and, absent such direction,
shall be applied in direct order of maturity to repayments thereof required
pursuant to Section 2.07(a).

(b) Mandatory. (i) Within five (5) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(b), the Company shall
cause to be offered to be prepaid in accordance with clause (viii) below, an
aggregate principal amount of Term Loans in an amount equal to (A) 50% of Excess
Cash Flow, if any, for the fiscal year covered by such financial statements
(commencing with the fiscal year ended December 31, 2008) minus (B) the sum of
(i) all voluntary prepayments of Term Loans during such fiscal year and (ii) all
voluntary prepayments of Revolving Credit Loans during such fiscal year to the
extent the Revolving Credit Commitments are permanently reduced by the amount of
such payments, in the case of each of the immediately preceding clauses (i) and
(ii), to the extent such prepayments are not funded with the proceeds of
Indebtedness; provided that the percentage of Excess Cash Flow specified in
clause (A) shall be reduced in respect of a fiscal year to an amount equal to
25% of Excess Cash Flow, if any, if the Total Leverage Ratio as of the last day
of such fiscal year covered by such financial statements was less than 5.0:1.0
and greater than or equal to 4.0:1.0; provided, further, that no payment of any
Loans shall be required under this Section 2.05(b)(i) in respect of a fiscal
year if the Total Leverage Ratio as of the last day of such fiscal year covered
by such financial statements was less than 4.0:1.0.

(ii) (A) If (x) the Company or any of Restricted Subsidiary Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d), (e), (g), (h), (i), (n) or (o)) or
(y) any Casualty Event occurs, which in the aggregate results in the realization
or receipt by the Company or such Restricted Subsidiary of Net Cash Proceeds,
the Company shall cause to be offered to be prepaid in accordance with
clause (viii)

 

76



--------------------------------------------------------------------------------

below on or prior to the date which is ten (10) Business Days after the date of
the realization or receipt of such Net Cash Proceeds an aggregate principal
amount of Term Loans in an amount equal to 100% of all Net Cash Proceeds
received; provided that (1) no such prepayment shall be required pursuant to
this Section 2.05(b)(ii)(A) with respect to such portion of such Net Cash
Proceeds that the Company shall have, on or prior to such date, given written
notice to the Administrative Agent of its intent to reinvest in accordance with
Section 2.05(b)(ii)(B) (which notice may only be provided if no Event of Default
has occurred and is then continuing) and (2) to the extent any applicable
Permitted Pari Passu Additional Debt requires the Company to prepay or make an
offer to purchase such Permitted Pari Passu Additional Debt with such Net Cash
Proceeds, the amount of the prepayment required pursuant to this
Section 2.05(b)(ii)(A) shall be deemed to be the amount equal to the product of
(x) the amount of such Net Cash Proceeds multiplied by (y) a fraction, the
numerator of which is the outstanding principal amount of the Term Loans and the
denominator of which is the sum of the outstanding principal amount of the
Permitted Pari Passu Additional Debt with respect to which such a requirement to
prepay or make an offer to purchase exists and the outstanding principal amount
of the Term Loans; provided further that notwithstanding anything to the
contrary in Section 2.05(b)(ii)(B), if the Company applies any such Net Cash
Proceeds to prepay or purchase Permitted Pari Passu Additional Debt, the Company
shall apply a ratable portion of such Net Cash Proceeds (calculated as set forth
above) to prepay Term Loans in accordance with this paragraph within one
(1) Business Day of such prepayment or purchase of Permitted Pari Passu
Additional Debt without giving effect to clause (1) of the proviso above).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition or any Casualty Event, in either case required to be offered by
the Company or a Restricted Subsidiary to the prepayment of Term Loans pursuant
to Section 2.05(b)(ii)(A)), at the option of the Company, the Company may
reinvest all or any portion of such Net Cash Proceeds in assets useful for its
business within (x) fifteen (15) months following receipt of such Net Cash
Proceeds or (y) if the Company enters into a legally binding commitment to
reinvest such Net Cash Proceeds within fifteen (15) months following receipt
thereof, within the later of (1) one hundred and eighty (180) days of the date
of such legally binding commitment and (2) fifteen (15) months following receipt
of such Net Cash Proceeds; provided that (i) so long as an Event of Default
shall have occurred and be continuing, the Company (x) shall not be permitted to
make any such reinvestments (other than pursuant to a legally binding commitment
that the Company entered into at a time when no Event of Default is continuing)
and (y) shall not be required to apply such Net Cash Proceeds which have been
previously applied to prepay Revolving Credit Loans to the prepayment of Term
Loans until such time as the relevant investment period has expired and no Event
of Default is continuing and (ii) if any Net Cash Proceeds are not so reinvested
by the deadline specified above or if any such Net Cash Proceeds are no longer

 

77



--------------------------------------------------------------------------------

intended to be or cannot be so reinvested at any time after delivery of a notice
of reinvestment election, an amount equal to any such Net Cash Proceeds shall be
offered to be applied in accordance with clause (viii) below within five
(5) Business Days after such deadline or the date the Company reasonably
determines that such Net Cash Proceeds are no longer intended to be or cannot be
so reinvested to the prepayment of the Term Loans as set forth in this
Section 2.05.

(iii) If the Company or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Company shall cause to be offered to be prepaid in accordance
with clause (viii) below an aggregate principal amount of Term Loans in an
amount equal to 100% of all Net Cash Proceeds received therefrom on or prior to
the date which is five (5) Business Days after the receipt of such Net Cash
Proceeds.

(iv) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Company
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Company shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv)
unless after the prepayment in full of the Revolving Credit Loans and Swing Line
Loans such aggregate Outstanding Amount exceeds the aggregate Revolving Credit
Commitments then in effect.

(v) (A) Subject to clause (viii) of this Section 2.05(b), (A) each prepayment of
Term Loans pursuant to this Section 2.05(b) shall be applied in direct order of
maturity to repayments thereof required pursuant to Section 2.07(a) and (except
as otherwise provided with respect to any future class of Term Loans in the
applicable Refinancing Term Loan Amendment) each such prepayment shall be
applied ratably among all Classes of Term Loans then outstanding (which, for the
avoidance of doubt, as of the Restatement Effective Date, consist of the Tranche
B-1 Term Loans, the Tranche B-2 Term Loans and the Tranche B-3 Term Loans); and
(B) each such prepayment shall be paid to the Lenders in accordance with their
respective Pro Rata Shares.

(vi) The Company shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Company’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

 

78



--------------------------------------------------------------------------------

(vii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurodollar Rate Loan on a
date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurodollar Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.05(b), other
than on the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 2.05(b) in respect of any such Eurodollar Rate
Loan, the Company may, in its sole discretion, deposit the amount of any such
prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Company or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05(b). Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Company or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with this Section 2.05(b).

(viii) Term Opt-out of Prepayment. With respect to each prepayment of Term Loans
required pursuant to Section 2.05(b), (A) the Company will, not later than the
date specified in Sections 2.05(b)(i), (ii), or (iii) for offering to make such
prepayment, give the Administrative Agent telephonic notice (promptly confirmed
in writing) requesting that the Administrative Agent provide notice of such
prepayment to each Lender of Term Loans, (B) the Administrative Agent shall
provide notice of such prepayment to each Lender of Term Loans, (C) each Lender
of Term Loans will have the right to refuse any such prepayment by giving
written notice of such refusal to the Administrative Agent within two Business
Days after such Lender’s receipt of notice from the Administrative Agent of such
offer of prepayment (and the Company shall not prepay any such Term Loans until
the date that is specified in clause (D) below), and (D) the Company will make
all such prepayments not so refused upon the first Business Day after the
Administrative Agent has provided such notice of prepayment and (E) any
prepayment refused by Lenders of Term Loans may be retained by the Company.

(ix) In connection with any mandatory prepayments by the Company of the Term
Loans pursuant to this Section 2.05(b), such prepayments shall be applied on a
pro rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are Base Rate Loans or Eurodollar Rate
Loans; provided that if no Lenders exercise the right to waive a given mandatory
prepayment of the Term Loans pursuant to Section 2.05(b)(viii), then, with
respect to such mandatory prepayment, the amount of such mandatory prepayment
shall be applied first to Term Loans that are Base Rate Loans to the full extent
thereof before application to Term Loans that are Eurodollar Rate Loans in a
manner that minimizes the amount of any payments required to be made by the
Company pursuant to Section 3.05.

 

79



--------------------------------------------------------------------------------

Notwithstanding any other provisions of this Section 2.05(b), (i) to the extent
that any of or all the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.05(b)(ii) (a
“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or any portion of Excess Cash
Flow otherwise required to prepay the Term Loans pursuant to Section 2.05(b)(i)
are prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.05(b) but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Company hereby agreeing to cause
the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds or such portion of Excess Cash
Flow will be promptly (and in any event not later than two Business Days after
such repatriation) applied (net of additional taxes payable or reserved against
as a result thereof) to the repayment of the Term Loans pursuant to this
Section 2.05(b) to the extent provided herein, (ii) to the extent that the
Company has determined in good faith that repatriation of any of or all the Net
Cash Proceeds of any Foreign Disposition, any Foreign Casualty Event or Excess
Cash Flow would have a material adverse tax cost consequence (taking into
account any foreign tax credit or benefit received in connection with such
repatriation) with respect to such Net Cash Proceeds or such portion of Excess
Cash Flow, the Net Cash Proceeds or Excess Cash Flow so affected may be retained
by the applicable Foreign Subsidiary, provided that, in the case of this clause
(ii), on or before the date on which any Net Cash Proceeds so retained would
otherwise have been required to be applied to reinvestments or prepayments
pursuant to this Section 2.05(b) (or any portion of such Excess Cash Flow would
have been so required if it were Net Cash Proceeds), (x) the Company applies an
amount equal to such Net Cash Proceeds or such portion of Excess Cash Flow to
such reinvestments or prepayments as if such Net Cash Proceeds or such portion
of Excess Cash Flow had been received by the Company rather than such Foreign
Subsidiary, less the amount of additional taxes that would have been payable or
reserved against if such Net Cash Proceeds or such portion of Excess Cash Flow
had been repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow
that would be calculated if received by such Foreign Subsidiary) or (y) such Net
Cash Proceeds or such portion of Excess Cash Flow are applied to the repayment
of Indebtedness of a Foreign Subsidiary.

(c) (i)On the Restatement Effective Date, substantially contemporaneously with
the borrowing of the Tranche B-3 Term Loans, the Company shall apply the Net
Cash Proceeds thereof to prepay Tranche B-1 Term Loans and Tranche B-2 Term
Loans. Subject to clause (iii) below, such prepayment shall be applied first to
the prepayment of an aggregate principal amount of Tranche B-2 Term Loans equal
to the sum of (x) the Specified Repayment Percentage thereof plus (y)
$25,000,000, and second to the prepayment of Tranche B-1 Term Loans.

 

80



--------------------------------------------------------------------------------

(ii) (A) The prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied in direct order of maturity to repayments thereof required pursuant to
Section 2.07(a) and (B) each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares, subject to clause (iii) of
this Section 2.05(c).

(iii) Each Tranche B-2 Term Lender shall have the right to refuse all (but not
less than all) of the prepayment of its Tranche B-2 Term Loans pursuant to
paragraph (i) of this Section 2.05(c); provided that written notice of such
refusal shall have been delivered by such Lender to the Administrative Agent at
least three Business Days prior to the Restatement Effective Date (or such
shorter period as the Administrative Agent may agree). The aggregate amount of
prepayments so refused by the Tranche B-2 Term Lenders shall be applied to
prepay Tranche B-1 Term Loans in accordance with paragraph (i) of this
Section 2.05(c).

(iv) The provisions of paragraphs (vi) and (vii) of Section 2.05(b) shall apply
equally to this Section 2.05(c), mutatis mutandis.

(d) (i)If any Refinancing Term Loans are borrowed or any Permitted Credit
Agreement Refinancing Debt is issued or incurred, the Company shall cause to be
prepaid, on the date of the borrowing of such Refinancing Term Loans or the date
of the incurrence or issuance of Permitted Credit Agreement Refinancing Debt, an
aggregate principal amount of Term Loans in an amount equal to 100% of all Net
Cash Proceeds of such Refinancing Term Loans or Permitted Credit Agreement
Refinancing Debt.

(ii) Each prepayment of Term Loans pursuant to this Section 2.05(d) shall be
paid to the Appropriate Lenders in accordance with their respective Pro Rata
Shares. Each prepayment pursuant to this Section 2.05(d) shall be applied to the
Class or Classes of Term Loans in such manner and in such order as the Company
may determine.

(iii) The provisions of paragraphs (vi) and (vii) of Section 2.05(b) shall apply
equally to this Section 2.05(d), mutatis mutandis.

(e) Repricing Protection. If, prior to the first anniversary of the Restatement
Effective Date, (i) this Agreement is amended in any manner that has the effect
of reducing the Effective Yield then in effect with respect to the Tranche B-2
Term Loans or Tranche B-3 Term Loans (other than any waiver of default interest)
or (ii) all or any portion of the Tranche B-2 Term Loans or Tranche B-3 Term
Loans is prepaid with the proceeds of, or all or any of such Term Loans are
converted into, any new or replacement tranche of, term loan Indebtedness
(including any new or additional term loans incurred hereunder) that has an
Effective Yield that is less than

 

81



--------------------------------------------------------------------------------

the Effective Yield of the Tranche B-2 Term Loans or Tranche B-3 Term Loans
being prepaid or converted, then in each case, the Borrower shall pay to the
Administrative Agent, (x) in the case of clause (i), for the account of each
Tranche B-2 Term Lender and Tranche B-3 Term Lender that (A) consents to such
amendment or (B) is required to assign its Tranche B-2 Term Loans or Tranche B-3
Term Loans, as applicable, pursuant to Section 3.07 as a result of its failure
to consent to such amendment, a fee in an amount equal to 1.00% of such Lender’s
Tranche B-2 Term Loans or Tranche B-3 Term Loans, as applicable, outstanding on
the effective date of such amendment and (y) in the case of clause (ii), for the
account of each Tranche B-2 Term Lender and Tranche B-3 Term Lender, a fee in an
amount equal to 1.00% of such Lender’s Tranche B-2 Term Loans or Tranche B-3
Term Loans, as applicable, that are so prepaid or converted; provided that this
Section 2.05(e) shall not apply to any prepayment or amendment of Tranche B-2
Term Loans or Tranche B-3 Term Loans made in connection with the repayment in
full of all outstanding Loans and the termination of the Commitments in
connection with a transaction that, when consummated, triggers or would have
triggered a Change of Control.

SECTION 2.06. Termination or Reduction of Commitments. Optional. (a) The Company
may, upon written notice to the Administrative Agent, terminate the unused
Commitments of any Class, or from time to time permanently reduce the unused
Commitments of any Class; provided that (i) any such notice shall be received by
the Administrative Agent one (1) Business Day prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $500,000 in excess thereof and (iii) if,
after giving effect to any reduction of the Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving Credit
Facility, such sublimit shall be automatically reduced by the amount of such
excess. The amount of any such Commitment reduction shall not be applied to the
Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise specified
by the Company. Notwithstanding the foregoing, the Company may rescind or
postpone any notice of termination of the Commitments if such termination would
have resulted from a refinancing of all of the Facilities, which refinancing
shall not be consummated or otherwise shall be delayed.

(b) Mandatory. The Term Commitment (as defined in the Original Credit Agreement)
of each Term Lender (as defined in the Original Credit Agreement) was
automatically and permanently reduced to zero upon the making of such Term
Lender’s Term Loans pursuant to Section 2.01(a) of the Original Credit
Agreement. The Term Commitment of each Tranche B-3 Term Lender shall terminate
as provided in the Amendment Agreement. The Revolving Credit Commitments shall
terminate on the Maturity Date for the Revolving Credit Facility.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, the Swing Line Sublimit or the unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of

 

82



--------------------------------------------------------------------------------

such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07). All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

SECTION 2.07. Repayment of Loans. (a) Term Loans. The Company shall repay to the
Administrative Agent for the ratable account of the applicable Term Lenders
(i) on the last Business Day of each March, June, September and December,
commencing with (x) March 31, 2008, an aggregate amount equal to 0.25% of the
aggregate principal amount of all Original Term Loans outstanding on the Closing
Date and (y) June 30, 2012, an aggregate amount equal to 0.25% of the aggregate
principal amount of all Tranche B-3 Term Loans outstanding on the Restatement
Effective Date (which payments shall, in each case, be reduced as a result of,
and after giving effect to, the application of prepayments in accordance with
the order of priority set forth in Section 2.05) and (ii) on the applicable
Maturity Date with respect to each Class of Term Loans, the aggregate principal
amount of all Term Loans of such Class outstanding on such date.

(b) Revolving Credit Loans. The Company shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all of its Revolving
Credit Loans outstanding on such date.

(c) Swing Line Loans. The Company shall repay its Swing Line Loans on the
Maturity Date for the Revolving Credit Facility.

SECTION 2.08. Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.

(b) The Company shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

83



--------------------------------------------------------------------------------

(d) All computations of interest hereunder shall be made in accordance with
Section 2.10.

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(h)
and (i):

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate with respect to commitment fees
times the actual daily amount by which the aggregate Revolving Credit Commitment
exceeds the sum of (A) Outstanding Amount of Revolving Credit Loans and (B) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times from the Restatement Effective Date until the Maturity Date for the
Revolving Credit Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Restatement Effective
Date, and on the Maturity Date for the Revolving Credit Facility. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees. The Company shall pay to the Agents such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever (except as expressly agreed between the Company and the
applicable Agent).

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of three hundred and sixty-five (365) days and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a three hundred and sixty (360) day year and actual days elapsed.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

SECTION 2.11. Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by one or more entries in the

 

84



--------------------------------------------------------------------------------

Register maintained by the Administrative Agent, acting solely for purposes of
Treasury Regulation Section 5f.103-1(c), as agent for the Company, in each case
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Company and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Company hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Company shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Company to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Company under this Agreement and the
other Loan Documents.

SECTION 2.12. Payments Generally. (a) All payments to be made by the Company
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Company hereunder shall be made to the Administrative Agent, for
the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Pro Rata

 

85



--------------------------------------------------------------------------------

Share (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received,
in the Administrative Agent’s sole discretion, on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.

(b) Except as otherwise provided, if any payment to be made by the Company shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such extension
would cause payment of interest on or principal of Eurodollar Rate Loans to be
made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

(c) Unless the Company or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Company or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Company or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Company failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Company to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. When such Lender makes payment to the Administrative Agent (together
with all accrued interest thereon), then such payment amount (excluding the
amount of any interest which may have accrued and been paid in respect of such
late payment) shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Company, and the Company shall pay such amount to the
Administrative Agent, together with

 

86



--------------------------------------------------------------------------------

interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Company may have
against any Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Company by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

 

87



--------------------------------------------------------------------------------

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Company agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the Company
in the amount of such participation. The Administrative Agent will keep records
(which shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14. Incremental Credit Extensions. (a) The Company may at any time or
from time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request (a) one or more additional classes of term loans (the
“Incremental Term Loans”) or (b) one or more increases in the amount of the
Revolving Credit Commitments (each such increase, a “Revolving Commitment
Increase”); provided that (i) both at the time of any such request and upon the
effectiveness of any Incremental Amendment referred to below, no Default or
Event of Default shall exist and at the time that any such Incremental Term Loan
is made (and after giving effect thereto) no Default or Event of Default shall
exist and (ii) the Company shall be in compliance with the covenant set forth in
Section 7.11 determined on a Pro Forma Basis as of the last day of the most

 

88



--------------------------------------------------------------------------------

recent Test Period ended prior to the applicable Incremental Facility Closing
Date, in each case, as if such Incremental Term Loans or Revolving Commitment
Increase, as applicable, had been outstanding on the last day of such Test
Period. Each tranche of Incremental Term Loans and each Revolving Commitment
Increase shall be in an aggregate principal amount that is not less than
$20,000,000 (provided that such amount may be less than $20,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence). Notwithstanding anything to the contrary herein, the aggregate
amount of the Incremental Term Loans and the Revolving Commitment Increases
shall not exceed, at the time of the incurrence of any such Incremental Term
Loans or Revolving Commitment Increases, the Incremental Amount at such time.
Each tranche of Incremental Term Loans (a) shall rank pari passu in right of
payment and of security with the Revolving Credit Loans and the Term Loans,
(b) shall not mature earlier than the Latest Maturity Date, (c) shall have a
Weighted Average Life to Maturity of no less than the Weighted Average Life to
Maturity then in effect for any Term Loans outstanding at the time of the
incurrence of such Incremental Term Loans and (d) except as set forth above,
shall be treated substantially the same as the Term Loans (in each case,
including with respect to mandatory and voluntary prepayments); provided that
(i) the terms and conditions applicable to Incremental Term Loans may be
materially different from those of the Term Loans to the extent such differences
are reasonably acceptable to the Administrative Agent and (ii) the interest
rates, margins, rate floors, upfront fees, funding discounts, original issue
discounts and prepayment premiums and amortization schedule applicable to the
Incremental Term Loans shall be determined by the Company and the lenders
thereof. Each notice from the Company pursuant to this Section shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
or Revolving Commitment Increases. Incremental Term Loans may be made, and
Revolving Commitment Increases may be provided, by any existing Lender (and each
existing Term Lender will have the right, but not an obligation, to make a
portion of any Incremental Term Loan, and each existing Revolving Credit Lender
will have the right, but no obligation, to provide a portion of any Revolving
Commitment Increase, in each case on terms permitted in this Section 2.14 and
otherwise on terms reasonably acceptable to the Administrative Agent) or by any
other bank or other financial institution (any such other bank or other
financial institution being called an “Additional Lender”); provided that the
Administrative Agent and each L/C Issuer (in the case of a Revolving Commitment
Increase) shall have consented (not to be unreasonably withheld) to such
Lender’s or Additional Lender’s making such Incremental Term Loans or providing
such Revolving Commitment Increases if such consent would be required under
Section 10.07(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Lender. Commitments in respect of
Incremental Term Loans and Revolving Commitment Increases shall become
Commitments (or in the case of a Revolving Commitment Increase to be provided by
an existing Revolving Credit Lender, an increase in such Lender’s applicable
Revolving Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this

 

89



--------------------------------------------------------------------------------

Agreement and, as appropriate, the other Loan Documents, executed by Holdings,
the Company, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the provisions of this Section (including, if applicable, any
amendment necessary to treat any Incremental Term Loans as a new “Class” of
Loans hereunder). The effectiveness of (and, in the case of any Incremental
Amendment for an Incremental Term Loan, the borrowing under) any Incremental
Amendment shall be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that all references to “the date of such
Credit Extension” or similar language in such Section 4.02 shall be deemed to
refer to the effective date of such Incremental Amendment) and such other
conditions as the parties thereto shall agree. The Company will use the proceeds
of the Incremental Term Loans and Revolving Commitment Increases for any purpose
not prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Term Loans or Revolving Commitment Increases, unless it so agrees.
Upon each increase in the Revolving Credit Commitments pursuant to this Section,
each Revolving Credit Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Revolving Commitment Increase (each a “Revolving
Commitment Increase Lender”) in respect of such increase, and each such
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swing Line
Loans held by each Revolving Credit Lender (including each such Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment and (b) if, on the date of such
increase, there are any Revolving Credit Loans outstanding, such Revolving
Credit Loans shall on or prior to the effectiveness of such Revolving Commitment
Increase be prepaid from the proceeds of additional Revolving Credit Loans made
hereunder (reflecting such increase in Revolving Credit Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Credit
Loans being prepaid and any costs incurred by any Lender in accordance with
Section 3.05. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(b) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

 

90



--------------------------------------------------------------------------------

SECTION 2.15. Refinancing Term Loans.

(a) The Company may on one or more occasions, by written notice to the
Administrative Agent, request the establishment of one or more additional
tranches of term loans denominated in Dollars under this Agreement (“Refinancing
Term Loans”), the proceeds of which shall be used to refinance all or any
portion of any outstanding Class of Term Loans. Each such notice shall specify
the date (each, a “Refinancing Term Loan Effective Date”) on which the Company
proposes that the Refinancing Term Loans shall be made, which shall be a date
not less than 10 Business Days nor more than 30 Business Days after the date on
which such notice is delivered to the Administrative Agent, unless otherwise
agreed by the Administrative Agent. The Refinancing Term Loans shall be
established pursuant to an amendment to this Agreement among the Company,
Holdings, each other Loan Party, the Administrative Agent and the Refinancing
Term Lenders providing such Refinancing Term Loans (a “Refinancing Term Loan
Amendment”); provided that no Refinancing Term Loan Amendment or the obligation
of any Refinancing Term Lender to make a Refinancing Term Loan shall become
effective unless:

(i) both before and after giving effect to the borrowing of such Refinancing
Term Loans on the Refinancing Term Loan Effective Date each of the conditions
set forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied (it being
understood that all references to “the date of such Credit Extension” or similar
language in Section 4.02 shall be deemed to refer to the Refinancing Term Loan
Effective Date);

(ii) such Refinancing Term Loans shall mature no earlier than the Latest
Maturity Date and the Weighted Average Life to Maturity of such Refinancing Term
Loans shall not be shorter than the then remaining Weighted Average Life to
Maturity of any Term Loans outstanding at the time of such refinancing;

(iii) all covenants and other terms applicable to such Refinancing Term Loans
(other than provisions relating to original issue discount, upfront fees and
interest rates, margins, rate floors, prepayment premiums and the amortization
schedules (subject to clause (ii) above) applicable to such Loans, which shall
be as agreed between the Company and the lenders providing such Refinancing Term
Loans) shall be substantially the same as, or less favorable to the Refinancing
Term Lenders than, those applicable to the Term Loans then outstanding under
this Agreement except to the extent such covenants and other terms apply solely
to any period after the Latest Maturity Date or such covenants or other terms
apply equally for the benefit of the other Lenders;

(iv) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Collateral Documents as may be reasonably requested by the Collateral
Agent (which shall not require any consent from any Lender) in order to ensure
that the Refinancing Term Loans are provided with the benefit of the applicable
Collateral Documents and shall deliver such other documents, certificates and
opinions of counsel in connection therewith as may be reasonably requested by
the Collateral Agent;

 

91



--------------------------------------------------------------------------------

(v) Holdings and the Company shall have delivered to the Administrative Agent
such legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other documents as shall be reasonably requested by the
Administrative Agent in connection therewith; and

(vi) substantially concurrently with the borrowing of the Refinancing Term
Loans, the Company shall repay or prepay then outstanding Borrowings of Term
Loans of any Class in an aggregate principal amount equal to the Net Cash
Proceeds of the Refinancing Term Loans in accordance with Section 2.05(d).

(b) The Company may approach any Lender or any other Person that is an Eligible
Assignee pursuant to Section 10.07 to provide all or a portion of the
Refinancing Term Loans (a “Refinancing Term Lender”); provided that each
Refinancing Term Lender, if not already a Lender, an Affiliate of a Lender or an
Approved Fund, shall otherwise be reasonably acceptable to the Administrative
Agent. Any Lender offered or approached to provide all or a portion of the
Refinancing Term Loans may elect or decline, in its sole discretion, to provide
a Refinancing Term Loan. Any Refinancing Term Loans made on any Refinancing Term
Loan Effective Date shall be designated a “Class” of Term Loans for all purposes
of this Agreement; provided that any Refinancing Term Loans may, to the extent
provided in the applicable Refinancing Term Loan Amendment, Incremental
Amendment or Extension Agreement), be designated as an increase in any
previously established Class of Term Loans made to the Company.

(c) Each Refinancing Term Loan Amendment shall be binding on the lenders party
thereto, the Loan Parties, the Administrative Agent, the Collateral Agent and
the Lenders. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Term Loan Amendment. Each Refinancing Term
Loan Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the provisions of this Section (including any amendments
necessary to treat the Refinancing Term Loans as a new “Class” of loans
hereunder).

(d) This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.16. Replacement Revolving Credit Commitments.

(a) The Company may on one or more occasions, by written notice to the
Administrative Agent, request the refinancing of all outstanding Revolving
Credit Commitments (the “Refinanced Revolving Credit Commitments”) with
replacement revolving credit commitments established hereunder (the “Replacement
Revolving Credit Commitments”). Each such notice shall specify the date (each, a

 

92



--------------------------------------------------------------------------------

“Replacement Revolving Credit Facility Effective Date”) on which the Company
proposes that the Replacement Revolving Credit Commitments shall become
effective, which shall be a date not less than 10 Business Days nor more than 30
Business Days after the date on which such notice is delivered to the
Administrative Agent, unless otherwise agreed by the Administrative Agent. The
Replacement Revolving Credit Commitments shall be established pursuant to an
amendment to this Agreement among the Company, Holdings, each other Loan Party,
the Administrative Agent, the Swing Line Lender, (or any replacement Swing Line
Lender) each L/C Issuer (or any replacement L/C Issuer) and the Replacement
Revolving Credit Lenders providing such Replacement Revolving Credit Commitments
(a “Replacement Revolving Credit Facility Amendment”) provided that no
Replacement Revolving Credit Facility Amendment or Replacement Revolving Credit
Commitments shall become effective unless:

(i) both before and after giving effect to the establishment of such Replacement
Revolving Credit Commitments (and any extensions of credit pursuant thereto) on
the Replacement Revolving Credit Facility Effective Date each of the conditions
set forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied (it being
understood that all references to “the date of such Credit Extension” or similar
language in Section 4.02 shall be deemed to refer to the Replacement Revolving
Credit Facility Effective Date);

(ii) substantially concurrently with the effectiveness thereof, all of the
Refinanced Revolving Credit Commitments in effect immediately prior to such
effectiveness shall be terminated, and all the Revolving Credit Loans then
outstanding, together with all interest thereon, and all other amounts accrued
for the benefit of the Revolving Credit Lenders, shall be repaid or paid (it
being understood, however, than any Letters of Credit may continue to be
outstanding hereunder) and the aggregate amount of such Replacement Revolving
Credit Commitments shall not exceed the aggregate principal amount of such
Refinanced Revolving Credit Commitments;

(iii) the Replacement Revolving Credit Commitments shall have a scheduled
termination date no earlier than the Maturity Date of the Refinanced Revolving
Credit Commitments;

(iv) all covenants and other terms applicable to such Replacement Revolving
Credit Commitments (other than provisions relating to (x) upfront and other
fees, interest rates and margins, discounts and premiums, which shall be as
agreed between the Company and the lenders providing such Replacing Revolving
Credit Commitments and (y) the amount of any Letter of Credit Sublimit or Swing
Line Sublimit under such Replacement Revolving Credit Facility, which shall be
as agreed between the Company, the Lenders providing such Replacement Revolving
Credit Commitments, the Administrative Agent, the L/C Issuer, (or any
replacement L/C Issuer), and the Swing Line Lender (or any replacement Swing
Line Lender) under such Replacement Revolving Credit Facility) shall be
substantially similar to, or less favorable to the Replacement

 

93



--------------------------------------------------------------------------------

Revolving Credit Lenders than, those applicable to such Refinanced Revolving
Credit Commitments, except to the extent such covenants and other terms apply
solely to any period after the Latest Maturity Date;

(v) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Collateral Documents as may be reasonably requested by the Collateral
Agent (which shall not require any consent from any Lender) in order to ensure
that the Replacement Revolving Credit Commitments and the extensions of credit
thereunder are provided with the benefit of the applicable Collateral Documents
and shall deliver such other documents, certificates and opinions of counsel in
connection therewith as may be reasonably requested by the Collateral Agent; and

(vi) Holdings and the Company shall have delivered to the Administrative Agent
such legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other documents as shall be reasonably requested by the
Administrative Agent in connection therewith.

(b) The Company may approach any Lender or any other Person that is an Eligible
Assignee in respect of a Revolving Credit Commitment pursuant to Section 10.07
to provide all or a portion of the Replacement Revolving Credit Commitments (a
“Replacement Revolving Credit Lender”); provided that each Replacement Revolving
Credit Lender shall be approved by each L/C Issuer and the Swing Line Lender and
the Administrative Agent (such approval not to be unreasonably withheld). Any
Lender offered or approached to provide all or any portion of the Replacement
Revolving Credit Commitments may elect or decline, in its sole discretion, to
provide a Replacement Revolving Credit Commitment.

(c) Each Replacement Revolving Credit Facility Amendment shall be binding on the
lenders party thereto, the Loan Parties, the Administrative Agent, the
Collateral Agent and the Lenders. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Replacement Revolving Credit
Facility Amendment. Each Replacement Revolving Credit Facility Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Company, to effect
the provisions of this Section 2.16.

(d) This Section 2.16 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.17. Extension Offers. (a) The Company may, on one or more occasions,
by written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all Lenders of one or more Classes (each Class subject to
such an Extension Offer, an “Extension Request Class”) to make one or more
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower.

 

94



--------------------------------------------------------------------------------

Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective (which shall not be less than 10 Business Days nor
more than 30 Business Days after the date of such notice, unless otherwise
agreed by the Administrative Agent). Permitted Amendments shall become effective
only with respect to the Loans and Commitments of the Lenders of the Extension
Request Class that accept the applicable Extension Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and Commitments of such Extension Request Class.

(b) The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent an extension agreement (each, an “Extension Agreement”) and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Permitted Amendments and the terms and conditions thereof; provided
that no Extension Agreement shall become effective unless:

(i) both before and after giving effect to the effectiveness of such Extension
Agreement, each of the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied (it being understood that all references to “the
date of such Credit Extension” or similar language in Section 4.02 shall be
deemed to refer to the date of such effectiveness);

(ii) the Loan Parties and the Collateral Agent shall enter into such amendments,
if any, to the Collateral Documents as may be reasonably requested by the
Collateral Agent (which shall not require any consent from any Lender) in order
to ensure that the Loans and Commitments of the Accepting Lenders, as modified
by the Extension Agreement, are provided with the benefit of the applicable
Collateral Documents and shall deliver such other documents, certificates and
opinions of counsel in connection therewith as may be reasonably requested by
the Collateral Agent; and

(iii) Holdings and the Company shall have delivered to the Administrative Agent
such legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other documents as shall be reasonably requested by the
Administrative Agent in connection therewith.

(c) Each Extension Agreement shall be binding on the lenders party thereto, the
Loan Parties, the Administrative Agent, the Collateral Agent and the Lenders.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Agreement. Each Extension Agreement may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Company, to effect the provisions of
this Section (including any amendments necessary to treat the Loans and/or
Commitments of the Accepting Lenders as a new “Class” of loans or commitments,
as applicable, hereunder); provided that, in the case of any Extension Offer
relating to Revolving

 

95



--------------------------------------------------------------------------------

Credit Commitments or Revolving Credit Loans, except as otherwise agreed to by
each L/C Issuer and the Swing Line Lender, (i) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit or Swing Line Loan as between the commitments of such
new “Class” and the remaining Revolving Credit Commitments shall be made on a
ratable basis as between the commitments of such new “Class” and the remaining
Revolving Credit Commitments until the Maturity Date with respect to all such
remaining Revolving Credit Commitments and (ii) the Letter of Credit Expiration
Date and the Maturity Date, as such terms are used in reference to Letters of
Credit and Swing Line Loans, respectively, may not be extended without the prior
written consent of each L/C Issuer and the Swing Line Lender, as applicable.

SECTION 2.18. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Revolving Credit Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: (A) first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; (B) second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to any L/C Issuer or the Swing Line Lender
hereunder; (C) third, to Cash Collateralize any L/C Issuer’s Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.18(d);
(D) fourth, as the Company may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; (E) fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (1) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(2) Cash Collateralize the L/C Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.18(d); (F) sixth, to the payment of
any amounts owing to the Lenders, the L/C Issuers or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuers or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s

 

96



--------------------------------------------------------------------------------

breach of its obligations under this Agreement; (G) seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and
(H) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that, notwithstanding anything to the contrary
herein, if such payment is a payment of the principal amount of any Loans or L/C
Disbursements, such payment shall be applied to pay the Loans of, and L/C
Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied in accordance with the waterfall set forth above. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender.

(A) Each Defaulting Lender shall be entitled to receive Letter of Credit fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Shares of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.18(d)

(B) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Company shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer and the Swing
Line Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Share (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise notified the Administrative Agent at such time, the
Company shall be deemed to have represented and warranted that such conditions

 

97



--------------------------------------------------------------------------------

are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Company shall, without prejudice to any right or remedy available to it
hereunder or under law, (1) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (2) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.18(d).

(b) Defaulting Lender Cure. If the Company, the Administrative Agent and each
Swing Line Lender and L/C Issuer agree in writing that a Revolving Credit Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Revolving Credit Loans of the other
Revolving Credit Lenders or take such other actions as the Administrative Agent
may determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held pro
rata by the Revolving Credit Lenders in accordance with the Commitments under
the Revolving Credit Facility (without giving effect to Section 2.18(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans and Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is reasonably satisfied that it will have no Fronting
Exposure after giving effect to such Swing Line Loan and (ii) no L/C Issuer
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is reasonably satisfied that it will have no Fronting Exposure after
giving effect thereto.

(d) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or any L/C Issuer (with a copy to the Administrative Agent) the Company
shall Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.18(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

 

98



--------------------------------------------------------------------------------

(i) Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuers as
herein provided or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.18(d) in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of L/C Obligations
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.18(d)
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and each L/C Issuer that
there exists excess Cash Collateral; provided that, subject to Section 2.14, the
Person providing Cash Collateral and each L/C Issuer may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Company, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes. (a) Except as provided in this Section 3.01, any and all
payments by the Company (the term Company under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) to or for
the account of any Agent or any Lender under any Loan

 

99



--------------------------------------------------------------------------------

Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, excluding, in the case of
each Agent and each Lender, taxes imposed on or measured by its net income or
overall gross income (including branch profits), and franchise (and similar)
taxes imposed on it in lieu of net income taxes, by the jurisdiction (or any
political subdivision thereof) under the Laws of which such Agent or such
Lender, as the case may be, is organized or maintains a Lending Office, U.S.
Federal withholding taxes imposed under FATCA and, in each case, all liabilities
(including additions to tax, penalties and interest) with respect thereto (all
such non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Company shall be required by any Laws to deduct any Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to any
Agent or any Lender, (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions, (iii) the
Company shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable Laws, and (iv) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), the Company
shall furnish to such Agent or Lender (as the case may be) the original or a
certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent. If the Company fails to pay
any Taxes or Other Taxes when due to the appropriate taxing authority or fails
to remit to any Agent or any Lender the required receipts or other required
documentary evidence, the Company shall indemnify such Agent and such Lender for
any incremental taxes, interest or penalties that may become payable by such
Agent or such Lender arising out of such failure.

(b) In addition, the Company agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).

(c) The Company agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 3.01) paid by
such Agent and such Lender and (ii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided such Agent
or Lender, as

 

100



--------------------------------------------------------------------------------

the case may be, provides the Company with a written statement thereof setting
forth in reasonable detail the basis and calculation of such amounts. Payment
under this Section 3.01(c) shall be made within thirty (30) days after the date
such Lender or such Agent makes a demand therefor.

(d) Each Lender shall severally indemnify the Administrative Agent for (i) the
full amount of taxes attributable to such Lender (but only to the extent that
the Company has not already indemnified the Administrative Agent for such taxes
and without limiting the obligation of the Company to do so), (ii) any taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.07 relating to the maintenance of a Participant Register and
(iii) any liability (including additions to tax, penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Payment under this clause (d) shall be made
within thirty (30) days after the date the Administrative Agent makes a demand
therefor. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (d).

(e) The Company shall not be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to United States
withholding taxes subsequent to the Closing Date (or, if later, the date such
Lender or Agent becomes a party to this Agreement) as a result of a change in
the place of organization of such Lender or Agent or a change in the Lending
Office of such Lender, except to the extent that any such change is requested or
required in writing by the Company (and provided that nothing in this clause (e)
shall be construed as relieving the Company from any obligation to make such
payments or indemnification with respect to United States withholding taxes in
the event of a change in Lending Office or place of organization that precedes a
change in Laws to the extent such withholding taxes result from a change in
Laws).

(f) Notwithstanding anything else herein to the contrary, if a Lender or an
Agent is subject to United States withholding tax at a rate in excess of zero
percent at the time such Lender or such Agent, as the case may be, first becomes
a party to this Agreement, withholding tax imposed by such jurisdiction at such
rate shall be considered excluded from Taxes unless and until such Lender or
Agent, as the case may be, provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such forms; provided
that, if at the date of the Assignment and Assumption pursuant to which a Lender
becomes a party to this Agreement, the Lender assignor was entitled to payments
under clause (a) of this Section 3.01 in respect of United States withholding
tax with respect to interest paid

 

101



--------------------------------------------------------------------------------

at such date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) withholding tax, if any, applicable with respect to the
Lender assignee on such date.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(h) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Company
pursuant to this Section 3.01, it shall promptly remit such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Company under this Section 3.01 with respect to the Taxes or Other Taxes giving
rise to such refund plus any interest included in such refund by the relevant
taxing authority attributable thereto) to the Company, net of all out-of-pocket
expenses of the Lender or Agent, as the case may be and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund); provided that the Company, upon the request of the Lender or Agent, as
the case may be, agrees promptly to return such refund to such party in the
event such party is required to repay such refund to the relevant taxing
authority. Such Lender or Agent, as the case may be, shall, at the Company’s
request, provide the Company with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that such Lender or Agent may delete any information
therein that such Lender or Agent deems confidential). Nothing herein contained
shall interfere with the right of a Lender or Agent to arrange its tax affairs
in whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof.

(i) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Company, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and
regulatory

 

102



--------------------------------------------------------------------------------

restrictions) to designate another Lending Office for any Loan or Letter of
Credit affected by such event; provided that such efforts are made on terms
that, in the sole judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no economic, legal or regulatory disadvantage; and provided,
further, that nothing in this Section 3.01(i) shall affect or postpone any of
the Obligations of the Company or the rights of such Lender pursuant to
Section 3.01(a) or (c).

SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Company through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Company shall upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Company shall also pay accrued
interest on the amount so prepaid or converted and all amounts due, if any, in
connection with such prepayment or conversion under Section 3.05. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and the Interest Period of such Eurodollar Rate
Loan, the Administrative Agent will promptly so notify the Company and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

103



--------------------------------------------------------------------------------

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans. (a) If any Lender determines that as a result of the
introduction of or any change in or in the interpretation of any Law, in each
case after the Closing Date, or such Lender’s compliance therewith, there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining Eurodollar Rate Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income (including branch profits), and franchise (and similar) taxes imposed in
lieu of net income taxes, by the United States or any foreign jurisdiction or
any political subdivision of either thereof under the Laws of which such Lender
is organized or maintains a Lending Office, and (iii) reserve requirements
contemplated by Section 3.04(c)), then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Company shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Closing Date, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital to a
level below that which such Lender or its parent could have achieved but for
such introduction, change or interpretation), then from time to time upon demand
of such Lender setting forth in reasonable detail the charge and the calculation
of such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Company shall pay to such
Lender such additional amounts as will compensate such Lender for such reduction
within fifteen (15) days after receipt of such demand.

(c) The Company shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurodollar funds or deposits, additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurodollar Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the

 

104



--------------------------------------------------------------------------------

actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error) which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Company shall have received
at least fifteen (15) days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or cost from such Lender. If a Lender fails
to give written notice fifteen (15) days prior to the relevant Interest Payment
Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Company shall not be required to
compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any such
increased cost or reduction incurred more than one hundred and eighty (180) days
prior to the date that such Lender demands, or notifies the Company in writing
of its intention to demand, compensation therefor; provided, further, that, if
the circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Company, use commercially reasonable efforts to
designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage; and provided, further,
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Company or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

SECTION 3.05. Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

 

105



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

SECTION 3.06. Matters Applicable to All Requests for Compensation. (a) Any Agent
or any Lender claiming compensation under this Article III shall deliver a
certificate to the Company setting forth the additional amount or amounts to be
paid to it hereunder which shall be conclusive in the absence of manifest error.
In determining such amount, such Agent or such Lender may use any reasonable
averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Company shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Company of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Company under Section 3.04, the Company may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurodollar
Rate Loans, or to convert Base Rate Loans into Eurodollar Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurodollar Rate Loan, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:

(i) to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

 

106



--------------------------------------------------------------------------------

(d) If any Lender gives notice to the Company (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04
hereof that gave rise to the conversion of such Lender’s Eurodollar Rate Loans
pursuant to this Section 3.06 no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Rate Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurodollar Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurodollar Rate Loans and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Commitments.

SECTION 3.07. Replacement of Lenders under Certain Circumstances. (a) If at any
time (i) the Company becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or Section 3.04 as a result of any condition
described in such Sections or any Lender ceases to make Eurodollar Rate Loans as
a result of any condition described in Section 3.02 or Section 3.04, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Company may, on ten (10) Business Days’ prior written notice to
the Administrative Agent and such Lender, replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Company in such
instance) all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Company to find a replacement Lender or
other such Person; and provided, further, that (A) in the case of any such
assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Company or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, (B) all obligations of the Company owing
to the assigning Lender relating to the Loans and participations so assigned
shall be paid in full (including the amounts of any interest, fees or any other
amounts accrued for the account of such Lender to the date of such payment on
any such outstanding Loans or

 

107



--------------------------------------------------------------------------------

participations in L/C Obligations or Swing Line Loans) by the assignee Lender to
such assigning Lender concurrently with such assignment and assumption and
(C) upon such payment and, if so requested by the assignee Lender, delivery to
the assignee Lender of the appropriate Note or Notes executed by the Company,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s interests hereunder in
the circumstances contemplated by this Section 3.07.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Company or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

SECTION 3.08. Survival. All of the Company’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01. [Reserved].

SECTION 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

 

108



--------------------------------------------------------------------------------

(a) The representations and warranties of the Company and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension, except for
such representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date; provided, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

(b) With respect to any request for an Extension of Credit to occur after the
Closing Date, no Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

The Company represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) in the case of
the Loan Parties only, execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs, injunctions
and orders and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (c), (d) or (e), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

109



--------------------------------------------------------------------------------

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) (x) any
Notes Documentation or (y) any other Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i) or (c) of this Section 5.02, to the extent that
such conflict, breach, contravention or payment could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(iii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

 

110



--------------------------------------------------------------------------------

SECTION 5.05. Financial Statements; No Material Adverse Effect. (a) (i) The
Audited Financial Statements and the Unaudited Financial Statements fairly
present in all material respects the financial condition of each of the Company
and its consolidated Subsidiaries and the Target (as defined in the Original
Credit Agreement) and its consolidated Subsidiaries as of the dates thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein, subject, in the case of the Unaudited
Financial Statements, to changes resulting from audit, normal year-end
adjustments and absence of footnotes. During the period from December 31, 2006
to and including the Closing Date, there has been (i) no sale, transfer or other
disposition by either of the Company and its consolidated Subsidiaries or the
Target and its consolidated Subsidiaries of any material part of the business or
property of either of the Company and its consolidated Subsidiaries or the
Target and its consolidated Subsidiaries, taken as a whole and (ii) no purchase
or other acquisition by either of the Company and its consolidated Subsidiaries
or the Target and its consolidated Subsidiaries of any business or property
(including any Equity Interests of any other Person) material in relation to the
consolidated financial condition of either of the Company and its consolidated
Subsidiaries or the Target and its consolidated Subsidiaries, in each case,
which is not reflected in the foregoing financial statements or in the notes
thereto has not otherwise been disclosed in writing to the Lenders prior to the
Closing Date or in any public filing made by either the Company or the Target,
as applicable, with the SEC.

(ii) The unaudited pro forma consolidated balance sheet of the Company and its
Subsidiaries as at September 29, 2007 (including the notes thereto) (the “Pro
Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
operations of the Company and its Subsidiaries for the most recent fiscal year,
the nine-months ended September 29, 2007 and the 12-month period ending on
September 29, 2007 (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent for further delivery to each Lender, have been prepared
giving effect (as if such events had occurred on such date or at the beginning
of such periods, as the case may be) to the Transaction and all other
transactions that would be required to be given pro forma effect by Regulation
S-X promulgated under the Exchange Act (including other adjustments consistent
with the definition of Pro Forma Adjustment or as otherwise agreed between the
Company and the Administrative Agent). The Pro Forma Financial Statements have
been prepared in good faith, based on assumptions believed by the Company to be
reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis and in accordance with GAAP the estimated
financial position of the Company and its Subsidiaries as at September 29, 2007
and their estimated results of operations for the periods covered thereby,
assuming that the events specified in the preceding sentence had actually
occurred at such date or at the beginning of the periods covered thereby.

 

111



--------------------------------------------------------------------------------

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Company and its Subsidiaries for each fiscal year ending
after the Closing Date until the seventh anniversary of the Closing Date, copies
of which have been furnished to the Administrative Agent prior to the Closing
Date, have been prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable at the time of
preparation of such forecasts, it being understood that actual results may vary
from such forecasts and that such variations may be material.

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.07. No Default. Neither the Company nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation (other than
Contractual Obligations in respect of Indebtedness) that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 5.08. Ownership of Property; Liens. Set forth on Schedule 5.08 hereto is
a complete list of all real property owned by any Loan Party or any of its
Subsidiaries with a book value in excess of $5,000,000 as of the Closing Date,
showing as of the Closing Date the relevant jurisdiction thereof. Each Loan
Party and each of its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, or easements or other limited
property interests in, all real property necessary in the ordinary conduct of
its business, free and clear of all Liens except for minor defects in title that
do not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes and Liens permitted by
Section 7.01 and except where the failure to have such title could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 5.09. Environmental Compliance. (a) There are no claims, actions, suits,
or proceedings alleging potential liability or responsibility for violation of,
or otherwise relating to, any Environmental Law that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as specifically disclosed in Schedule 5.09(b) or except as could not
reasonably be expected to have, individually or in the aggregate, a Material

 

112



--------------------------------------------------------------------------------

Adverse Effect, (i) none of the properties currently or formerly owned, leased
or operated by any Loan Party or any of its Subsidiaries is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property; (ii) there are no and never have
been any underground or aboveground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries or, to its knowledge, on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) Hazardous Materials have not been released, discharged or
disposed of by any Person on any property currently or formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries and Hazardous Materials
have not otherwise been released, discharged or disposed of by any of the Loan
Parties and their Subsidiaries at any other location.

(c) The properties owned, leased or operated by the Company and the Subsidiaries
do not contain any Hazardous Materials in amounts or concentrations which
(i) constitute, or constituted a violation of, (ii) require remedial action
under, or (iii) could give rise to liability under, Environmental Laws, which
violations, remedial actions and liabilities, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

(d) Except as specifically disclosed in Schedule 5.09(d), neither the Company
nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law except
for such investigation or assessment or remedial or response action that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any Environmental Law.

SECTION 5.10. Taxes. Except as set forth in Schedule 5.10 or except as could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, the Company and its Subsidiaries have filed

 

113



--------------------------------------------------------------------------------

all Federal and state and other tax returns and reports required to be filed,
and have paid all Federal and state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are not overdue by more
than thirty (30) days or (b) which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.

SECTION 5.11. ERISA Compliance. (a) Except as set forth in Schedule 5.11(a) or
as could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance in with the
applicable provisions of ERISA, the Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made with respect to any
Pension Plan; (ii) no Pension Plan has failed to satisfy the minimum funding
standards (as defined in Section 412 of the Code or Section 302 of ERISA),
applicable to such Pension Plan, in each instance whether or not waived;
(iii) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA, except,
with respect to each of the foregoing clauses of this Section 5.11(b), as could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

SECTION 5.12. Subsidiaries; Equity Interests. As of the Closing Date, neither
Holdings nor any Loan Party has any Subsidiaries other than those specifically
disclosed in Schedule 5.12, and all of the outstanding Equity Interests in
Material Subsidiaries have been validly issued, are fully paid and nonassessable
and all Equity Interests owned by Holdings or a Loan Party are owned free and
clear of all Liens except (i) those created under the Collateral Documents and
(ii) any nonconsensual Lien that is permitted under Section 7.01. As of the
Closing Date, Schedule 5.12 (a) sets forth the name and jurisdiction of each
Subsidiary, (b) sets forth the ownership interest of the Company and any other
Subsidiary in each Subsidiary, including the percentage of such ownership and
(c) identifies each Subsidiary the Equity Interests of which are required to be
pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement.

SECTION 5.13. Margin Regulations; Investment Company Act. (a) The Company is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board), or extending credit for the

 

114



--------------------------------------------------------------------------------

purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

SECTION 5.14. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
the Company represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation; it
being understood that such projections may vary from actual results and that
such variances may be material.

SECTION 5.15. Solvency. On the Closing Date after giving effect to the
Transaction, the Loan Parties, on a consolidated basis, are Solvent.

SECTION 5.16. Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

SECTION 5.17. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any of the Company or its Subsidiaries pending or, to the
knowledge of the Company, threatened; (b) hours worked by and payment made to
employees of each of the Company or its Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable Laws dealing with such
matters; and (c) all payments due from any of the Company or its Subsidiaries on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.

SECTION 5.18. Food and Drug. Except as could not reasonably be expected to
result in a Material Adverse Effect, the Company and/or its Subsidiaries have
all requisite permits, licenses, and approvals that are required under the Laws
of the United States Food and Drug Administration (the “FDA”) (the “FDA Laws”)
for the operation of the business of the Company and its Subsidiaries
(collectively, the “FDA Permits”) and such FDA Permits (a) are valid and in full
force and effect, (b) have not been reversed, stayed, set aside, annulled,

 

115



--------------------------------------------------------------------------------

or suspended and (c) are not subject to any conditions or requirements that are
not generally imposed on the holders thereof. The Company and/or its
Subsidiaries are in compliance with all applicable FDA Laws, including, without
limitation, current good manufacturing practice requirements except as could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.19. Clinical Trials. Except as could not reasonably be expected to
result in a Material Adverse Effect: (a) the Company and its Subsidiaries have
received all investigational exemptions from the FDA (including investigational
device exemptions and investigational new drug exemptions) for all products
requiring such exemptions (the “Investigational Exemptions”) and (b) such
products (i) are being used by the Company and its Subsidiaries in clinical
investigations, trials, studies and otherwise in accordance with the terms of
the applicable Investigational Exemption, and (ii) have not been and are not
being sold or distributed outside the terms of such Investigational Exemptions.

SECTION 5.20. State Food and Drug Laws. Except as could not reasonably be
expected to result in a Material Adverse Effect, each of the Company and its
Subsidiaries have all requisite licenses, permits, authorizations, consents,
clearances, and other approvals under the food and drug Laws of each state in
which the Company and its Subsidiaries operate (collectively, the “State
Permits”) and that are required for the operation of the business of the Company
and its Subsidiaries under the Laws of such states and such State Permits
(i) are valid and in full force and effect, (ii) have not been reversed, stayed,
set aside, annulled, or suspended, and (iii) are not subject to any conditions
or requirements that are not generally imposed on the holders thereof.

SECTION 5.21. HIPAA. Except as could not reasonably be expected to result in a
Material Adverse Effect, to the extent the Company or any of its Subsidiaries is
a “covered entity” as defined in the Privacy Regulations (45 CFR 160.103)
promulgated pursuant to the Health Insurance Portability and Accountability Act
of 1996 (“HIPAA”) or the Company or any of its Subsidiaries are subject to or
covered by the so called “Administrative Simplification” provisions of HIPAA,
the Company and its Subsidiaries are HIPAA-Compliant. For purposes hereof,
“HIPAA-Compliant” shall mean that the Company or its Subsidiaries, as the case
may be, is or will be in compliance in all material respects with each of the
applicable requirements of the so-called “Administrative Simplification”
provisions of HIPAA on and as of each date that any part thereof, or any final
rule or regulations thereunder, becomes effective in accordance with its or
their terms, as the case may be.

SECTION 5.22. Medicare, Medicaid and Fraud and Abuse. Except as could not
reasonably be expected to result in a Material Adverse Effect, the Company and
each of its Subsidiaries that bill the Medicare program are in compliance with
the conditions of participation imposed by the Social Security Act of 1935, as
amended, and the U.S. Secretary of Health and Human Services. Except as could
not reasonably be expected to result in a Material Adverse Effect,

 

116



--------------------------------------------------------------------------------

the Company and its Subsidiaries, as the case may be, have a Medicare provider
or supplier agreement and a Medicare provider or supplier number in effect
covering each location at which the Company and its Subsidiaries, as the case
may be, accepts Medicare patients. Except as could not reasonably be expected to
result in a Material Adverse Effect, the Company and its Subsidiaries have a
Medicaid provider agreement and Medicaid provider number in force in each state
in which the Company or its Subsidiaries bill the Medicaid program.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied (other than Obligations under Secured Hedge Agreements, Cash
Management Obligations or contingent indemnification obligations not then due
and payable), or any Letter of Credit shall remain outstanding (unless such
Letters of Credit shall have been collateralized on terms and conditions
reasonably satisfactory to the relevant L/C Issuers following termination of the
Commitment), the Company shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Company, a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for such fiscal
quarter and for the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Company
as fairly presenting in all

 

117



--------------------------------------------------------------------------------

material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

(c) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Company, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Company and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto), and, as
soon as available, significant revisions, if any, of such budget and projections
with respect to such fiscal year (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect; and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Company and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Holdings (or any other direct or indirect parent of
Holdings, including the Parent) or (B) the Company or Holdings (or any other
direct or indirect parent thereof), as applicable, Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, with respect to each of clauses
(A) and (B), (i) to the extent such information relates to Holdings (or another
parent of the Company, including the Parent), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such parent), on the one hand,
and the information relating to the Company and the Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of an independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit.

 

118



--------------------------------------------------------------------------------

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent registered
public accounting firm certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of an Event
of Default resulting from a violation of Section 7.11 or, if any such Event of
Default shall exist, stating the nature and status of such event;

(b) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Company and, if such Compliance
Certificate demonstrates an Event of Default resulting from a violation of
Section 7.11, any of the Equity Investors may deliver, together with such
Compliance Certificate, notice of their intent to cure (a “Notice of Intent to
Cure”) such Event of Default pursuant to Section 8.05; provided that the
delivery of a Notice of Intent to Cure, in and of itself without the
corresponding application of proceeds from a Permitted Equity Issuance pursuant
to Section 8.05, shall in no way affect or alter the occurrence, existence or
continuation of any such Event of Default or the rights, benefits, powers and
remedies of the Administrative Agent and the Lenders under any Loan Document;

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Company files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities of any Loan Party or of any of its Subsidiaries pursuant to
the terms of any Notes Documentation or Junior Financing Documentation in a
principal amount greater than the Threshold Amount and not otherwise required to
be furnished to the Lenders pursuant to any other clause of this Section 6.02;

(e) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b) at the end of each fiscal year of the Company, (i) a report
setting forth the information required by Section 3.03(c) of the Security
Agreement or confirming that there has been no change in such information since
the Closing Date or the date of the last such report or any interim report, and
(ii) a list of each Subsidiary that identifies each Subsidiary as a Restricted
or an Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate; and

 

119



--------------------------------------------------------------------------------

(f) such additional information regarding the business, legal, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender through
the Administrative Agent may from time to time reasonably request in writing.

Documents required to be delivered pursuant to Section 6.01(a), (b), (c) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents on EDGAR, or provides a link thereto on Parent’s,
Holdings’ or the Company’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the Company’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) upon written request by the Administrative Agent, the Company shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Company shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Company hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Company or its
securities) (each, a “Public Lender”). the Company hereby agrees to make all
Borrower Materials that the Company intends to be made available to Public
Lenders clearly and conspicuously designated as “PUBLIC”. By designating
Borrower Materials as “PUBLIC”, the Company authorizes such Borrower Materials
to be made available to a portion of the Platform designated “Public Investor,”
which is intended to contain only information that is either publicly available
or not material information (though it may be sensitive and proprietary) with
respect to the Company or its securities for purposes of United States Federal
and state securities laws. Notwithstanding the foregoing, the Company shall not
be under any obligation to mark any Borrower Materials “PUBLIC”.

 

120



--------------------------------------------------------------------------------

SECTION 6.03. Notices. Promptly after obtaining knowledge thereof, notify the
Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default or event of default under, a Contractual
Obligation of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or the
assertion or occurrence of any noncompliance by any Loan Party or as any of its
Subsidiaries with, or liability under, any Environmental Law or Environmental
Permit, or (iv) the occurrence of any ERISA Event.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Company (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Company has
taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except in the case of each of clauses
(a) and (b) above (i) to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect or (ii) pursuant to a transaction
permitted by Section 7.02, 7.04 or 7.05.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.

 

121



--------------------------------------------------------------------------------

SECTION 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Company and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Company or such Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the reasonable expense of the Company and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Company; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Company’s expense; provided, further,
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Company at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Company the opportunity to participate in any
discussions with the Company’s independent public accountants.

SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Company’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

 

122



--------------------------------------------------------------------------------

(a) upon the formation or acquisition of any Intermediate Holding Company or any
new direct or indirect wholly owned Domestic Subsidiary (in each case, other
than an Unrestricted Subsidiary or an Excluded Subsidiary) by any Loan Party or
the designation in accordance with Section 6.14 of any existing direct or
indirect wholly owned Domestic Subsidiary as a Restricted Subsidiary (other than
an Excluded Subsidiary):

(i) within thirty (30) days after such formation, acquisition or designation or
such longer period as the Administrative Agent may agree in its discretion:

(A) cause each such Intermediate Holding Company or Restricted Subsidiary that
is required to become a Guarantor under the Collateral and Guarantee Requirement
to furnish to the Administrative Agent a description of the real properties
owned by such Restricted Subsidiary that have a book value in excess of
$5,000,000 in detail reasonably satisfactory to the Administrative Agent;

(B) cause each such Intermediate Holding Company or Restricted Subsidiary that
is required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to duly execute and deliver to the Administrative Agent or the
Collateral Agent (as appropriate) Mortgages, Security Agreement Supplements,
Intellectual Property Security Agreements, Guaranties and other security
agreements and documents (including, with respect to Mortgages, the documents
listed in Section 6.13(b)), in the case of such other security agreements and
documents as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Mortgages,
Security Agreement, Intellectual Property Security Agreements and other security
agreements in effect on the Closing Date), in each case granting Liens required
by the Collateral and Guarantee Requirement;

(C) (x) cause each such Intermediate Holding Company or Restricted Subsidiary
that is required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to deliver any and all certificates representing Equity Interests
(to the extent certificated) that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and instruments
evidencing the intercompany Indebtedness held by such Restricted Subsidiary and
required to be pledged pursuant to the Collateral Documents, indorsed in blank
to the Collateral Agent and (y) cause each direct parent of such Restricted
Subsidiary to deliver any and all certificates representing the outstanding
Equity Interests (to the extent certificated) of such Restricted

 

123



--------------------------------------------------------------------------------

Subsidiary that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness issued by such Restricted Subsidiary and required to
be pledged in accordance with the Collateral Documents, indorsed in blank to the
Collateral Agent;

(D) take and cause such Intermediate Holding Company or Intermediate Holding
Company or Restricted Subsidiary to take whatever action (including the
recording of Mortgages, the filing of Uniform Commercial Code financing
statements and delivery of stock and membership interest certificates) may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity,

(ii) within thirty (30) days after the reasonable request therefor by the
Administrative Agent, deliver to the Administrative Agent a signed copy of an
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to such matters set forth in this Section 6.11(a) as the Administrative Agent
may reasonably request, and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of real property that is owned by such Intermediate Holding Company or
Restricted Subsidiary and has a book value in excess of $5,000,000, to the
extent such items are in the possession of, or under the control of, the
Company, any existing title reports, surveys or environmental assessment
reports.

(b) after the Closing Date, concurrently with (x) the acquisition of any
material personal property by any Loan Party, or (y) the acquisition of any
owned real property by any Loan Party with a book value in excess of $5,000,000,
and such personal property or owned real property shall not already be subject
to a perfected Lien pursuant to the Collateral Documents, the Company shall give
notice thereof to the Administrative Agent and promptly thereafter shall cause
such assets to be subjected to a Lien to the extent required by the Collateral
and Guarantee Requirement and will take, or cause the relevant Loan Party to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect or record such Lien, including, as
applicable, the actions referred to in Section 6.13(b) with respect to real
property.

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to

 

124



--------------------------------------------------------------------------------

have, individually or in the aggregate, a Material Adverse Effect, comply, and
take all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.

SECTION 6.13. Further Assurances. (a) Promptly upon reasonable request by the
Administrative Agent (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents.

(b) In the case of any real property referred to in Section 6.11(b), provide the
Administrative Agent with Mortgages with respect to such owned real property
within thirty (30) days of the acquisition of such real property, together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property described therein in favor of the Administrative
Agent or the Collateral Agent (as appropriate) for the benefit of the Secured
Parties and that all filing and recording taxes and fees have been paid or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, free and clear of all defects and encumbrances, subject to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;

 

125



--------------------------------------------------------------------------------

(iii) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent; and

(iv) such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.

SECTION 6.14. Designation of Subsidiaries. The board of directors of the Company
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Company and the Restricted Subsidiaries shall be in compliance,
on a Pro Forma Basis, with the covenant set forth in Section 7.11 (and, as a
condition precedent to the effectiveness of any such designation, the Company
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating such compliance), (iii) the
Company may not be designated as an Unrestricted Subsidiary and, (iv) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the Second Lien Notes, the Senior
Subordinated Notes, the Senior Unsecured Notes or any Junior Financing, as
applicable, and (v) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Company therein at the date of designation
in an amount equal to the net book value of the Company’s (as applicable)
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied (other than Obligations under Secured Hedge Agreements, Cash
Management Obligations or contingent indemnification obligations not then due
and payable), or any Letter of Credit shall remain outstanding (unless such
Letters of Credit shall have been collateralized on terms and conditions
reasonably satisfactory to the relevant L/C Issuers following the termination of
the Commitments), the Company shall not, nor shall it permit any of the
Restricted Subsidiaries to, directly or indirectly:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

126



--------------------------------------------------------------------------------

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals or extensions thereof; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Company or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of the Company and its Restricted Subsidiaries, taken as a
whole;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

 

127



--------------------------------------------------------------------------------

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property except for accessions to such
property other than the property financed by such Indebtedness and the proceeds
and the products thereof and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for accessions to
such assets) other than the assets subject to such Capitalized Leases; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Company and its Restricted Subsidiaries, taken as a whole or
(ii) secure any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(i) or (n) to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(n) Liens on property of any Restricted Subsidiary that is not a Loan Party
securing Indebtedness of the applicable Restricted Subsidiary permitted under
Section 7.03;

(o) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any

 

128



--------------------------------------------------------------------------------

other assets or property (other than the proceeds or products thereof and other
than after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e) , (g), or (k);

(p) any interest or title of a lessor, sublessor, licensor, sublicensor under
leases, subleases, licenses or sublicenses entered into by the Company or any of
the Restricted Subsidiaries in the ordinary course of business;

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any of the
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(r) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonably customary initial deposit and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(s) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit, sweep accounts,
or automatic clearing house accounts of the Company or any Restricted Subsidiary
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Company and the Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Company or any Restricted Subsidiary in the ordinary course of
business;

(t) Liens solely on any cash earnest money deposits made by the Company or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(u) (i) Liens placed upon the Equity Interests of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness incurred
pursuant to Section 7.03(g) in connection with such Permitted Acquisition and
(ii) Liens placed upon the assets of such Restricted Subsidiary and any of its
Subsidiaries to secure a Guarantee by such Restricted Subsidiary and its
Subsidiaries of any such Indebtedness incurred pursuant to Section 7.03(g) in
connection with such Permitted Acquisition;

(v) any modification, replacements, renewals of any Liens permitted by clauses
(b), (i), (o) and (u); provided that (i) the Lien does not extend to any

 

129



--------------------------------------------------------------------------------

additional property other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien or financed by Indebtedness
permitted under Section 7.03, and (B) proceeds and products thereof, and
(ii) the renewal, extension or refinancing of the obligations secured or
benefited by such Liens is permitted by Section 7.03;

(w) Liens on property of any Foreign Subsidiary securing Indebtedness incurred
pursuant to Section 7.03(s);

(x) ground leases or subleases in respect of real property on which facilities
owned, leased or subleased by the Company or any of its Subsidiaries are
located;

(y) other Liens securing Indebtedness or other obligations outstanding in an
aggregate amount not to exceed $35,000,000;

(z) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(aa) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(bb) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Company or any Material Subsidiary;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(dd) Liens securing the obligations under the Second Lien Notes Documents or any
Permitted Refinancing thereof; provided that such Liens are subordinated to the
Liens securing the Obligations in accordance with, and are otherwise subject to,
the terms of the Second Lien Intercreditor Agreement;

(ee) Subject to the terms of the First Lien Intercreditor Agreement or the
Second Lien Intercreditor Agreement, as applicable, Liens securing the
obligations under the documents governing Permitted Additional Incremental Debt
and any Permitted Refinancing thereof; and

(ff) Subject to the terms of the Second Lien Intercreditor Agreement, Liens
securing the obligations under the documents governing Permitted Credit
Agreement Refinancing Debt and any Permitted Refinancing thereof.

 

130



--------------------------------------------------------------------------------

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by the Company or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of the Company (or
any direct or indirect parent thereof) and the Restricted Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes of the Company and the Restricted
Subsidiaries, (ii) in connection with such Person’s purchase of Equity Interests
of the Company (or any direct or indirect parent thereof; provided that the
amount of such loans and advances shall be contributed to the Company in cash as
common equity), and (iii) for purposes not described in the foregoing clauses
(i) and (ii), in an aggregate principal amount at any time outstanding not
exceeding $10,000,000;

(c) Investments (i) by the Company or any Restricted Subsidiary in any Loan
Party, (ii) by any Restricted Subsidiary that is not a Loan Party in any other
such Restricted Subsidiary that is also not a Loan Party, or (iii) by the
Company or any Restricted Subsidiary (A) in any Restricted Subsidiary that is
not a Loan Party; provided that the aggregate amount of such Investments by Loan
Parties in Restricted Subsidiaries that are not Loan Parties made on and after
the Restatement Effective Date (together with, but without duplication of, the
aggregate consideration paid in respect of Permitted Acquisitions of Persons
that do not become Loan Parties pursuant to Section 7.02(i)(B) (but excluding
any consideration funded under the proviso thereto) shall not exceed
$325,000,000 (net of any amount representing a return of capital in respect of
any such Investment) in the aggregate; provided further that, such amount shall
be increased by (i) the net cash proceeds of Permitted Equity Issuances (other
than Permitted Equity Issuances made pursuant to Section 8.05) that are Not
Otherwise Applied and (ii) if, as of the last day of the immediately preceding
Test Period, the Senior Secured Leverage Ratio (calculated on a Pro Forma Basis)
is not greater than 4.00:1, the Available Amount at the time such Investment is
made, (B) in any Restricted Subsidiary that is not a Loan Party, constituting an
exchange of Equity Interests of such Restricted Subsidiary for Indebtedness of
such Restricted Subsidiary or (C) constituting Guarantees of Indebtedness or
other monetary obligations of Restricted Subsidiaries that are not Loan Parties
owing to any Loan Party, to the extent such Guarantees are permitted under
Section 7.03;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

 

131



--------------------------------------------------------------------------------

(e) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;

(f) Investments (i) existing or contemplated on the Restatement Effective Date
and set forth on Schedule 7.02(f) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) existing on the Restatement Effective
Date by the Company or any Restricted Subsidiary in the Company or any other
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment as of the Restatement Effective Date or as
otherwise permitted by this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(i) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Subsidiary of the Company (including as a result
of a merger or consolidation); provided that, with respect to each purchase or
other acquisition made pursuant to this Section 7.02(i) (each, a “Permitted
Acquisition”):

(A) subject to clause (B) below, such purchase or acquisition shall result in
the issuer of such Equity Interests or the entity acquiring such property,
assets or businesses, as the case may be, becoming a Restricted Subsidiary (if
such entity is not a Restricted Subsidiary prior thereto) and, to the extent
required under the Collateral and Guarantee Requirement, a Guarantor, and such
purchase or acquisition shall result in the Collateral Agent being granted a
security interest in any such Equity Interests or assets so acquired to the
extent required by Section 6.11, within the times specified therein;

(B) the aggregate amount of consideration paid in respect of acquisitions of
Persons that do not become Loan Parties (together with, but without duplication
of, the aggregate amount of all Investments in Restricted Subsidiaries that are
not Loan Parties pursuant to Section 7.02(c)(iii)(A) (but excluding any such
amounts under the second proviso thereto)) shall not exceed $325,000,000 (net of
any amounts representing a return of capital in respect of any such Investment)
in the aggregate during the term of this Agreement; provided that, such amount
shall be increased by (i) the Net Cash Proceeds of Permitted Equity Issuances
(other than Permitted Equity Issuances made pursuant to Section 8.05) that are
Not Otherwise Applied and (ii) if, as of the last day of the immediately
preceding Test Period, the Senior Secured Leverage Ratio (calculated on a Pro
Forma Basis) is not greater than 4.00:1, the Available Amount at the time such
Investment is made;

 

132



--------------------------------------------------------------------------------

(C) the acquired property, assets, business or Person is in the same or related
line of business as the Company and its Subsidiaries;

(D) the board of directors (or similar governing body) of the Person to be so
purchased or acquired shall not have indicated publicly its opposition to the
consummation of such purchase or acquisition (which opposition has not been
publicly withdrawn);

(E) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, (I) the Company and the Restricted Subsidiaries shall be in Pro
Forma Compliance with the covenant set forth in Section 7.11 as of the last day
of the Test Period immediately preceding such purchase or other acquisition and
(II) the Total Leverage Ratio (calculated on a Pro Forma Basis) as of the last
day of the Test Period immediately preceding such purchase or other acquisition
shall not be greater than 7.50:1 (provided that the requirements of this clause
(E)(2)(II) shall not apply to any such purchases or other acquisitions the
aggregate consideration in respect of which does not exceed $25,000,000), and
compliance with the requirements of the foregoing clauses (E)(2)(I) and
(E)(2)(II), to the extent applicable, shall be evidenced by a certificate from
the Chief Financial Officer of the Company demonstrating such compliance
calculation in reasonable detail; and

(F) the Company shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
Section 7.02(i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(j) [reserved];

(k) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

133



--------------------------------------------------------------------------------

(m) loans and advances to the Company (or any direct or indirect parent thereof)
in lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to the Company (or such parent) in accordance
with Section 7.06(f), (g), (h) or (i);

(n) so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing, other Investments that do not exceed the
greater of $150,000,000 and 4.0% of Total Assets in the aggregate for all such
Investments made after the Restatement Effective Date, net of any amount
representing return of capital in respect of any such Investment and valued at
the time of the making thereof; provided that, such amount shall be increased by
(i) the net cash proceeds of Permitted Equity Issuances (other than Permitted
Equity Issuances made pursuant to Section 8.05) that are Not Otherwise Applied
and (ii) if, as of the last day of the immediately preceding Test Period, the
Senior Secured Leverage Ratio (calculated on a Pro Forma Basis) is not greater
than 4.00:1, the Available Amount at the time such Investment is made;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments to the extent that payment for such Investments is made solely
with capital stock of the Company (or any direct or indirect parent thereof);

(q) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a Person merged into the Company or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(r) Guarantee Obligations of the Company or any Restricted Subsidiary in respect
of leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(s) loans and advances to independent sales Persons against commissions in an
aggregate amount at any time outstanding not to exceed $15,000,000; and

(t) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

 

134



--------------------------------------------------------------------------------

provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings.

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Company and any of its Subsidiaries under the Loan
Documents;

(b) (i) Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof and (ii) intercompany
Indebtedness outstanding on the Closing Date;

(c) Guarantee Obligations of the Company and the Restricted Subsidiaries in
respect of Indebtedness of the Company or any Restricted Subsidiary otherwise
permitted hereunder (except that a Restricted Subsidiary that is not a Loan
Party may not, by virtue of this Section 7.03(c), guarantee Indebtedness that
such Restricted Subsidiary could not otherwise incur under this Section 7.03);
provided that (A) no Guarantee Obligations of any Restricted Subsidiary of any
Existing Note, New Note, or Junior Financing shall be permitted unless such
Restricted Subsidiary shall have also provided a Guarantee of the Obligations
substantially on the terms set forth in the Guaranty and (B) if the Indebtedness
being guaranteed is subordinated to the Obligations, such Guarantee Obligation
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness;

(d) Subject to Section 7.02(c), Indebtedness of the Company or any Restricted
Subsidiary owing to the Company or any other Restricted Subsidiary; provided
that, all such Indebtedness of any Loan Party owed to any Person that is not a
Loan Party shall be subject to the subordination terms set forth in Section 5.03
of the Security Agreement;

(e) So long as immediately after giving effect to the incurrence of any such
Attributable Indebtedness or other Indebtedness, the Company and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenant set forth in
Section 7.11 as of the last day of the immediately preceding Test Period,
(i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions
permitted by Section 7.05(f) and (iii) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clauses (i) and (ii);

 

135



--------------------------------------------------------------------------------

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodity pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(g) Indebtedness of the Company and the Restricted Subsidiaries (i) assumed in
connection with any Permitted Acquisition or (ii) incurred to finance a
Permitted Acquisition, in each case, that is secured only by the assets or
business acquired in the applicable Permitted Acquisition (including any
acquired Equity Interests) and so long as both immediately prior and after
giving effect thereto, (A) no Default shall exist or result therefrom, (B) the
Company and the Restricted Subsidiaries will be in Pro Forma Compliance with the
covenant set forth in Section 7.11 as of the last day of the immediately
preceding Test Period, and (C) the aggregate principal amount of such
Indebtedness and all Indebtedness resulting from any Permitted Refinancing
thereof at any time outstanding pursuant to this paragraph (g) does not exceed
$40,000,000; provided that the aggregate amount of Indebtedness of Persons that
are not Loan Parties incurred pursuant to, and outstanding at any time under,
this clause (g) (and any Permitted Refinancing thereof) and clause (z) of
Section 7.03(h) below shall not exceed $150,000,000 at any time outstanding;

(h) (i) Indebtedness of the Company and the Restricted Subsidiaries (A) assumed
in connection with any Permitted Acquisition; provided that (x) such
Indebtedness is not incurred in contemplation of such Permitted Acquisition and
(y) the aggregate principal amount of all Indebtedness assumed in reliance on
this sub-clause (A) (excluding for purposes of the basket calculation in this
clause (y), however, any such Indebtedness that is unsecured and subordinated
and otherwise satisfies the requirements of clauses (v), (w)(1), (x) and (y) of
the proviso below) does not exceed $75,000,000 at any time outstanding, or
(B) incurred to finance a Permitted Acquisition and (ii) any Permitted
Refinancing of either of the foregoing; provided, in each case that such
Indebtedness and all Indebtedness resulting from any Permitted Refinancing
thereof (v) is unsecured or is subordinated to the Obligations on terms no less
favorable to the Lenders than the subordination terms set forth in the Senior
Subordinated Notes Indenture as of the date of the issuance of the Senior
Subordinated Notes, (w) both immediately prior and after giving effect thereto,
(1) no Default shall exist or result therefrom and (2) the Total Leverage Ratio
(calculated on a Pro Forma Basis) shall not be greater than 7.50 to 1.0,
(x) matures after, and does not require any scheduled amortization or other
scheduled payments of principal prior to, the Latest Maturity Date (it being
understood that such Indebtedness may have mandatory prepayment, repurchase or
redemptions provisions satisfying the requirement of clause (y) hereof), (y) has
terms and conditions (other than interest rate, redemption premiums and
subordination terms), taken as a whole, that are not materially less favorable
to the Company as the terms and conditions of the 2018 Notes as of the date of
the issuance thereof; provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or

 

136



--------------------------------------------------------------------------------

drafts of the documentation relating thereto, stating that the Company has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Company
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees); and
(z) with respect to such Indebtedness described in the immediately preceding
clause (B), such Indebtedness is either incurred by the Company or a Guarantor
or, if such Indebtedness is incurred by a Restricted Subsidiary that is not a
Loan Party, the aggregate amount of such Indebtedness of Persons that are not
Loan Parties incurred pursuant to, and outstanding at any time under, this
clause (z) (and any Permitted Refinancing thereof) and Section 7.03(g) shall not
exceed $150,000,000 at any time outstanding;

(i) Indebtedness representing deferred compensation to employees of Holdings (or
any direct or indirect parent thereof), the Company and the Restricted
Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Company (or any direct or indirect parent
thereof) permitted by Section 7.06;

(k) Indebtedness incurred by the Company or the Restricted Subsidiaries in a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting indemnification obligations
or obligations in respect of purchase price (including earn-outs) or other
similar adjustments;

(l) Indebtedness consisting of obligations of the Company or the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transaction and Permitted Acquisitions or
any other Investment expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections, automatic clearinghouse arrangements and
similar arrangements in each case in connection with deposit accounts;

(n) Indebtedness in an aggregate principal amount not to exceed $150,000,000 at
any time outstanding;

(o) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by the Company or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business,

 

137



--------------------------------------------------------------------------------

including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the incurrence thereof;

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Company or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r) unsecured Indebtedness of the Company or any Restricted Subsidiary; provided
that, (i) both immediately prior and after giving Pro Forma Effect to such
incurrence (A) no Default shall exist or result therefrom and (B) the Total
Leverage Ratio shall not be greater than 6.00 to 1.0 and (ii) if such
Indebtedness is subordinated to the Obligations, it is done so on terms no less
favorable to the Lenders than the subordination terms set forth in the Senior
Subordinated Notes Indenture as of the date of the issuance of the Senior
Subordinated Notes; provided, further, that Restricted Subsidiaries that are not
Loan Parties may not incur Indebtedness pursuant to this clause (s) in excess of
$200,000,000 at any time outstanding;

(s) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this
clause (s) and then outstanding, does not exceed 5% of Foreign Subsidiary Total
Assets;

(t) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(u) Indebtedness in respect of the Senior Subordinated Notes, the Senior
Unsecured Notes and any Permitted Refinancing thereof;

(v) Permitted Credit Agreement Refinancing Debt and any Permitted Refinancing
thereof;

(w) Indebtedness in respect of the Second Lien Notes and any Permitted
Refinancing thereof;

(x) Permitted Additional Incremental Debt and any Permitted Refinancing thereof;
and

(y) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above.

 

138



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (y) above, the Company shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that (i) all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred on such date in reliance only on
the exception in clause (a) of Section 7.03, and (ii) all Indebtedness
outstanding under the Senior Subordinated Notes or the Senior Unsecured Notes
will be deemed to have been incurred on such date in reliance only on the
exception of clause (u) of Section 7.03.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge with (i) the Company (including a
merger, the purpose of which is to reorganize the Company into a new
jurisdiction); provided that (x) the Company shall be the continuing or
surviving Person and such merger does not result in the Company ceasing to be
incorporated under the Laws of the United States, any state thereof or the
District of Columbia, or (ii) any one or more other Restricted Subsidiaries;
provided that when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) any Subsidiary may
liquidate or dissolve or change its legal form if (x) the Company determines in
good faith that such action is in the best interests of the Company and its
Subsidiaries and if not materially disadvantageous to the Lenders and (y) to the
extent such Restricted Subsidiary is a Loan Party, any assets or business not
otherwise disposed of or transferred in accordance with Section 7.02 or 7.05 or,
in the case of any such business, discontinued, shall be transferred to or
otherwise owned or conducted by another Loan Party after giving effect to such
liquidation or dissolution;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor or the Company, then (i) the transferee must either be the Company
or a Guarantor or (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in or Indebtedness of a Restricted Subsidiary
which is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;

 

139



--------------------------------------------------------------------------------

(d) so long as no Default exists or would result therefrom, the Company may
merge or consolidate with any other Person; provided that (i) the Company shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Company (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of the Company under this Agreement and the other
Loan Documents to which the Company is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guaranty confirmed that its Guarantee shall apply to
the Successor Company’s obligations under this Agreement, (D) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Company’s obligations under this Agreement,
(E) each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage (or other instrument reasonably satisfactory to the
Administrative Agent) confirmed that its obligations thereunder shall apply to
the Successor Company’s obligations under this Agreement, and (F) the Company
shall have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document preserves the
enforceability of this Agreement, the Guaranty and the Collateral Documents and
the perfection of the Liens under the Collateral Documents; provided, further,
that if the foregoing are satisfied, the Successor Company will succeed to, and
be substituted for, the Company under this Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11;

(f) [reserved];

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05, may be effected.

 

140



--------------------------------------------------------------------------------

SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Company
and the Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Company or to a Restricted Subsidiary;
provided that if the transferor of such property is a Guarantor or the Company
(i) the transferee thereof must either be the Company or a Guarantor or (ii) to
the extent such transaction constitutes an Investment, such transaction is
permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens permitted
by Section 7.01;

(f) Dispositions of property pursuant to sale-leaseback transactions; provided
that the fair market value of all property so Disposed of after the Closing Date
(taken together with the aggregate book value of all property Disposed of
pursuant to Section 7.05(k)) shall not exceed 4.0% of Total Assets per year;

(g) Dispositions in the ordinary course of business of Cash Equivalents;

(h) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Company
and the Restricted Subsidiaries, taken as a whole;

(j) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(k) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate book value of all property Disposed of in
reliance

 

141



--------------------------------------------------------------------------------

on this clause (k) (taken together with the aggregate fair market value of all
property Disposed of pursuant to Section 7.05(f)) shall not exceed 4.0% of Total
Assets per year and (iii) with respect to any Disposition pursuant to this
clause (k) for a purchase price in excess of $10,000,000, the Company or a
Restricted Subsidiary shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Section 7.01(r) and clauses (i) and (ii) of
Section 7.01(s)); provided, however, that for the purposes of this clause (iii),
(A) any liabilities (as shown on the Company’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Company or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Company and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by the
Company or such Restricted Subsidiary from such transferee that are converted by
the Company or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-Cash Consideration received by the Company or such
Restricted Subsidiary in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not in
excess of 1.5% of Total Assets at the time of the receipt of such Designated
Non-Cash Consideration, with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be cash;

(l) Dispositions listed on Schedule 7.05(l);

(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(n) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary; and

(o) the unwinding of any Swap Contract pursuant to its terms;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e) and except for Dispositions from a Loan
Party to another Loan Party), shall be for no less than the fair market value of
such property at the time of such Disposition. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
the Company or any Restricted Subsidiary, such Collateral shall be sold free and
clear of the Liens created by the Loan Documents, and the Administrative Agent
or the Collateral Agent, as applicable, shall be authorized to take any actions
deemed appropriate in order to effect the foregoing.

 

142



--------------------------------------------------------------------------------

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Company and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Company and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) the Company and each Restricted Subsidiary may declare and make Restricted
Payments payable solely in the Equity Interests (other than Disqualified Equity
Interests not otherwise permitted by Section 7.03) of such Person;

(c) [reserved];

(d) to the extent constituting Restricted Payments, the Company and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, 7.04 or 7.08 other than
Section 7.08(f);

(e) repurchases of Equity Interests in the Company (or any direct or indirect
parent thereof) or any Restricted Subsidiary deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(f) the Company or any Restricted Subsidiary may pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of the Company (or of any such parent of the Company) by any present
or former manager, employee, director or consultant of the Company (or any
direct or indirect parent of the Company) or any of its Subsidiaries pursuant to
any employee or director equity plan, employee or director stock option plan or
any other employee or director benefit plan or any agreement (including any
stock subscription or shareholder agreement) with any manager, employee,
director or consultant of the Company (or any direct or indirect parent thereof)
or any of its Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (f) shall not exceed $10,000,000 in any
calendar year (which shall increase to $20,000,000 subsequent to the
consummation of a Qualifying IPO) (with unused amounts in any calendar year
being carried over to succeeding calendar years subject to a maximum of
$20,000,000 in any calendar year or $40,000,000 subsequent to the consummation
of a Qualifying IPO, respectively); provided further that such amount in any
calendar year may be increased by an amount not to exceed:

 

143



--------------------------------------------------------------------------------

(i) to the extent contributed to the Company, the net cash proceeds from the
sale of Equity Interests (other than Disqualified Equity Interests) of the
Company or any of the Company’s direct or indirect parent companies, in each
case to members of management, employees, directors or consultants of the
Company, any of its Subsidiaries or any of its direct or indirect parent
companies that occurs after the Closing Date, to the extent the net cash
proceeds from the sale of such Equity Interests have been Not Otherwise Applied;
plus

(ii) the net cash proceeds of key man life insurance policies received by the
Company or its Restricted Subsidiaries; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(f);

(g) the Company and its Restricted Subsidiaries may make Restricted Payments to
any direct or indirect parent of the Company:

(i) the proceeds of which will be used to pay the tax liability to each relevant
jurisdiction in respect of consolidated, combined, unitary or affiliated returns
for the relevant jurisdiction of such parent attributable to the ownership or
operations of the Company and its Subsidiaries determined as if the Company and
its Subsidiaries filed a separate consolidated federal income tax return as if
they were corporations;

(ii) the proceeds of which shall be used to pay its operating expenses incurred
in the ordinary course of business and other corporate overhead costs and
expenses (including administrative, legal, accounting and similar expenses
provided by third parties), which are reasonable and customary and incurred in
the ordinary course of business, attributable to the ownership or operations of
the Company and its Subsidiaries, in an aggregate amount not to exceed
$2,000,000 in any fiscal year plus any reasonable and customary indemnification
claims made by directors or officers of any direct or indirect parent of the
Company;

(iii) the proceeds of which shall be used to pay management and monitoring fees
to the extent permitted by Section 7.08(e) and related indemnities and
reasonable expenses and franchise taxes and other fees, taxes and expenses
required to maintain its direct or indirect parents’ corporate existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) any direct or indirect
parent of the Company shall, immediately following the closing thereof, cause
(1) all property acquired (whether assets or Equity Interests) to be contributed
to the Company or its Restricted Subsidiaries or (2) the merger (to the extent
permitted in Section 7.04) of the Person formed or acquired into the

 

144



--------------------------------------------------------------------------------

Company or its Restricted Subsidiaries in order to consummate such Permitted
Acquisition, in each case, in accordance with the requirements of Section 6.11;
and

(v) the proceeds of which shall be used to pay costs, fees and expenses (other
than to Affiliates) related to any unsuccessful equity or debt offering
permitted by this Agreement;

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers, employees and consultants of any direct or
indirect parent company of the Company to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Company and
its Restricted Subsidiaries;

(h) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Company may
make additional Restricted Payments in an aggregate amount, together with the
aggregate amount of (1) prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings made pursuant to
Section 7.13(a)(v) and (2) loans and advances to any direct or indirect parent
of the Company made pursuant to Section 7.02(m) in lieu of Restricted Payments
permitted by this clause (h), not to exceed the sum of (i) $15,000,000, (ii) the
aggregate amount of the Net Cash Proceeds of Permitted Equity Issuances (other
than Permitted Equity Issuances made pursuant to Section 8.05) that are Not
Otherwise Applied and (iii) if the Senior Secured Leverage Ratio (calculated on
a Pro Forma Basis) as of the last day of the immediately preceding Test Period
is not greater than 4.00:1, the Available Amount at the time such Restricted
Payment is made;

(i) So long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, at any time on or after the fifth
anniversary of the date of issuance of any Permitted Holdings Debt, the Company
may make Restricted Payments to any direct or indirect parent thereof in an
amount not in excess of the amount of regularly scheduled cash interest payable
during the period of 30 days following the date of such Restricted Payment on
outstanding Permitted Holdings Debt, provided that (A) any such Restricted
Payment relating to any such cash interest payment must be paid not earlier than
30 days prior to the date when such cash interest is required to be paid by such
parent and the proceeds must be applied by such parent to the payment of such
interest when due and (B) the Interest Coverage Ratio (calculated on a Pro Forma
Basis) as of the last day of the immediately preceding Test Period is not less
than 2.00:1.

Notwithstanding anything to the contrary herein, the Company will not, and will
not permit any Restricted Subsidiary to, directly or indirectly, make any
Restricted Payment consisting of any proceeds from a Permitted Equity Issuance
made pursuant to Section 8.05.

 

145



--------------------------------------------------------------------------------

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Company and the Restricted Subsidiaries on the Closing Date or any business
reasonably related or ancillary thereto.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than (a) transactions among Loan Parties or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction, (b) on terms substantially as favorable to the Company or such
Restricted Subsidiary as would be obtainable by the Company (or any direct or
indirect parent thereof), or such Restricted Subsidiary at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
(c) [reserved], (d) the issuance of Equity Interests to the officers, directors,
employees and consultants of the Company (or any direct or indirect parent
thereof) or any of its Subsidiaries in connection with the Transaction, (e) the
payment of management and monitoring fees to the Sponsors in an aggregate amount
in any fiscal year not to exceed the amount permitted to be paid pursuant to the
Sponsor Management Agreement as in effect on the Closing Date and any Sponsor
Termination Fees not to exceed the amount set forth in the Sponsor Management
Agreement as in effect on the Closing Date and related indemnities and
reasonable expenses, (f) equity issuances, repurchases, retirements or other
acquisitions or retirements of Equity Interests by the Company (or any direct or
indirect parent thereof) permitted under Section 7.06, (g) loans and other
transactions by the Company and the Restricted Subsidiaries to the extent
permitted under Article VII, (h) employment and severance arrangements between
the Company (or any direct or indirect parent thereof) and the Restricted
Subsidiaries and their respective directors, officers and employees in the
ordinary course of business of the Company and the Restricted Subsidiaries and
transactions pursuant to stock option and employee benefit plans and
arrangements, (i) payments by the Company and the Restricted Subsidiaries
pursuant to the tax sharing agreements among the Company (and any such parent
thereof), and the Restricted Subsidiaries on customary terms to the extent
attributable to the ownership or operation of the Company and the Restricted
Subsidiaries, (j) the payment of customary fees and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, officers and
employees of the Company (or any direct or indirect parent thereof) and the
Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Company (or such parent
thereof) and the Restricted Subsidiaries, (k) transactions pursuant to permitted
agreements in existence on the Closing Date and set forth on Schedule 7.08 or
any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect, (l) dividends, redemptions and repurchases
permitted under Section 7.06, and (m) customary payments by the Company or any
Restricted Subsidiary to the Sponsors made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures),
which payments are approved by the majority of the members of the board of
directors or a majority of the disinterested members of the board of directors
of the Company, in good faith.

 

146



--------------------------------------------------------------------------------

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of the Company that is
not a Guarantor to make Restricted Payments to the Company or any Guarantor or
(b) the Company or any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Secured Parties with
respect to the Facilities and the Obligations or under the Loan Documents;
provided that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations which (i) (x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 7.09) are listed on Schedule 7.09 hereto and
(y) to the extent Contractual Obligations permitted by clause (x) are set forth
in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted renewal, extension or refinancing of such Indebtedness
so long as such renewal, extension or refinancing does not expand the scope of
such Contractual Obligation, (ii) are binding on a Restricted Subsidiary at the
time such Restricted Subsidiary first becomes a Restricted Subsidiary of the
Company, so long as such Contractual Obligations were not entered into in
contemplation of such Person becoming a Restricted Subsidiary of the Company;
provided, further, that this clause (ii) shall not apply to Contractual
Obligations that are binding on a Person that becomes a Restricted Subsidiary
pursuant to Section 6.14, (iii) represent Indebtedness of a Restricted
Subsidiary of the Company which is not a Loan Party which is permitted by
Section 7.03, (iv) arise in connection with any Disposition permitted by
Section 7.05, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing), (vii) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate only to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 7.03(e), 7.03(g) or 7.03(s) to the extent that such
restrictions apply only to the property or assets securing such Indebtedness or,
in the case of Indebtedness incurred pursuant to Section 7.03(g) only, to the
Company or the Restricted Subsidiaries incurring or guaranteeing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Company or any Restricted
Subsidiary, (x) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (xi) are restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business, (xii) are customary restrictions contained in the
Second Lien Notes Indenture, the Senior Subordinated Notes Indenture, the News
Notes Indenture or any Junior Financing Documentation, (xiii) arise in
connection with cash or other deposits permitted under Section 7.01, and
(xvi) are imposed by Law or by any Governmental Authority.

 

147



--------------------------------------------------------------------------------

SECTION 7.10. Use of Proceeds. (a) Use the proceeds of the Tranche B-3 Term
Loans for any purpose other than to repay the Tranche B-1 Term Loans and the
Tranche B-2 Term Loans in accordance with Section 2.05(c) and to pay fees and
expenses incurred in connection with the transactions contemplated by the
Amendment Agreement. Use the proceeds of Revolving Credit Loans incurred on or
after the Closing Date for any purpose other than working capital and other
general corporate purposes of the Company and its Subsidiaries, including the
financing of Permitted Acquisitions. Use Letters of Credit and the proceeds of
Swing Line Loans for any purpose other than general corporate purposes of the
Company and its Subsidiaries.

SECTION 7.11. Financial Covenant. Permit the Senior Secured First Lien Leverage
Ratio as of the last day of any Test Period (beginning with the Test Period
ending on March 31, 2012) to be greater than the ratio set forth below opposite
the last day of such Test Period:

 

Fiscal Year

   First Quarter End    Second Quarter End    Third Quarter End   
Fourth Quarter End

2012

   4.25:1    4.25:1    4.25:1    4.25:1

2013

   4.25:1    4.25:1    4.25:1    4.00:1

2014

   4.00:1    4.00:1    4.00:1    3.75:1

2015

   3.75:1    3.75:1    3.75:1    3.50:1

2016

   3.50:1    3.50:1    3.50:1    3.25:1

2017

   3.25:1    3.25:1      

Any provision of this Agreement that contains a requirement for the Company to
be in compliance with the covenant contained in this Section 7.11 prior to the
time that this covenant is otherwise applicable shall be deemed to require that
the Senior Secured First Lien Leverage Ratio for the applicable Test Period not
be greater than 4.25:1.00.

SECTION 7.12. Accounting Changes. Make any change in fiscal year; provided,
however, that the Company may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Company and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

SECTION 7.13. Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled interest shall
be permitted) the Senior Subordinated Notes, any subordinated Indebtedness
incurred under Section 7.03(h) or any other Indebtedness that is or is required
to be subordinated to the Obligations pursuant to the terms of the Loan

 

148



--------------------------------------------------------------------------------

Documents (collectively, “Junior Financing”) or make any payment in violation of
any subordination terms of any Junior Financing Documentation, except (i) the
refinancing thereof with the Net Cash Proceeds of any Indebtedness (to the
extent such Indebtedness constitutes a Permitted Refinancing and, if applicable,
is permitted pursuant to Section 7.03(h)), to the extent not required to prepay
any Loans or Facility pursuant to Section 2.05(b), (ii) the conversion of any
Junior Financing to Equity Interests (other than Disqualified Equity Interests)
of the Company or any of its direct or indirect parents, (iii) the prepayment of
Indebtedness of the Company or any Restricted Subsidiary to the Company or any
Restricted Subsidiary to the extent permitted by the Collateral Documents and
(iv) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount, together with the aggregate amount of (1) Restricted Payments made
pursuant to Section 7.06(h) and (2) loans and advances to the Company (or any
direct or indirect parent thereof) made pursuant to Section 7.02(m), not to
exceed the sum of (i) $15,000,000, (ii) the amount of the Net Cash Proceeds of
Permitted Equity Issuances (other than Permitted Equity Issuances made pursuant
to Section 8.05) that are Not Otherwise Applied and (iii) if, as of the last day
of the immediately preceding Test Period the Senior Secured Leverage Ratio
(calculated on a Pro Forma Basis) is not greater than 4.00:1, the amount of
Available Amount at the time such prepayment, redemption, purchase, defeasance
or other payment is made; provided that, notwithstanding the foregoing, any
Junior Financing incurred after the Closing Date other than a Permitted
Refinancing of Senior Subordinated Notes may be prepaid, redeemed, purchased,
defeased or otherwise satisfied if, both immediately prior to and after giving
effect thereto, (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) as of the last day of the
immediately preceding Test Period the Senior Secured Leverage Ratio (calculated
on a Pro Forma Basis) is not greater than 4.00:1.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation.

SECTION 7.14. Equity Interests of the Company and Restricted Subsidiaries.
Permit any Domestic Subsidiary that is a Restricted Subsidiary to be a
non-wholly owned Subsidiary, except (i) as a result of or in connection with a
dissolution, merger, consolidation or Disposition of a Restricted Subsidiary
permitted by Section 7.04, 7.05 or an Investment in any Person permitted under
Section 7.02 or (ii) so long as such Restricted Subsidiary continues to be a
Guarantor.

 

149



--------------------------------------------------------------------------------

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Company or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05(a) (solely
with respect to the Company) or Article VII; provided that any Event of Default
under Section 7.11 is subject to cure as contemplated by Section 8.05; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues unremedied for thirty (30) days after receipt by the Company of
written notice thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. The Company or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Agreements, termination events or equivalent
events pursuant to the terms of such Swap Agreements), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

 

150



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Attachment. Any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
the Loan Parties, taken as a whole, and is not released, vacated or fully bonded
within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect, or
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any further liability
or obligation under any Loan Document (other than as a result of repayment in
full of the Obligations and termination of the Aggregate Commitments), or
purports in writing to revoke or rescind any Loan Document; or

 

151



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.11 shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction permitted under
Section 7.04 or 7.05) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents and the Intercreditor Agreements,
(or other security purported to be created on the applicable Collateral) on and
security interest in any material portion of the Collateral purported to be
covered thereby, subject to Liens permitted under Section 7.01, except to the
extent that any such loss of perfection or priority results from the failure of
the Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied coverage, or (ii) any of the Equity Interests of the Company ceasing to
be pledged pursuant to the Security Agreement free of Liens other than Liens
created by the Security Agreement, the Second Lien Notes Collateral Documents or
any documents governing any Permitted Refinancing thereof (in each case, subject
to the Second Lien Intercreditor Agreement), documents governing any Permitted
Credit Agreement Refinancing Debt or Permitted Additional Incremental Debt or
any Permitted Refinancing of any thereof (in each case, subject to the First
Lien Intercreditor Agreement or the Second Lien Intercreditor Agreement, as
applicable) or any nonconsensual Liens arising solely by operation of Law; or

(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation or
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Junior
Financing, if applicable.

SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company;

 

152



--------------------------------------------------------------------------------

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

SECTION 8.03. Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that did not, as of
the last day of the most recent completed fiscal quarter of the Company, have
assets with a value in excess of 5% of the consolidated total assets of the
Company and the Restricted Subsidiaries and did not, as of the four quarter
period ending on the last day of such fiscal quarter, have revenues exceeding 5%
of the total revenues of the Company and the Restricted Subsidiaries (it being
agreed that all Restricted Subsidiaries affected by any event or circumstance
referred to in any such clause shall be considered together, as a single
consolidated Restricted Subsidiary, for purposes of determining whether the
condition specified above is satisfied).

SECTION 8.04. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

153



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Swap Termination Value under
Secured Hedge Agreements and the Cash Management Obligations, ratably among the
Lenders and the other Secured Parties in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Section 2.03(c) and to the extent an Event of Default shall be
continuing at such time, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Company.

SECTION 8.05. Company’s Right to Cure. (a) Notwithstanding anything to the
contrary contained in Section 8.01, in the event of any Event of Default under
any covenant set forth in Section 7.11 and until the expiration of the tenth
(10th) day after the date on which financial statements are required to be
delivered with respect to the applicable fiscal quarter hereunder, Holdings (or
any Intermediate Holding Company or any direct or indirect parent of Holdings)
or the Company may engage in a Permitted Equity Issuance to any of the Equity
Investors and apply the amount of the net cash proceeds thereof to increase
Consolidated EBITDA with respect to such applicable quarter; provided that such
net cash proceeds (i) are actually received by the Company (including through
capital contribution of such net cash proceeds to the Company) no later than ten

 

154



--------------------------------------------------------------------------------

(10) days after the date on which financial statements are required to be
delivered with respect to such fiscal quarter hereunder, and (ii) do not exceed
the aggregate amount necessary to cure such Event of Default under Section 7.11
for any applicable period.

The parties hereby acknowledge that this Section 8.05(a) may not be relied on
for purposes of calculating any financial ratios other than as applicable to
Section 7.11 and shall not result in any adjustment to any amounts other than
the amount of the Consolidated EBITDA referred to in the immediately preceding
sentence.

(b) In each period (i) of four fiscal quarters, there shall be at least one
(1) fiscal quarter in which no cure set forth in Section 8.05(a) is made and
(ii) of eight fiscal quarters, there shall be at least four (4) fiscal quarters,
in which no cure set forth in Section 8.05(a) is made.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

 

155



--------------------------------------------------------------------------------

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX (including,
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

(d) Each Lender hereby (i) agrees that it will be bound by and will take no
actions contrary to the provisions of the First Lien Intercreditor Agreement and
the Second Lien Intercreditor Agreement and (ii) authorizes the Administrative
Agent and the Collateral Agent to negotiate, execute and deliver on behalf of
the Secured Parties each of the First Lien Intercreditor Agreement (and any
amendment or amendment and restatement thereof to effect the provisions hereof)
and the Second Lien Intercreditor Agreement and to subject the Liens securing
the Obligations to the provisions thereof.

(e) Except as provided in Sections 9.09 and 9.11, the provisions of this Article
IX are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuer, and neither the Company nor any other Loan Party shall have rights
as a third party beneficiary of any of such provisions.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact
including for the purpose of any Borrowings, such sub-agents as shall be deemed
necessary by the Administrative Agent and shall be entitled to advice of counsel
and other consultants or experts concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or sub-agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct (as determined in the final
judgment of a court of competent jurisdiction).

 

156



--------------------------------------------------------------------------------

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

SECTION 9.04. Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent. Each
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

157



--------------------------------------------------------------------------------

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Company referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Company and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Company and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

 

158



--------------------------------------------------------------------------------

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Company. The undertaking in
this Section 9.07 shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.

SECTION 9.08. Agents in their Individual Capacities. Credit Suisse AG and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though Credit Suisse AG were
not the Administrative Agent or an L/C Issuer hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Credit Suisse AG or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Credit Suisse AG
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent or an L/C Issuer, and the terms “Lender” and “Lenders” include Credit
Suisse AG in its individual capacity.

 

159



--------------------------------------------------------------------------------

SECTION 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Company. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Company at all times other
than during the existence of an Event of Default under Section 8.01(f) or
(g) (which consent of the Company shall not be unreasonably withheld or
delayed). If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Company, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent,” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless become effective and the Lenders shall
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for above.
Upon the acceptance of any appointment as the Administrative Agent hereunder by
a successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, the Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents. After the
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article IX shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as the Administrative Agent.

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

160



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements, (y) Cash
Management Obligations and (z) contingent indemnification obligations not yet
accrued and payable) and the expiration or termination of all Letters of Credit
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the relevant L/C Issuers following termination of the
Commitments), (ii) at the time the property subject to such Lien is transferred
or to be transferred as part of or in connection with any transfer permitted
hereunder or under any other Loan Document to any Person other than Holdings,
the Company or any Subsidiary Guarantor, (iii) subject to Section 10.01, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below;

 

161



--------------------------------------------------------------------------------

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i) or (o);

(c) that any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder (including as a
result of a Guarantor being redesignated as an Unrestricted Subsidiary);
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of the Second Lien Notes, the Senior Subordinated Notes,
the Senior Unsecured Notes or any Junior Financing; and

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Company’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“co-syndication agent,” “documentation agent,” “joint bookrunner” or “arranger”
(other than as set forth in clause (ii)) shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 9.13. Appointment of Supplemental Administrative Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole

 

162



--------------------------------------------------------------------------------

discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

(c) Should any instrument in writing from the Company, Holdings or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Company or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement
(including pursuant to Section 2.14), no amendment, modification, supplement or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Company or any other Loan Party therefrom, shall
be effective unless in writing signed by the Required Lenders and the Company or
the applicable Loan Party, as the case may be, and each such amendment,
modification, supplement, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
no such amendment, modification, supplement, waiver or consent shall:

 

163



--------------------------------------------------------------------------------

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Senior Secured
Leverage Ratio, Total Leverage Ratio, Interest Coverage Ratio or in the
component definitions of each thereof shall not constitute a reduction in the
rate; provided that, only the consent of the Required Lenders shall be necessary
to amend the definition of “Default Rate” or to waive any obligation of the
Company to pay interest or Letter of Credit fees at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or Sections 2.05(b)(v)(B), 2.06(c), 8.04 or 2.13
without the written consent of each Lender affected thereby;

(e) other than in a transaction permitted under Section 7.04 or 7.05, release
all or substantially all of the Collateral in any transaction or series of
related transactions, without the written consent of each Lender;

(f) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by

 

164



--------------------------------------------------------------------------------

the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(i) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of Commitments shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments hereunder in a manner different than such amendment
affects other Classes. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (x) the Commitment of such Lender may
not be increased or extended without the consent of such Lender (it being
understood that any Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded for a vote of the Lenders hereunder requiring any
consent of the Lenders) and (y) any amendment, waiver or consent requiring the
consent of all Lenders or each affected Lender and which affects any Defaulting
Lender in a disproportionate and adverse manner shall require the approval of
such Defaulting Lender.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Company (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Company and the
Lenders providing Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche (“Replacement Term Loans”) hereunder; provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Rate for such Replacement Term Loans shall not be higher than the
Applicable Rate for such Refinanced Term Loans, (c) the Weighted Average Life to
Maturity of such Replacement Term Loans shall not be shorter than the Weighted
Average Life to Maturity of such Refinanced Term Loans at the time of such
refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the applicable
Term Loans) and (d) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or no less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

 

165



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in Section 10.01, in
consultation with the Administrative Agent, the Company and the Arrangers may
without the input or consent of the Lenders, effect amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate in the opinion
of the Arrangers to effect the provisions of Section 2.14.

Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended,
supplemented and waived with the consent of the Administrative Agent at the
request of the Company without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.

SECTION 10.02. Notices and Other Communications; Facsimile Copies. (a) General.
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder or under any other Loan Document shall be in writing
(including by facsimile transmission). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to Holdings, the Company, the Administrative Agent, an L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c) and shall require the prior consent of each of the
Administrative Agent, the L/C Issuers and the Swing Line Lender to such form of
delivery with respect to any notice delivered pursuant to Article II or
Section 6.03(a)), when delivered; provided that

 

166



--------------------------------------------------------------------------------

notices and other communications to the Administrative Agent, the L/C Issuers
and the Swing Line Lender pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile or other Electronic Documents and Signatures.
Loan Documents may be transmitted and/or signed by facsimile or other electronic
transmission (i.e. a “pdf” or “tif”). The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Company even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Company in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs, Expenses and Taxes. The Company agrees (a) to pay
or reimburse the Administrative Agent and the Arrangers for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration
of the transactions contemplated hereby and thereby, including all Attorney
Costs of Cravath, Swaine & Moore LLP and such local counsel in any material
jurisdiction retained with your consent, and (b) to pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies

 

167



--------------------------------------------------------------------------------

under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all Attorney Costs of counsel to the
Administrative Agent). The foregoing costs and expenses shall include all
reasonable search, filing, recording and title insurance charges and fees and
taxes related thereto. The agreements in this Section 10.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
All amounts due under this Section 10.04 shall be paid within ten (10) Business
Days of receipt by the Company of an invoice relating thereto setting forth such
expenses in reasonable detail. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

SECTION 10.05. Indemnification by the Company. Whether or not the transactions
contemplated hereby are consummated, the Company shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact (collectively, the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or
(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by the Company, any
Subsidiary or any other Loan Party, or any Environmental Liability related in
any way to the Company, any Subsidiary or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence or willful misconduct of such Indemnitee or of any Affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee or (y) a material breach of the Loan Documents

 

168



--------------------------------------------------------------------------------

any such Indemnitee or by any Affiliate, director, officer, employee, counsel,
agent or attorney-in-fact of such Indemnitee, in each case as determined by the
final non-appealable judgment of a court of competent jurisdiction. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date). In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents is
consummated. All amounts due under this Section 10.05 shall be paid within ten
(10) Business Days after written demand therefor; provided, however, that such
Indemnitee shall promptly refund such amount to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
the express terms of this Section 10.05. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Company is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.

SECTION 10.07. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that, except as
otherwise provided herein, neither Holdings nor the Company may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any

 

169



--------------------------------------------------------------------------------

of its rights or obligations hereunder except (i) to an Eligible Assignee,
(ii) by way of participation in accordance with the provisions of
Section 10.07(f), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(h) or (iv) to an SPC in accordance
with the provisions of Section 10.07(i) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(f) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Company; provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund, if an
Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, any Assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) to an
Agent or an Affiliate of an Agent;

(C) each L/C Issuer at the time of such assignment; provided that no consent of
the L/C Issuers shall be required for any assignment of a Term Loan or any
assignment to an Agent or an Affiliate of an Agent; and

(D) the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment of a Term Loan or any assignment to an
Agent or an Affiliate of an Agent.

Notwithstanding the foregoing or anything to the contrary set forth herein, any
assignment of any Loans or Commitments to a Company Affiliate or a Non-Debt Fund
Affiliate shall also be subject to the requirements set forth in
Section 10.07(l).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such

 

170



--------------------------------------------------------------------------------

assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 (in the case of each Revolving Credit Facility), or $1,000,000
(in the case of a Term Loan) (provided that simultaneous assignments to or by
two or more Approved Funds shall be aggregated for purposes of complying with
such minimum assignment amount) unless each of the Company and the
Administrative Agent otherwise consents; provided that (1) no such consent of
the Company shall be required if an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B) the parties to each such assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Company (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(f).

 

171



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Company, the Agents and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Company, the Swing Line Lender and
each L/C Issuer to such assignment and any applicable tax forms, the
Administrative Agent shall promptly (i) accept such Assignment and Assumption
and (ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).

(f) Any Lender may at any time, without the consent of, or notice to, the
Company or the Administrative Agent, the L/C Issuers or the Swing Line Lender,
sell participations to any Person (other than a natural person) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Company, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(g), the Company agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c)
but shall not be entitled to recover greater amounts under such Sections than
the selling Lender would

 

172



--------------------------------------------------------------------------------

be entitled to recover. To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

(g) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 3.01 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Company, to
comply with Section 10.15 as though it were a Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Company (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the

 

173



--------------------------------------------------------------------------------

obligations of the Company under this Agreement (including its obligations under
Section 3.01, 3.04 or 3.05), (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee Obligation or credit or liquidity enhancement to such
SPC.

(j) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(k) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Company and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender reasonably acceptable to
the Company willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Company shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Company to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be, except as expressly provided above.
If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing

 

174



--------------------------------------------------------------------------------

Line Lender resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

(l) (i)Notwithstanding anything else to the contrary contained in this
Agreement, any Lender may assign all or a portion of its Term Loans to any
Non-Debt Fund Affiliate or Company Affiliate in accordance with
Section 10.07(b); provided that:

(A) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(B) the assigning Lender and Non-Debt Fund Affiliate or Company Affiliate
purchasing such Lender’s Term Loans, as applicable, shall execute and deliver to
the Administrative Agent an assignment agreement substantially in the form of
Exhibit L hereto (an “Affiliated Lender Assignment and Assumption”) in lieu of
an Assignment and Assumption;

(C) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Credit Commitments or Revolving Credit Loans to any Company Affiliate
or Non-Debt Fund Affiliate;

(D) any Term Loans assigned to any Company Affiliate shall be automatically and
permanently cancelled upon the effectiveness of such assignment and will
thereafter no longer be outstanding for any purpose hereunder; and

(E) no Term Loan may be assigned to a Non-Debt Fund Affiliates pursuant to this
Section 10.07(l), if after giving effect to such assignment, Non-Debt Fund
Affiliates in the aggregate would own in excess of 25% of all Term Loans then
outstanding.

(ii) Notwithstanding anything to the contrary in this Agreement, no Non-Debt
Fund Affiliate shall have any right to (i) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Loan Parties are not invited,
(ii) receive any information or material prepared by Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to any Loan Party or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to Article
II), or (iii) make or bring (or participate in, other than as a passive
participant in or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against the Administrative Agent, the Collateral Agent or
any other Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents.

 

175



--------------------------------------------------------------------------------

Additionally, the Loan Parties and each Non-Debt Fund Affiliate hereby agree
that if a case under Title 11 of the United States Code is commenced against any
Loan Party, such Loan Party shall seek (and each Non-Debt Fund Affiliate shall
consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Lender) with respect to any plan of reorganization of such Loan
Party shall not be counted except that such Non-Debt Fund Affiliate’s vote (in
its capacity as a Lender) may be counted to the extent any such plan of
reorganization proposes to treat the Obligations held by such Non-Debt Fund
Affiliate in a manner that is less favorable in any material respect to such
Non-Debt Fund Affiliate than the proposed treatment of similar Obligations held
by Lenders that are not Affiliates of the Borrower. Each Non-Debt Fund Affiliate
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as such Non-Debt Fund Affiliate’s attorney-in-fact,
with full authority in the place and stead of such Non-Debt Fund Affiliate and
in the name of such Non-Debt Fund Affiliate, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this paragraph.

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Company), to any pledgee referred to
in Section 10.07(h), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the written consent
of the Company; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08; (h) to any
Governmental Authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; or (i) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Loan Parties
received by it from such Lender). In addition, the Agents and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents,

 

176



--------------------------------------------------------------------------------

the Commitments, and the Credit Extensions. For the purposes of this
Section 10.08, “Information” means all information received from any Loan Party
relating to any Loan Party or any of its Subsidiaries or any of their
businesses, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that, in the case of information
received from a Loan Party after the Closing Date, such information is clearly
identified at the time of delivery as confidential or (ii) is delivered pursuant
to Section 6.01, 6.02 or 6.03 hereof.

SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Company or any other Loan Party, any such notice being waived by the Company (on
its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates or such L/C Issuer and
its Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent, such Lender or Affiliate,
or such L/C Issuer or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured. Each Lender and each L/C Issuer agrees promptly to notify the Company
and the Administrative Agent in writing after any such set off and application
made by such Lender or L/C Issuer; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent, each Lender and each L/C Issuer under this Section 10.09
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent, such Lender and such L/C Issuer may have.

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Company. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

177



--------------------------------------------------------------------------------

SECTION 10.11. Counterparts. Each Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile
transmission or other electronic transmission (i.e. a “pdf” or “tif”) of an
executed counterpart of a signature page to any Loan Document shall be effective
as delivery of an original executed counterpart of such Loan Document. The
Agents may also require that any such documents and signatures delivered by
facsimile transmission or other electronic transmission be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by facsimile transmission or other electronic transmission.

SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied (other than Obligations
under Secured Hedge Agreements, Cash Management Obligations or contingent
indemnification obligations not then due and payable) or any Letter of Credit
shall remain outstanding.

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

178



--------------------------------------------------------------------------------

SECTION 10.15. Tax Forms. (a) (i) Each Lender and Agent that is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code
(each, a “Foreign Lender”) shall deliver to the Company and the Administrative
Agent, on or prior to the date which is ten (10) Business Days after the Closing
Date (or upon accepting an assignment of an interest herein), two duly signed,
properly completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, United States withholding tax on all payments to be made to such
Foreign Lender by the Company or any other Loan Party pursuant to this Agreement
or any other Loan Document) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by the Company or
any other Loan Party pursuant to this Agreement or any other Loan Document) or
such other evidence reasonably satisfactory to the Company and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, United States withholding tax, including any exemption pursuant
to Section 871(h) or 881(c) of the Code, and in the case of a Foreign Lender
claiming such an exemption under Section 881(c) of the Code, a certificate that
establishes in writing to the Company and the Administrative Agent that such
Foreign Lender is not (i) a “bank” as defined in Section 881(c)(3)(A) of the
Code, (ii) a 10-percent stockholder within the meaning of Section 871(h)(3)(B)
of the Code, or (iii) a controlled foreign corporation related to the Company
with the meaning of Section 864(d) of the Code. Thereafter and from time to time
at the request of the Company in writing, each such Foreign Lender shall
(A) promptly submit to the Company and the Administrative Agent such additional
duly completed and signed copies of one or more of such forms or certificates
(or such successor forms or certificates as shall be adopted from time to time
by the relevant United States taxing authorities) as may then be available under
then current United States Laws and regulations to avoid, or such evidence as is
reasonably satisfactory to the Company and the Administrative Agent of any
available exemption from, or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Company or
other Loan Party pursuant to this Agreement, or any other Loan Document, in each
case, (1) on or before the date that any such form, certificate or other
evidence expires or becomes obsolete, (2) after the occurrence of any event
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Company and the Administrative Agent and (3) from time to
time thereafter if reasonably requested by the Company or the Administrative
Agent, and (B) promptly notify the Company and the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall deliver to the Company and
the Administrative Agent on the date when such Foreign Lender ceases to act for
its own account with respect to any portion of any such sums paid or payable,
and at such other times as may be necessary in the determination of the Company
or the Administrative Agent (in either case, in the reasonable exercise of its
discretion), (A) two duly signed completed copies of the forms or statements

 

179



--------------------------------------------------------------------------------

required to be provided by such Foreign Lender as set forth above, to establish
the portion of any such sums paid or payable with respect to which such Foreign
Lender acts for its own account that is not subject to United States withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Foreign Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Foreign Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Foreign Lender.

(iii) The Company shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender if such Foreign
Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this or Section 10.15(b), as applicable,
on the date such Lender became a Lender or ceased to act for its own account
with respect to any payment under any of the Loan Documents, nothing in this
Section 10.15(a) or Section 10.15(b) shall relieve the Company of its obligation
to pay any amounts pursuant to Section 3.01 in the event that, as a result of
any change in any applicable Laws, treaty or governmental rule, regulation or
order, or any change in the interpretation, administration or application
thereof, such Lender is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Lender or other Person for the account of which such Lender receives any
sums payable under any of the Loan Documents is not subject to withholding or is
subject to withholding at a reduced rate and (ii) nothing in this
Section 10.15(a) shall relieve the Company of its obligation to pay any amounts
pursuant to Section 3.01 in the event that the requirements of
Section 10.15(a)(ii) have not been satisfied if the Company is entitled, under
applicable Laws, to rely on any applicable forms and statements required to be
provided under this Section 10.15 by the Foreign Lender that does not act or has
ceased to act for its own account under any of the Loan Documents, including in
the case of a typical participation.

(iv) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the Loan
Documents.

(b) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Company two duly signed, properly completed copies
of IRS Form W-9 on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement), certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or any successor
form. If such U.S. Lender fails to deliver such forms, then the Administrative
Agent may withhold from any payment to such U.S. Lender an amount equivalent to
the applicable backup withholding tax imposed by the Code.

 

180



--------------------------------------------------------------------------------

SECTION 10.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Company and each other Loan
Party acknowledge and agree that: (i) the Facilities provided hereunder on the
Closing Date and on the Restatement Effective Date and any arranging of the
Facilities by the Arrangers (as defined in the Original Credit Agreement) prior
to the Closing Date or by the Arrangers prior to the Restatement Effective Date
are arm’s-length commercial transactions between the Company and each other Loan
Party on the one hand, and the Administrative Agent and the Arrangers on the
other hand, and the Company and each other Loan Party are capable of evaluating
and understanding, and understand and accept the terms, risks and conditions of
the transactions contemplated hereby; (ii) in connection with the process
leading to such transactions prior to the Closing Date or the Restatement
Effective Date, as the case may be, the Administrative Agent and the Arrangers
have been acting solely as principals and are not the financial advisors, agents
or fiduciaries, for the Company or any other Loan Party; (iii) neither the
Administrative Agent nor any Arranger has assumed an advisory, agency or
fiduciary responsibility in favor of the Company or any other Loan Party with
respect to any of the transactions contemplated hereby or the process leading
thereto and neither the Administrative Agent nor any Arranger, in their capacity
as such, has any obligation to the Company or any other Loan Party with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from the Company and the other
Loan Parties and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent and the Arrangers
have not provided any legal, accounting, regulatory or tax advice with respect
to any of the transactions contemplated hereby prior to the Closing Date or the
Restatement Effective Date, as the case may be, and each of the Company and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate.

SECTION 10.17. GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE COMPANY,

 

181



--------------------------------------------------------------------------------

HOLDINGS, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE COMPANY,
HOLDINGS, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

SECTION 10.18. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.18 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.19. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Company and Holdings and the Administrative
Agent shall have been notified by each Lender, Swing Line Lender and L/C Issuer
that each such Lender, Swing Line Lender and L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Company, each
Agent and each Lender and their respective successors and assigns, except that
the Company shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

SECTION 10.20. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

182



--------------------------------------------------------------------------------

SECTION 10.21. Effect of Certain Inaccuracies. In the event that any financial
statement or Compliance Certificate previously delivered pursuant to Section
6.02 was inaccurate (regardless of whether this Agreement or the Commitments are
in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (i) the Company shall as soon as practicable deliver to
the Administrative Agent a corrected financial statement and a corrected
Compliance Certificate for such Applicable Period, (ii) the Applicable Rate
shall be determined based on the corrected Compliance Certificate for such
Applicable Period, and (iii) the Company shall within 15 days after the delivery
of the corrected financial statements and Compliance Certificate pay to the
Administrative Agent the accrued additional interest or fees owing as a result
of such increased Applicable Rate for such Applicable Period. This Section 10.21
shall not limit the rights of the Administrative Agent or the Lenders with
respect to Sections 2.08(b) and 8.01.

SECTION 10.22. USA PATRIOT Act. Each Lender hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with the Act.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

183



--------------------------------------------------------------------------------

SCHEDULE I

Tranche B-3 Term Commitments

 

Tranche B-3 Term Lender

   Tranche B-3 Term Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 350,000,000   

TOTAL

   $ 350,000,000   

Replacement Revolving Credit Commitments

  

Replacement Revolving Credit Lender

   Replacement Revolving  Credit
Commitment     

TOTAL

   $ 100,000,000   